Exhibit 10.25

SECURITY AND PLEDGE AGREEMENT

This SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is dated as of January 31,
2013 and entered into by and among SCHOOL SPECIALTY, INC., a Wisconsin
corporation (“School Specialty” or the “Administrative Borrower”), which is a
debtor and debtor-in-possession in a case pending in the Bankruptcy Court under
Chapter 11 of the Bankruptcy Code, each of CLASSROOMDIRECT.COM, LLC, a Delaware
limited liability company, DELTA EDUCATION, LLC, a Delaware limited liability
company, SPORTIME, LLC, a Delaware limited liability company, CHILDCRAFT
EDUCATION CORP., a New York corporation, BIRD-IN-HAND WOODWORKS, INC., a New
Jersey corporation, CALIFONE INTERNATIONAL, INC., a Delaware corporation, and
PREMIER AGENDAS, INC., a Washington corporation (collectively, the “Subsidiary
Borrowers” and, together with the Administrative Borrower, the “Borrowers”),
each of which is a debtor and debtor-in-possession in a case pending in the
Bankruptcy Court under Chapter 11 of the Bankruptcy Code, SELECT AGENDAS, CORP.,
a Nova Scotia unlimited liability company (“Select Agendas”), as a Guarantor,
FREY SCIENTIFIC, INC. and SAX ARTS & CRAFTS, INC., each a Delaware corporation,
each as a Guarantor, each of which is a debtor and debtor-in-possession in a
case pending in the Bankruptcy Court under Chapter 11 of the Bankruptcy Code,
each Subsidiary of the Administrative Borrower (other than the Borrowers) that
becomes a Guarantor under the Credit Agreement (as defined below) (the
Guarantors and the Borrowers each individually referred to herein as a “Grantor”
and collectively as “Grantors”), and BAYSIDE FINANCE, LLC, a Delaware limited
liability company (“Bayside”), as agent for the Lenders and the other Secured
Parties (in such capacity, “Agent”) under the Credit Agreement (defined below)
and the other Loan Documents (as defined therein).

PRELIMINARY STATEMENTS

A. WHEREAS, certain Grantors have commenced a case under Chapter 11 of Title 11
of the Bankruptcy Code for the District of Delaware, and have retained
possession of their respective assets and are authorized under the Bankruptcy
Code to continue the operation of their business as debtors-in-possession;

B. WHEREAS, pursuant to that certain Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Grantors, the Lenders from time to time party thereto and
Bayside, as Agent, and the DIP Order, as applicable, the Agent and the Lenders
are willing to make available to the Borrowers a $50,000,000
debtor-in-possession revolving loan facility and a roll up of all loans and
obligations under the Prepetition Term Loan Agreement, upon the satisfaction (or
waiver) of certain conditions;

C. WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have
agreed to make post-petition loans and advances and provide other financial
accommodations to the Borrowers, subject to the terms and conditions contained
therein;

D. WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;



--------------------------------------------------------------------------------

E. WHEREAS, Grantors desire that Agent and Lenders consummate the financing
transactions contemplated by the Credit Agreement on the terms and conditions
contained therein as Grantors will derive substantial direct and indirect
economic benefits from the making of the loans, advances and other financial
accommodations provided to Borrowers by Agent and Lenders pursuant to the Credit
Agreement and the documents executed in connection therewith;

F. WHEREAS, it is a condition precedent to effectiveness of the Credit Agreement
and each of the transactions contemplated thereby that Grantors shall have
entered into this Agreement and granted the security interests and undertaken
the obligations contemplated by this Agreement;

G. WHEREAS, the Agent and the ABL DIP Agent have entered into an Intercreditor
Agreement (as defined in the Credit Agreement), and the provisions of this
Agreement are subject to the provisions of the Intercreditor Agreement as
provided in Section 31 hereof; and

H. WHEREAS, to supplement the DIP Order without in any way diminishing or
limiting the effect of the DIP Order or the DIP Liens granted thereunder, the
parties hereto desire to more fully set forth their respective rights in
connection with the DIP Liens.

NOW, THEREFORE, in consideration of the agreements set forth herein and in order
to induce Lenders to undertake the Revolving Commitment and to make the Term
Loans under the Credit Agreement and to make and maintain loans, advances and
other financial accommodations under the Credit Agreement, and for other good
and valuable consideration the receipt of which is hereby acknowledged, each
Grantor hereby agrees with Agent as follows:

SECTION 1. Grant of Security.

Each Grantor hereby pledges, mortgages, hypothecates and (except in the case of
ULC Shares) assigns to Agent, and hereby grants to Agent, for the benefit of
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in and to all of the property of such Grantor, in each case whether now
or hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired, wherever the same may be located and whether or not subject
to the Uniform Commercial Code as it exists on the date of this Agreement, or as
it may hereafter be amended in, the State of New York (the “UCC”), including all
of the following (the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all Money, Securities Accounts and all Deposit Accounts, together with all
amounts on deposit from time to time in such Deposit Accounts;

(d) all Documents;

 

2



--------------------------------------------------------------------------------

(e) all Farm Products;

(f) all General Intangibles, and all Intellectual Property, Payment Intangibles
and Software;

(g) all Goods, including Inventory, Equipment and Fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights and other Supporting Obligations;

(k) all Records;

(l) all Assigned Contracts;

(m) all Commercial Tort Claims, including those set forth on Schedule 1 annexed
hereto; and

(n) all Proceeds and Accessions with respect to any of the foregoing Collateral,
including all insurance proceeds on or in respect of any of the foregoing
Collateral.

Each term set forth above shall have the meaning set forth in the UCC (to the
extent such term is defined in the UCC or elsewhere herein), it being the
intention of Grantors that the description of the Collateral set forth above be
construed to include the broadest possible range of assets.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in any of such Grantor’s rights or interests in or under: (i) voting
Equity Interests of any CFC, solely to the extent (y) such Equity Interests
represent an excess over 65% of the outstanding voting Equity Interests of such
CFC, and (z) pledging or hypothecating more than 65% of the total outstanding
Equity Interests of such CFC would result in adverse tax consequences or the
costs to the Grantors of providing such pledge are unreasonably excessive (as
determined by the Agent in consultation with the Administrative Borrower) in
relation to the benefits to Agent and the other Secured Parties of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary); (ii) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the applicable IP Filing Office of an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a) (or any successor provision), such
intent-to-use trademark application shall be considered Collateral; and
(iii) any license, contract, permit, Instrument, security or franchise to which
such Grantor is a party as of the date hereof or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract, permit, Instrument, security or franchise,
result in a breach of the terms of, or constitute a default under, such license,
contract, permit, Instrument, security or franchise (other

 

3



--------------------------------------------------------------------------------

than to the extent that any such term would be rendered ineffective pursuant to
the UCC or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, that, immediately upon the ineffectiveness,
lapse or termination of any such provision the Collateral shall, without any
further action by any party hereto, include, and such Grantor shall be deemed to
have granted a security interest in, all such rights and interests as if such
provision had never been in effect; and provided, further, that the foregoing
exclusion shall in no way be construed to limit, impair or otherwise affect any
of Agent’s or any other Secured Party’s continuing security interests in and
liens upon any rights or interests of any Grantor in or to monies due or to
become due under or in connection with any described such license, contract,
permit, Instrument, security or franchise, or any proceeds from the sale,
license, lease or other dispositions of any such license, contract, permit,
Instrument, security or franchise. In the event that any asset of a Grantor is
excluded from the Collateral by virtue of clause (iii) of the foregoing sentence
(other than to the extent that any such term would be rendered ineffective
pursuant to the UCC or any other applicable law (including the Bankruptcy Code)
or principles of equity), such Grantor agrees to use its reasonable best efforts
to obtain all requisite consents to enable such Grantor to provide a security
interest in such asset pursuant hereto as promptly as practicable. The security
interests granted hereunder shall not extend to (i) any consumer goods (as
defined in the PPSA) of Select Agendas; or (ii) the last day of any real
property lease, or any agreement to lease to which Select Agendas is now or
becomes a party as lessee, provided that any such last day shall be held in
trust by Select Agendas for the Agent and, on the exercise by the Agent of its
rights and remedies hereunder, shall be assigned by Select Agendas as directed
by the Agent. Notwithstanding the foregoing, Agent shall have a security
interest in, and a pledge and collateral assignment of (but not a present
assignment of) any Canadian trademarks or ULC Shares forming part of the
Collateral.

SECTION 2. Security for Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt payment and performance in full when due, whether at stated maturity, by
required prepayment, acceleration or demand in accordance with the Credit
Agreement, or otherwise, of all obligations of each Grantor to each Secured
Party, including the Obligations (as defined in the Credit Agreement), however
created, arising or evidenced, and whether or not evidenced by a Loan Document
(including, without limitation, interest and other amounts that, but for the
filing of a petition in bankruptcy with respect to any Grantor, would accrue on
such obligations, whether or not a claim is allowed against such Grantor for
such amounts in the related bankruptcy proceeding), together with all extensions
or renewals thereof, whether for principal, interest, fees, premiums, expenses,
reimbursement obligations, indemnities, or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, now existing or
hereafter arising or acquired, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from Agent or any
other Secured Party as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Grantors now or hereafter existing under this
Agreement (collectively, the “Secured Obligations”). Each Grantor confirms that
value has been given by the Secured Parties or any of them to such Grantor, that
such Grantor has rights in its Collateral existing at the date of this Agreement
and that such Grantor and the Agent have not agreed to postpone the time for
attachment of the Security Interest in any of the Collateral of such Grantor.

 

4



--------------------------------------------------------------------------------

SECTION 3. Grantors Remain Liable.

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral, (c) Agent shall not have any
obligation or liability under any contracts, licenses, and agreements included
in the Collateral by reason of this Agreement, nor shall Agent be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder and
(d) neither Agent nor any other Secured Party shall have any custodial or
ministerial duties to perform with respect to the Collateral pledged except as
expressly set forth herein; and by way of explanation and not by way of
limitation, neither Agent nor any other Secured Party shall incur liability for
any of the following: (i) defects in title to or ownership of Collateral,
(ii) loss or depreciation of, or any decline in the value of, Collateral, or
(iii) failure to present any paper for payment or protest, to protest or give
notice of nonpayment or any other notice with respect to any paper or
Collateral.

SECTION 4. Representations and Warranties.

Each Grantor represents and warrants to the Agent, for the benefit of Secured
Parties, as follows:

(a) Ownership of Collateral. Except as expressly permitted by the Credit
Agreement and the DIP Order, (i) such Grantor owns its interests in the
Collateral free and clear of any Lien and (ii) except as set forth on Schedule
16 hereto, no effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office, including any IP Filing Office. Each Grantor has full power
and authority to grant to Agent for the benefit of the Secured Parties the
security interest in all Collateral pursuant to this Agreement and to execute,
deliver and perform its obligations in accordance with the terms hereof, without
the consent or approval of any other Person.

(b) Perfection. Upon entry of the DIP Order by the Bankruptcy Court, the
security interests in the Collateral granted to Agent for the benefit of Secured
Parties hereunder shall constitute valid security interests in the Collateral,
securing the payment of the Secured Obligations. Upon (i) the filing of UCC
financing statements naming each Grantor as “debtor”, naming Agent as “Secured
Party” and describing the Collateral in the filing offices with respect to such
Grantor set forth on Schedule 2 annexed hereto, (ii) the entry of the DIP Order
by the Bankruptcy Court, (iii) in the case of the Securities Collateral
consisting of certificated Securities or evidenced by Instruments, in addition
to filing of such UCC financing statements, delivery of the certificates
representing such certificated Securities and delivery of such Instruments to
Agent, in each case duly endorsed or accompanied by duly executed instruments of
assignment or transfer in blank, (iv) in the case of the Intellectual Property
Collateral constituting Copyrights and Copyright Rights, in addition to the
filing of such UCC financing statements, the recordation

 

5



--------------------------------------------------------------------------------

of a Grant with the United States Copyright Office, (v) in the case of Equipment
that is covered by a certificate of title, the filing with the registrar of
motor vehicles or other appropriate authority in the applicable jurisdiction of
an application requesting the notation of the security interest created
hereunder on such certificate of title, and (vi) in the case of any Deposit
Account and any Investment Property constituting a Security Entitlement,
Securities Account, Commodity Contract or Commodity Account, the execution and
delivery to Agent of an agreement providing for control by Agent thereof or the
filing of a PPSA financing statement in Canada, the security interests in the
Collateral granted by each Grantor to Agent for the benefit of Secured Parties
will constitute perfected security interests therein prior to all other Liens
(except for Permitted Senior Liens), and all filings and other actions necessary
or desirable to perfect and protect such security interests will have been duly
made or taken. Upon the recordation of a Grant with respect to the Intellectual
Property Collateral with the applicable IP Filing Office, no subsequent
purchaser or mortgagee for value may obtain claim in or title to any
Intellectual Property Collateral having priority or seniority over the security
interests in such Intellectual Property Collateral granted by each Grantor to
Agent for the benefit of Secured Parties pursuant hereto.

(c) Office Locations; Type and Jurisdiction of Organization; Locations of
Equipment and Inventory. Each Grantor’s name as it appears in official filings
in the jurisdiction of its organization, type of organization (i.e. corporation,
limited liability company, etc.), jurisdiction of organization, principal place
of business, chief executive office, office where such Grantor keeps its Records
regarding the Accounts, Intellectual Property and originals of Chattel Paper,
and organization number, if any, provided by the applicable Government Authority
of the jurisdiction of organization are set forth on Schedule 3 annexed hereto.
All of the Equipment and Inventory is located at the places set forth on
Schedule 4 annexed hereto, except for Inventory which, in the ordinary course of
business, is in transit either (i) from a supplier to a Grantor, (ii) between
the locations set forth on Schedule 4 annexed hereto, or (iii) to customers of a
Grantor. Schedule 4A sets forth each state in which each Grantor maintains any
assets, operates any portion of its business or is authorized to do business.

(d) Names. No Grantor (or predecessor by merger or otherwise of such Grantor)
has, within the five-year period preceding the date hereof, or, in the case of
an Additional Grantor, the date of the applicable Supplement, had a different
name from the name of such Grantor listed on the signature pages hereof or of
the applicable Supplement, except the names set forth on Schedule 5 annexed
hereto (as amended by Agent pursuant to any such Supplement).

(e) Delivery of Certain Collateral. All certificates or Instruments (excluding
checks) evidencing, comprising or representing the Collateral have been
delivered to Agent duly endorsed or accompanied by duly executed instruments of
transfer or assignment in blank.

(f) Securities Collateral. All of the Pledged Subsidiary Equity set forth on
Schedule 6 annexed hereto has been duly authorized and validly issued and is, in
the case of stock, fully paid and non-assessable (subject to the general
assessability of shares of a ULC); and in the case of all other Pledged
Subsidiary Equity, subject to no assessments, capital calls or additional
payment requirements of any nature, all of the Pledged Subsidiary Debt set forth
on Schedule 7 annexed hereto has been duly authorized and is the legally valid
and binding

 

6



--------------------------------------------------------------------------------

obligation of the issuers thereof and is not in default; there are no
outstanding warrants, options or other rights to purchase, or other agreements
outstanding with respect to, or property that is now or hereafter convertible
into, or that requires the issuance or sale of, any Pledged Subsidiary Equity;
Schedule 6 annexed hereto sets forth all of the Pledged Subsidiary Equity
(identified as such) and all other Pledged Equity (identified as such) owned by
each Grantor, and the percentage ownership in each issuer thereof; and Schedule
7 annexed hereto sets forth all of the Pledged Debt owned by such Grantor.

(g) Intellectual Property Collateral. A true and complete list of all Trademark
Registrations and applications for any Trademark that are owned or licensed by
such Grantor, in whole or in part, is set forth on Schedule 8 annexed hereto; a
true and complete list of all Patents owned or licensed by such Grantor, in
whole or in part, is set forth on Schedule 9 annexed hereto; a true and complete
list of all Copyright Registrations and applications for Copyright Registrations
held (whether pursuant to a license or otherwise) by such Grantor, in whole or
in part, is set forth on Schedule 10 annexed hereto; and such Grantor is not
aware of any pending or, to its knowledge, threatened claim by any third party
that any of the Intellectual Property Collateral owned, held or used by such
Grantor is invalid or unenforceable or violates or infringes on any rights of
other Persons.

(h) Deposit Accounts, Securities Accounts, Commodity Accounts. Schedule 11
annexed hereto lists all Deposit Accounts, Securities Accounts and Commodity
Accounts (separately identified as such) owned by each Grantor, and in each
case, indicates the institution or intermediary at which the account is held and
the account name and number.

(i) Chattel Paper. Such Grantor has no interest in any Chattel Paper, except as
set forth in Schedule 12 annexed hereto.

(j) Letter-of-Credit Rights. Such Grantor has no interest in any
Letter-of-Credit Rights, except as set forth on Schedule 13 annexed hereto.

(k) Documents. No negotiable Documents are outstanding with respect to any of
the Inventory or other Collateral, except as set forth on Schedule 14 annexed
hereto.

(l) Assigned Agreements. Each Assigned Agreement is in full force and effect and
is enforceable against the parties thereto in accordance with its terms.

(m) Collateral Condition and Lawful Use. The Collateral is in good repair and
condition in all material respects and each Grantor shall use reasonable care to
prevent any of the Collateral from being damaged or depreciating, normal wear
and tear excepted.

(n) Chattel Paper, Accounts, General Intangibles. Collateral consisting of
Chattel Paper, Accounts or General Intangibles is (i) with respect to Chattel
Paper and General Intangibles, to the best of its knowledge, genuine and
enforceable in accordance with its terms, (ii) to the best of its knowledge, not
subject to any defense, set-off, claim, or counterclaim of a material nature
against a Grantor except as to which a Grantor has notified Agent in writing,
and (iii) to the best of its knowledge, not subject to any other circumstances
that would impair the validity, enforceability, value or amount of such
Collateral except as to which a Grantor has notified Agent in writing. With
respect to its Accounts, except as is specifically disclosed in

 

7



--------------------------------------------------------------------------------

writing to the Agent, such Accounts (i) represent bona fide sales of Inventory
or rendering of services to Account debtors in the ordinary course of such
Grantor’s business and are not evidenced by a judgment, Instrument or Chattel
Paper, (ii) are and will be the legal, valid and binding obligation of the
Account debtors in respect thereof, representing unsatisfied obligations of such
Account debtor and (iii) to the best of such Grantor’s knowledge after due
inquiry, are and will be enforceable in accordance with their terms.

In addition to the representations and warranties set forth in the Credit
Agreement, the representations and warranties as to the information set forth in
Schedules referred to herein are made as to each Grantor (other than Additional
Grantors) as of the date hereof and as to each Additional Grantor as of the date
of the applicable Supplement, except that, in the case of a Pledge Supplement,
IP Supplement or notice delivered pursuant to Section 5(d) hereof, such
representations and warranties are made as of the date of such supplement or
notice.

SECTION 5. Further Assurances.

(a) Generally. Each Grantor agrees that from time to time, at the expense of
Grantors, such Grantor will promptly execute and deliver all further instruments
and documents, and take any and all further action, that may be necessary or
desirable, or that Agent may reasonably request, in order to perfect and protect
any security interest or other Lien granted or purported to be granted hereby or
under the DIP Order or to enable Agent to exercise and enforce its rights and
remedies hereunder or under applicable law with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor will: (i) notify
Agent in writing of receipt by such Grantor of any interest in Chattel Paper and
at the request of Agent, mark conspicuously each item of Chattel Paper and each
of its records pertaining to the Collateral, with a legend, in form and
substance satisfactory to Agent, indicating that such Collateral is subject to
the security interest granted hereby, (ii) deliver to Agent all promissory notes
and other Instruments (other than, unless requested by the Agent as provided
below, promissory notes and other Instruments individually in a principal amount
less than $10,000 and in an aggregate principal amount not in excess of $250,000
from time to time), and, at the request of Agent, all other promissory notes and
instruments and original counterparts of Chattel Paper, duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent, (iii) (A) execute (if necessary) and file
such financing statements and other filings or continuation statements, or
amendments thereto, (B) subject to the terms and conditions set forth in the
Credit Agreement, execute and deliver, and cause to be executed and delivered,
agreements establishing that Agent has control of Deposit Accounts (other than
Excluded Accounts) to the extent necessary or desirable for perfection, and
Investment Property of such Grantor, (C) deliver such documents, instruments,
notices, records and consents, and take such other actions, necessary to
establish that Agent has control over electronic Chattel Paper (other than
electronic Chattel Paper the aggregate value or face amount of which does not at
any one time exceed $250,000) and Letter-of-Credit Rights (to the extent the
Grantors (or any of them) are or become beneficiary of letters of credit, other
than letters of credit having a face amount or value of no more than $250,000 in
the aggregate) of such Grantor, (D) promptly notify Agent (and in any event
within five (5) Business Days) of any Account or Chattel Paper arising out of a
contract or contracts with the United States of America, Canada or any
department, agency, or instrumentality thereof (other than Accounts and Chattel
Paper (x) the aggregate value of which does not at any one time exceed $500,000
or (y) which are based upon

 

8



--------------------------------------------------------------------------------

purchase orders which are fully satisfied within sixty (60) days of acceptance
of the same by any Grantor) and, subject to Section 31, promptly (and in any
event within five (5) Business Days) after request by Agent, execute any
instruments or take any steps reasonably required by Agent in order that all
moneys due or to become due under such contract or contracts shall be assigned
to Agent, for the benefit of the Secured Parties, and shall provide written
notice thereof under the Federal Assignment of Claims Act of 1940 or other
applicable law, and (E) deliver such other instruments or notices, in each case,
as may be necessary or desirable, or as Agent may reasonably request, in order
to perfect and preserve the security interests or other Liens granted or
purported to be granted hereby and under the DIP Order, (iv) furnish to Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as Agent
may reasonably request, all in reasonable detail, (v) subject to the limitations
set forth in the Credit Agreement, at any reasonable time upon request by Agent,
exhibit the Collateral to and allow inspection, examination and audit of the
Collateral by Agent, or persons designated by Agent, (vi) at Agent’s request and
upon reasonable prior notice, appear in and defend any action or proceeding that
may affect such Grantor’s title to or Agent’s security interest in or other
Liens on all or any part of the Collateral, and (vii) use commercially
reasonable efforts to obtain any necessary consents of third parties to the
creation and perfection of a security interest or other Lien in favor of Agent
with respect to any Collateral. Each Grantor hereby authorizes Agent to file one
or more financing statements or similar documents or continuation statements,
and amendments thereto, relative to all or any part of the Collateral (including
any financing statement indicating that it covers “all assets”, “all present and
after-acquired personal property” or “all personal property” of such Grantor)
without the signature of any Grantor. Each Grantor hereby waives, to the
greatest extent permitted under applicable law, notice or receipt of copies of
any such statements or amendments or any verification statements in respect
thereof.

(b) Securities Collateral. Without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that (i) all certificates or Instruments
representing or evidencing the Securities Collateral shall be delivered to and
held by or on behalf of Agent pursuant hereto and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignments in blank, all in form and substance reasonably satisfactory to Agent
and (ii) it will, upon obtaining any additional Equity Interests or Debt,
promptly (and in any event within three (3) Business Days for any such Equity
Interests and within five (5) days for any such Debt) deliver to Agent a Pledge
Supplement, duly executed by such Grantor, in respect of such additional Pledged
Equity or Pledged Debt; provided, that the failure of any Grantor to execute a
Pledge Supplement with respect to any additional Pledged Equity or Pledged Debt
shall not impair the security interest of Agent therein or otherwise adversely
affect the rights and remedies of Agent hereunder and under the DIP Order with
respect thereto. Upon each such acquisition, the representations and warranties
contained in Section 4(f) hereof shall be deemed to have been made by such
Grantor as to such Pledged Equity or Pledged Debt, whether or not such Pledge
Supplement is delivered.

(c) Intellectual Property Collateral. Within thirty (30) days after the end of
each calendar month, each Grantor shall notify Agent in writing of any rights to
Intellectual Property Collateral acquired or created (and any additions of new
tradenames or changes to existing tradenames) by such Grantor after the date
hereof during such month and shall execute

 

9



--------------------------------------------------------------------------------

and deliver to Agent an IP Supplement, and a Grant for recordation in the
applicable IP Filing Office with respect to each Trademark Registration, Patent
or Copyright Registration (or application with respect thereto) filed during
such month; provided, the failure of any Grantor to execute and deliver an IP
Supplement or such Grant for recordation with respect to any additional
Intellectual Property Collateral shall not impair the security interest of Agent
therein or otherwise adversely affect the rights and remedies of Agent hereunder
or under the DIP Order with respect thereto. Upon delivery to Agent of an IP
Supplement, Schedules 8, 9 and 10 annexed hereto and Schedule A to each Grant,
as applicable, shall be deemed modified to include a reference to any right,
title or interest in any existing Intellectual Property Collateral or any such
Intellectual Property Collateral set forth on Schedule A to such IP Supplement
(and the representations and warranties contained in Section 4(g) hereof shall
be deemed to have been made by such Grantor as of the end of such calendar month
with respect to which such IP Supplement is delivered).

(d) Commercial Tort Claims. Grantors have no Commercial Tort Claims as of the
date hereof, except as set forth on Schedule 1 annexed hereto. In the event that
a Grantor shall at any time after the date hereof have any Commercial Tort
Claims (other than Commercial Tort Claims the amount of which does not exceed
$250,000 in the aggregate), such Grantor shall promptly (but in any event within
five (5) Business Days) notify Agent thereof in writing, which notice shall
(i) set forth in reasonable detail the basis for and nature of such Commercial
Tort Claim, (ii) constitute an amendment to this Agreement by which such
Commercial Tort Claim shall constitute part of the Collateral and
(iii) constitute authorization to file any additional financing statements
describing such Commercial Tort Claim to give Agent a perfected security
interest in such Commercial Tort Claim.

SECTION 6. Certain Covenants of Grantors.

Each Grantor shall:

(a) not use any Collateral, or permit any Collateral to be used, unlawfully or
in violation of any provision of this Agreement, the DIP Order or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral;

(b) give Agent at least 30 days’ prior written notice of (i) any change in such
Grantor’s legal name (including adopting a French or combined form of name),
identity or corporate structure and (ii) any reincorporation, reorganization or
other action that results in a change of the jurisdiction of organization of
such Grantor;

(c) if Agent gives value to enable such Grantor to acquire rights in or the use
of any Collateral, use such value for such purposes and in accordance with the
DIP Order;

(d) keep correct and accurate Records of Collateral at the locations described
in Schedule 3 annexed hereto;

(e) subject to the limitations set forth in the Credit Agreement, permit
representatives of Agent at any time during normal business hours to inspect and
make abstracts from such Records, and each Grantor agrees to render to Agent, at
such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto;

 

10



--------------------------------------------------------------------------------

(f) not permit any item of Collateral to become a fixture to real estate or an
accession to other personal collateral property unless such real estate or other
property is also Collateral hereunder or under another Security Document; and

(g) at Agent’s request, provide Agent with schedules describing all accounts,
including customer’s addresses, created or acquired by a Grantor and at Agent’s
request shall execute and deliver written assignments of contracts and other
documents evidencing such accounts to Agent. Together with each schedule,
Grantors shall, if requested by Agent, furnish Agent with copies of each
Grantor’s sales, journals, invoices, customer purchase orders or the equivalent,
and original shipping or delivery receipts for all good sold, and each Grantor
warrants the genuineness thereof.

SECTION 7. Special Covenants With Respect to Equipment and Inventory.

Each Grantor shall:

(a) if any Inventory is in possession or control of any of such Grantor’s agents
or processors, upon the occurrence and during the continuation of an Event of
Default at the request of Agent, instruct such agent or processor to hold all
such Inventory for the account of Agent and subject to the instructions of
Agent;

(b) if any Inventory is, or becomes, subject to consignment, bill and hold, sale
or return, sale on approval, or other conditional terms of sale, promptly file
UCC financing statements listing the Grantor owning such Inventory as the
“Secured Party” and the consignee of such Inventory as the “Debtor” and properly
identifying the Inventory subject to such consignment; provided that the
foregoing obligation shall not apply to consignment or similar transactions if
the Inventory related thereto is less than $10,000 in value in the aggregate;

(c) subject to Article V of the Credit Agreement, cause each mortgagee of real
property owned by a Grantor and each landlord of real property leased by a
Grantor to execute and deliver instruments satisfactory in form and substance to
Agent by which such mortgagee or landlord subordinates its rights, if any, in
the Collateral and cause to be delivered by each such landlord collateral access
agreements in form and substance satisfactory to Agent relating to all
Collateral located from time to time on all such leased premises;

(d) promptly upon the issuance and delivery to such Grantor of any negotiable
Document (other than checks that are promptly deposited into a deposit account
subject to a perfected Lien in favor of the Agent securing the Secured
Obligations) evidencing a payment obligation in excess of $10,000 or, with
respect to any other negotiable Document, promptly upon Agent’s request, deliver
such Document to Agent; and

(e) with respect to Equipment owned at any time by such Grantor that is covered
by a certificate of title (other than such Equipment having an aggregate value,
for all Grantors, of no more than $200,000), promptly file with the registrar of
motor vehicles or other appropriate authority in the applicable jurisdiction an
application requesting the notation of the security interest created hereunder
on such certificate of title.

 

11



--------------------------------------------------------------------------------

SECTION 8. Special Covenants with respect to Accounts and Assigned Agreements.

(a) Each Grantor shall, for not less than three years from the date on which
each Account of such Grantor arose, maintain (i) complete Records of such
Account, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.

(b) Except as otherwise provided in this subsection (b), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Accounts in accordance with the customary payment terms
with respect to such Accounts. In connection with such collections, each Grantor
may take (and, upon the occurrence and during the continuance of an Event of
Default at Agent’s direction, shall take) such action as such Grantor or,
following an Event of Default, Agent may deem necessary or advisable to enforce
collection of amounts due or to become due under the Accounts in accordance with
the customary payment terms with respect to such Accounts; provided, however,
that Agent shall have the right at any time, upon the occurrence and during the
continuation of an Event of Default, to (i) notify the account debtors or
obligors under any Accounts of the assignment of such Accounts to Agent and to
direct such account debtors or obligors to make payment of all amounts due or to
become due to such Grantor thereunder directly to Agent, (ii) notify each Person
maintaining a lockbox or similar arrangement to which account debtors or
obligors under any Accounts have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to
Agent, (iii) enforce collection of any such Accounts at the expense of Grantors,
and (iv) adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done. All amounts and
proceeds (including checks and Instruments) received by each Grantor in respect
of amounts due to such Grantor in respect of the Accounts or any portion thereof
(but in the case of cash, only to the extent received after the occurrence and
during the continuance of an Event of Default) shall be received in trust for
the benefit of Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Agent in the same form
as so received (with any necessary endorsement) and, to the extent applicable,
in accordance with any applicable terms of the Credit Agreement and the DIP
Order. Grantors shall not at any time after the occurrence and during the
continuance of an Event of Default, without the written consent of Agent,
adjust, settle or compromise the amount or payment of any Account, or release
wholly or partly any account debtor or obligor thereof, or allow any credit or
discount thereon.

(c) Each Grantor shall at its expense:

(i) if consistent with sound business practices, perform and observe all terms
and provisions of the Assigned Agreements to be performed or observed by it,
maintain the Assigned Agreements in full force and effect, enforce the Assigned
Agreements in accordance with their terms, and take all such action to such end
as may be from time to time reasonably requested by Agent; and

(ii) upon request of Agent, (A) furnish to Agent, promptly upon receipt thereof,
copies of all notices, requests and other documents received by such Grantor
under or pursuant to the Assigned Agreements and from time to time such
information

 

12



--------------------------------------------------------------------------------

and reports regarding the Assigned Agreements as Agent may reasonably request
and (B) make to the parties to such Assigned Agreements such demands and
requests for information and reports or for action as such Grantor is entitled
to make under the Assigned Agreements.

(d) Upon the occurrence and during the continuance of an Event of Default, no
Grantor shall (i) cancel or terminate any of the Assigned Agreements or consent
to or accept any cancellation or termination thereof; (ii) amend or otherwise
modify the Assigned Agreements or give any consent, waiver or approval
thereunder; (iii) waive any default under or breach of the Assigned Agreements;
(iv) consent to or permit or accept any prepayment of amounts to become due
under or in connection with the Assigned Agreements, except as expressly
provided therein; or (v) take any other action in connection with the Assigned
Agreements that could reasonably be expected to materially impair the value of
the interest or rights of such Grantor thereunder or that could reasonably be
expected to materially impair the interest or rights of Agent.

SECTION 9. Special Covenants With Respect to the Securities Collateral:
IRREVOCABLE PROXY.

(a) Form of Securities Collateral. Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing Securities
Collateral for certificates or instruments of smaller or larger denominations.
As of the Closing Date, each limited liability company agreement governing the
Pledged Equity shall expressly provide that such Pledged Equity is a security
governed by Article 8 of the UCC (and, in the case of any Grantor that is
organized under the laws of Canada or a province or territory thereof, such
Grantor represents and warrants that all interests in partnerships or limited
liability companies are a “security” for the purposes of the STA (if
applicable)).

(b) Covenants. Each Grantor shall, subject to the terms of the Credit Agreement,
(i) not permit any issuer of Pledged Subsidiary Equity to merge or consolidate
unless all the outstanding Equity Interests of the surviving or resulting Person
are, upon such merger or consolidation, pledged and become Collateral hereunder
and no cash, securities or other property is distributed in respect of the
outstanding Equity Interests of any other constituent corporation; (ii) cause
each issuer of Pledged Subsidiary Equity not to issue Equity Interests in
addition to or in substitution for the Pledged Subsidiary Equity issued by such
issuer, except to such Grantor; (iii) promptly upon its acquisition (directly or
indirectly) of any Equity Interests, including additional Equity Interests in
each issuer of Pledged Equity, comply with Section 5(b); (iv) promptly upon
issuance of any and all Instruments or other evidences of additional Debt from
time to time owed to such Grantor by any obligor on the Pledged Debt, comply
with Section 5; (v) promptly deliver to Agent all written notices received by it
with respect to the Securities Collateral; (vi) at its expense (A) perform and
comply in all material respects with all terms and provisions of any agreement
related to the Securities Collateral required to be performed or complied with
by it, (B) maintain all such agreements in full force and effect and (C) enforce
all such agreements in accordance with their terms; and (vii) promptly execute
and deliver to Agent an agreement providing for control (within the meaning
under the UCC) by Agent of all Security Entitlements, Securities Accounts,
Commodity Contracts and Commodity Accounts of such Grantor.

 

13



--------------------------------------------------------------------------------

(c) Voting and Distributions. So long as no Event of Default shall have occurred
and be continuing (or, in the case of pledged ULC Shares, until the ULC Shares
are no longer registered in the name of the applicable Grantor) and except as
otherwise specified in the Credit Agreement, (i) each Grantor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Securities Collateral or any part thereof for any purpose not prohibited by the
terms of this Agreement, the Credit Agreement or the DIP Order; provided, no
Grantor shall exercise any such right, or refrain from exercising any such
right, if such exercise, or refrain from exercising, any such right would have a
material adverse effect on the value of the Securities Collateral or any part
thereof; or on the rights and remedies of Agent or the Lenders under the Loan
Documents or in respect of the Collateral, and (ii) each Grantor shall be
entitled, subject to the Carve-Out and the DIP Order, to receive and retain any
and all dividends, other distributions, principal and interest paid in respect
of the Securities Collateral.

Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Agent to any Grantor, all rights of such Grantor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease, and all such rights shall thereupon become
vested in Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; (y) all rights, if any, of such Grantor to receive
the dividends, other distributions, principal and interest payments which it
would otherwise be authorized to receive and retain pursuant hereto shall cease,
and all such rights shall thereupon become vested in Agent who shall thereupon
have the sole right to receive and hold as Collateral such dividends, other
distributions, principal and interest payments; and (z) all dividends,
principal, interest payments and other distributions which are received by such
Grantor contrary to the provisions of clause (y) above shall be received in
trust for the benefit of Agent, shall be segregated from other funds of such
Grantor and shall forthwith be paid over to Agent as Collateral in the same form
as so received (with any necessary endorsements); provided, however, that solely
in the case of ULC Shares, the applicable Grantor shall have the right to vote
such shares and to retain for its own account any dividends or other
distributions on such shares (other than to the extent same consists of
certificated Pledged Equity which shall be delivered to Agent to be held in
accordance with the terms hereof) until such shares are effectively transferred
in to the name of a person other than such Grantor).

In order to permit Agent to exercise the voting and other consensual rights
which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Agent all such proxies, dividend payment orders and other
instruments as Agent may from time to time reasonably request, which proxies,
dividend payment orders and instruments shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Equity on the record books of the issuer thereof) by any other Person (including
the issuer of the Pledged Equity or any officer or Agent thereof), upon the
occurrence of an Event of Default, and (II) without limiting the effect of
clause (I) above, EACH GRANTOR HEREBY GRANTS TO AGENT AN IRREVOCABLE PROXY AND
IRREVOCABLE POWER OF ATTORNEY (WHICH POWER OF ATTORNEY IS COUPLED WITH AN
INTEREST) to vote the Pledged Equity and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Equity would be
entitled (including giving or withholding written consents of holders of Equity
Interests, calling special meetings of holders of Equity Interests and voting at
such meetings),

 

14



--------------------------------------------------------------------------------

which proxy and power of attorney shall be effective, automatically and without
the necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Equity or any officer or Agent thereof), upon the occurrence of an
Event of Default (except with respect to the ULC Shares) and which proxy and
power of attorney shall only terminate upon the waiver of such Event of Default
as evidenced by a writing executed by Agent and any other Person required by the
terms of the Loan Documents, or on the Termination Date.

(d) Each Grantor acknowledges that certain of the Collateral of such Grantor may
now or in the future consist of ULC Shares, and that it is the intention of
Agent and each Grantor that neither Agent nor any Secured Party should under any
circumstances prior to realization thereon be held to be a “member” or a
“shareholder”, as applicable, of a ULC for the purposes of any ULC Laws.
Therefore, notwithstanding any provisions to the contrary contained in this
Agreement, the Credit Agreement or any other Loan Document, where a Grantor is
the registered and beneficial owner of ULC Shares which are Collateral of such
Grantor, such Grantor will remain the sole registered and beneficial owner of
such ULC Shares until such time as such ULC Shares are effectively transferred
into the name of the Agent, any other Secured Party, or any other Person on the
books and records of the applicable ULC. Accordingly, each Grantor shall be
entitled, subject to the Carve-Out and the DIP Order, to receive and retain for
its own account any dividend on or other distribution, if any, in respect of
such ULC Shares (except for any dividend or distribution comprised of any
certificates representing the Pledged Interests of such Grantor, which shall be
delivered to Agent to hold hereunder) and shall have the right to vote such ULC
Shares and to control the direction, management and policies of the applicable
ULC to the same extent as such Grantor would if such ULC Shares were not pledged
to Agent pursuant hereto. Nothing in this Agreement, the Credit Agreement or any
other Loan Document is intended to, and nothing in this Agreement, the Credit
Agreement or any other Loan Document shall, constitute Agent, any Secured Party,
or any other Person other than the applicable Grantor, a member or shareholder
of a ULC for the purposes of any ULC Laws (whether listed or unlisted,
registered or beneficial), until such time as notice is given to such Grantor
and further steps are taken pursuant hereto or thereto so as to register the
Agent, any Secured Party, or such other Person, as specified in such notice, as
the holder of the ULC Shares. To the extent any provision hereof or the Credit
Agreement or any other Loan Document would have the effect of constituting Agent
or any Secured Party, as applicable, a member or shareholder of any ULC prior to
such time, such provision shall be severed herefrom or therefrom and shall be
ineffective with respect to ULC Shares which are Collateral of any Grantor
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral of any Grantor which is not ULC Shares. Except upon the exercise of
rights of Agent to sell, transfer or otherwise dispose of ULC Shares in
accordance with this Agreement, the Credit Agreement or the other Loan
Documents, each Grantor shall not cause or permit, or enable a Grantor that is a
ULC to cause or permit, Agent or any Secured Party to: (a) be registered as a
shareholder or member of such Pledged Company; (b) have any notation entered in
their favour in the share register of such Grantor; (c) be held out as
shareholders or members of such Grantor; (d) receive, directly or indirectly,
any dividends, property or other distributions from such Grantor by reason of
Agent holding the Security Interests over the ULC Shares; or (e) act as a
shareholder or member of such Grantor, or exercise any rights of a shareholder
or member including the right to attend a meeting of shareholders or members of
such Grantor or to vote its ULC Shares.

 

15



--------------------------------------------------------------------------------

SECTION 10. Special Covenants With Respect to the Intellectual Property
Collateral.

(a) Each Grantor shall:

(i) not permit the inclusion in any contract to which it hereafter becomes a
party of any provision that could or might in any way impair or prevent the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any property included within the definitions of any
Intellectual Property Collateral acquired under such contracts;

(ii) take any and all reasonable steps to protect the secrecy of all trade
secrets relating to the products and services sold or delivered under or in
connection with the Intellectual Property Collateral, including, without
limitation, where appropriate entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;

(iii) use proper statutory notice in connection with its use of any of the
Intellectual Property Collateral and products and services covered by the
Intellectual Property Collateral (in the case of Intellectual Property
Collateral that is acquired after the Closing Date, within a commercially
reasonable period, but in any event within no more than 45 days after such
Intellectual Property Collateral is acquired); and

(iv) use a commercially appropriate standard of quality (which may be consistent
with such Grantor’s past practices) in the manufacture, sale and delivery of
products and services sold or delivered under or in connection with the
Trademarks.

(b) Except as otherwise provided in this Section 10, each Grantor shall continue
to collect, at its own expense, all amounts due or to become due to such Grantor
in respect of the Intellectual Property Collateral or any portion thereof in
accordance with customary applicable payment terms. In connection with such
collections, each Grantor may take (and, after the occurrence and during the
continuance of any Event of Default at Agent’s reasonable direction, shall take)
such action as such Grantor or Agent may deem reasonably necessary or advisable
to enforce collection of such amounts in accordance with customary applicable
payment terms; provided, Agent shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default, to notify the
obligors with respect to any such amounts of the existence of the security
interest created hereby and to direct such obligors to make payment of all such
amounts directly to Agent, and, upon such notification and at the expense of
such Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. All amounts and proceeds (including
checks and Instruments) received by each Grantor in respect of amounts due to
such Grantor in respect of the Intellectual Property Collateral or any portion
thereof (but in the case of cash, only to the extent received after the
occurrence and during the continuance of an Event of Default) shall be received
in trust for the benefit of Agent hereunder, shall be segregated from other
funds of such Grantor and shall be forthwith paid over or delivered to Agent in
the same form as so received (with any necessary endorsement), in accordance,
where applicable, with the terms of the Credit Agreement and the DIP Order.
Grantors shall not at any time after the occurrence and during the

 

16



--------------------------------------------------------------------------------

continuance of an Event of Default, without the written consent of Agent,
adjust, settle or compromise the amount or payment of any such amount or release
wholly or partly any obligor with respect thereto or allow any credit or
discount thereon.

(c) Each Grantor shall diligently, through counsel reasonably acceptable to
Agent, prosecute, file and/or make, unless and until such Grantor, in its
commercially reasonable judgment, decides otherwise, (i) any application for
registration relating to any of the Intellectual Property Collateral owned, held
or used by such Grantor and set forth on Schedules 8, 9 or 10 annexed hereto, as
applicable, that is pending as of the date of this Agreement, (ii) any Copyright
Registration on any existing or future unregistered but copyrightable works
(except for works of nominal commercial value or with respect to which such
Grantor has determined in the exercise of its commercially reasonable judgment
that it shall not seek registration), (iii) any application on any future
patentable but unpatented innovation or invention comprising Intellectual
Property Collateral (except for inventions of nominal commercial value with
respect to which such Grantor has determined in the exercise of its commercially
reasonable judgment that it shall not seek a patent), and (iv) any Trademark
opposition and cancellation proceedings, renew Trademark Registrations and
Copyright Registrations and do any and all acts which are necessary or desirable
to preserve and maintain all rights in all Intellectual Property Collateral
(except for Intellectual Property of nominal commercial value with respect to
which such Grantor has determined in the exercise of its commercially reasonable
judgment that it shall not maintain such proceeding or seek such protection).
Any expenses incurred in connection therewith shall be borne solely by Grantors.
Subject to the foregoing, each Grantor shall give Agent prior written notice of
any abandonment of any Intellectual Property Collateral (except for Intellectual
Property of nominal commercial value with respect to which such Grantor has
determined in the exercise of its commercially reasonable judgment that it shall
not maintain such proceeding or seek such protection).

(d) Except as provided herein, each Grantor shall have the right to commence and
prosecute in its own name, as real party in interest, for its own benefit and at
its own expense, such suits, proceedings or other actions for infringement,
unfair competition, dilution, misappropriation or other damage, or reexamination
or reissue proceedings as are necessary to protect the Intellectual Property
Collateral. Each Grantor shall promptly, following its becoming aware thereof,
notify Agent of the institution of, or of any adverse determination in, any
proceeding (whether in an IP Filing Office or any federal, state, provincial,
local or foreign court) or regarding such Grantor’s ownership, right to use, or
interest in any Intellectual Property Collateral. Each Grantor shall provide to
Agent any information with respect thereto reasonably requested by Agent.

(e) In addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant hereto, each Grantor, effective upon the
occurrence and during the continuance of an Event of Default, hereby assigns,
transfers and conveys to Agent the nonexclusive right and license to use all
Trademarks, Copyrights, Patents or technical processes (including, without
limitation, the Intellectual Property Collateral) owned or used by such Grantor
that relate to the Collateral, together with any goodwill associated therewith,
all to the extent necessary to enable Agent to realize on the Collateral in
accordance with this Agreement and to enable any transferee or assignee of the
Collateral to enjoy the benefits of the Collateral. This right shall inure to
the benefit of all successors, assigns and transferees of Agent and its

 

17



--------------------------------------------------------------------------------

successors, assigns and transferees, whether by voluntary conveyance, operation
of law, assignment, transfer, foreclosure, deed in lieu of foreclosure or
otherwise. Such right and license shall be granted free of charge, without
requirement that any monetary payment whatsoever be made to such Grantor.

SECTION 11. Collateral Account.

[Reserved]

SECTION 12. Agent Appointed Attorney-in-Fact.

Each Grantor hereby irrevocably appoints Agent as such Grantor’s
attorney-in-fact, which appointment is coupled with an interest, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, Agent or otherwise, from time to time in Agent’s discretion (subject
however to compliance with applicable law) to take any action and to execute any
instrument that Agent may deem necessary or advisable to accomplish the purposes
of this Agreement to the extent any such action is not inconsistent with the DIP
Order or the Credit Agreement and without application to or order of the
Bankruptcy Court, including, without limitation:

(a) to obtain and adjust insurance required to be maintained by such Grantor or
paid to Agent pursuant to the Credit Agreement;

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other Instruments, Documents,
Chattel Paper and other documents in connection with clauses (a) and (b) above;

(d) to file any claims or take any action or institute any proceedings that
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of Agent with respect
to any of the Collateral;

(e) to pay or discharge taxes or Liens (other than taxes not required to be
discharged pursuant to the Credit Agreement and Liens permitted under this
Agreement or the Credit Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Agent in its sole discretion, any such
payments made by Agent to become obligations of such Grantor to Agent, due and
payable immediately without demand;

(f) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

(g) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Agent were the absolute owner thereof for all purposes, and to do, at Agent’s
option and Grantors’ expense, at

 

18



--------------------------------------------------------------------------------

any time or from time to time, all acts and things that Agent deems necessary to
protect, preserve or realize upon the Collateral and Agent’s security interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Without limiting the generality of any other provision of this Agreement, Agent
agrees that, except for the powers granted pursuant to clause (e) above, it will
not exercise any power or authority granted pursuant to this Section 12 unless
an Event of Default has occurred and is continuing.

SECTION 13. Agent May Perform.

If any Grantor fails to perform any agreement contained herein, Agent may itself
perform, or cause performance of, such agreement, and the expenses of Agent
incurred in connection therewith shall be payable by Grantors under
Section 18(b).

SECTION 14. Standard of Care.

The powers conferred on Agent hereunder are solely to protect its interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral. Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

SECTION 15. Remedies.

(a) Generally. If any Event of Default shall have occurred and be continuing
(subject solely in the case of ULC Shares to Section 9(d)), Agent may, to the
extent any such action is not inconsistent with the DIP Order or the Credit
Agreement and without application to or order of the Bankruptcy Court, exercise
in respect of the Collateral, in addition to all other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a Secured Party on default under the UCC (whether or not the UCC applies to the
affected Collateral), and also may (i) require each Grantor to, and each Grantor
hereby agrees that it will, at its expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at a place to be designated by Agent that is reasonably
convenient to both parties, (ii) enter onto the property where any Collateral is
located and take possession thereof with or without judicial process,
(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent Agent deems appropriate, (iv) take possession of any
Grantor’s premises or place custodians in exclusive control thereof, remain on
such premises and use the same and any of such Grantor’s equipment for the
purpose of completing any work in process, taking any actions described in the
preceding clause (iii) and collecting any Secured Obligation, (v) without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of Agent’s offices or elsewhere,
for cash, on credit or for future delivery, at such time or times and at such
price or prices and upon such other

 

19



--------------------------------------------------------------------------------

terms as Agent may deem commercially reasonable, (vi) exercise dominion and
control over and refuse to permit further withdrawals from any Deposit Account
maintained with Agent or any Lender and provide instructions directing the
disposition of funds in Deposit Accounts not maintained with Agent or any
Lender, (vii) provide entitlement orders with respect to security entitlements
and other investment property constituting a part of the Collateral and, without
notice to any Grantor, transfer to or register in the name of Agent or any of
its nominees any or all of the Securities Collateral and (viii) appoint by
instrument in writing a receiver, receiver-manager, manager or receiver and
manager (each a “Receiver”) for the Collateral of each Grantor and with such
rights, powers and authority as may be provided for in such instrument of
appointment or any supplemental instrument. To the extent permitted by
applicable law and the DIP Order, any Receiver appointed by the Agent shall (for
the purposes relating to responsibility for the Receiver’s acts or omissions) be
considered to be the agent of such Grantor. The Agent may from time to time fix
the Receiver’s remuneration and such Grantor shall pay the amount of such
remuneration to the Agent. The Agent shall not be liable to any Grantor or any
other person in connection with appointing a Receiver or in connection with the
Receiver’s actions or omissions. Agent or any Secured Party may be the purchaser
of any or all of the Collateral at any such sale and Agent, as agent for and
representative of Secured Parties (but not a Secured Party in its individual
capacity unless Requisite Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by Agent at such sale. Each purchaser
at any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, valuation, extension,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Notwithstanding the foregoing
sentence (but subject to the terms of the DIP Order), if, under mandatory
requirements of law, the Agent shall be required to make disposition of the
Collateral within a period of time which does not permit the giving of notice to
the applicable Grantor as specified in the foregoing sentence, the Agent need
give the applicable Grantor only such notice of disposition as shall be
reasonably practicable. Agent may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against Agent arising by reason
of the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Obligations,
Grantors shall be jointly and severally liable for the deficiency and the fees
of any attorneys employed by Agent to collect such deficiency. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 15 will cause irreparable injury to Agent, that Agent has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section shall be specifically enforceable
against such Grantor, and each Grantor hereby waives

 

20



--------------------------------------------------------------------------------

and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Obligations becoming due and payable prior to their stated maturities.
Each Grantor agrees not to assert against Agent or any other Secured Party as a
defense (legal or equitable) as a set-off, as a counterclaim or otherwise, any
claims any Grantor may have against any seller or lessor that provided personal
property or services relating to any part of the Collateral or against any other
party liable to any Secured Party for all or any part of the Secured
Obligations. Each Grantor waives all exemptions and homestead rights with
respect to the Collateral. Each Grantor waives any and all rights to any bond or
security which might be required by applicable law prior to the exercise of any
Agent’s or other Secured Party’s remedies against Collateral. All rights of
Agent and the other Secured Parties or otherwise arising from the security
interests hereunder, and all obligations of the Grantors hereunder or under the
other Loan Documents shall be absolute and unconditional, not discharged or
impaired irrespective of (and regardless of whether any Grantor receives any
notice of): (i) any lack of validity or enforceability of any other Loan
Document, (ii) any change in the time, manner or place of payment or
performance, or in any term, of all or any of the Secured Obligations or the
Loan Documents or any other amendment or waiver or consent to any departure from
any Loan Document, and any increase or decrease from time to time in the amount
of, and any payment and new incurrence from time to time of, the Secured
Obligations or (iii) any exchange, insufficiency, unenforceability, enforcement,
release, impairment, or non-perfection of any Collateral, or any release of or
modifications to or other insufficiency, unenforceability or enforcement of the
obligations of any obligor.

(b) Securities Collateral.

(i) Each Grantor recognizes that, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws, Agent may be compelled,
with respect to any sale of all or any part of the Securities Collateral
conducted without prior registration or qualification of such Securities
Collateral under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Securities Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges that any such
private placement may be at prices and on terms less favorable than those
obtainable through a sale without such restrictions (including an offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances and the registration rights granted to Agent
by such Grantor pursuant hereto, each Grantor agrees that any such private
placement shall not be deemed, in and of itself, to be commercially unreasonable
solely because it is a private placement and that Agent shall have no obligation
to delay the sale of any Securities Collateral for the period of time necessary
to permit the issuer thereof to register it for a form of sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If Agent
determines to exercise its right to sell any or all of the Securities
Collateral, upon written request, each Grantor shall and shall cause each issuer
of any Securities Collateral to be sold hereunder from time to time to furnish
to Agent all such information as Agent may request in order to determine the
amount of Securities Collateral which may be sold by Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

21



--------------------------------------------------------------------------------

(ii) If Agent shall determine to exercise its right to sell all or any of the
Securities Collateral pursuant to this Section, each Grantor agrees that, upon
request of Agent (which request may be made by Agent in its sole discretion) and
subject to applicable securities laws, such Grantor will, at its own expense
(A) execute and deliver, and cause or, to the extent such issuer is not a
Subsidiary of such Grantor, use its best efforts to cause, each issuer of the
Securities Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of Agent, advisable to register such Securities Collateral under the
provisions of the Securities Act and to cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the opinion of
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto; (B) use its best efforts to qualify the
Securities Collateral under all applicable state securities or “Blue Sky” laws
and to obtain all necessary governmental approvals for the sale of the
Securities Collateral, as reasonably requested by Agent; (C) cause each such
issuer to make available to its security holders, as soon as practicable, an
earnings statement which will satisfy the provisions of Section 11(a) of the
Securities Act; (D) do or cause to be done all such other acts and things as may
be necessary to make such sale of the Securities Collateral or any part thereof
valid and binding and in compliance with applicable law; and (E) bear all costs
and expenses, including reasonable attorneys’ fees, of carrying out its
obligations under this Section. Prior to a realization and re-registration
contemplated by Section 9(d), the foregoing provisions shall not apply to ULC
Shares.

(iii) Without limiting the generality of the indemnification and expense
reimbursement provisions of the Credit Agreement, in the event of any registered
offering described herein, each Grantor agrees to indemnify and hold harmless
Agent, and each Secured Party and each of their respective directors, officers,
employees and agents from and against any loss, fee, cost, expense, damage,
liability or claim, joint or several, to which any such Persons may become
subject or for which any of them may be liable, under the Securities Act or
otherwise, insofar as such losses, fees, costs, expenses, damages, liabilities
or claims (or any litigation commenced or threatened in respect thereof) arise
out of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus, registration statement,
prospectus or other such document published or filed in connection with such
registered offering, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse Agent and such other Persons for any legal or
other expenses reasonably incurred by Agent and such other Persons in connection
with any litigation, of any nature whatsoever, commenced or threatened in
respect thereof (including any and all fees, costs and expenses whatsoever
reasonably incurred by Agent and such other Persons and counsel for Agent and
other

 

22



--------------------------------------------------------------------------------

such Persons in investigating, preparing for, defending against or providing
evidence, producing documents or taking any other action in respect of, any such
commenced or threatened litigation or any claims asserted). This indemnity shall
be in addition to any liability which any Grantor may otherwise have and shall
extend upon the same terms and conditions to each Person, if any, that controls
Agent or such Persons within the meaning of the Securities Act.

(c) Collateral Account.

[Reserved]

SECTION 16. Additional Remedies for Intellectual Property Collateral.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) Agent shall
have the right (but not the obligation) to bring suit, in the name of any
Grantor, Agent or otherwise, to enforce any Intellectual Property Collateral, in
which event each Grantor shall, at the request of Agent, do any and all lawful
acts and execute any and all documents required by Agent in aid of such
enforcement and each Grantor shall promptly, upon demand, reimburse and
indemnify Agent as provided in the indemnification and expense reimbursement
provisions of the Credit Agreement and Section 18 hereof, as applicable, in
connection with the exercise of its rights under this Section 16, and, to the
extent that Agent shall elect not to bring suit to enforce any Intellectual
Property Collateral as provided in this Section, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any of the Intellectual Property Collateral by
others, subject to the exercise of commercially reasonable judgment in whether
and how to maintain any action, suit or proceeding against any Person so
infringing reasonably necessary to prevent such infringement; (ii) upon written
demand from Agent, each Grantor shall execute and deliver to Agent an assignment
or assignments of the Intellectual Property Collateral and such other documents
as are necessary or appropriate to carry out the intent and purposes of this
Agreement; and each Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Secured Obligations outstanding only to the
extent that Agent (or any Secured Party) receives cash proceeds or other value
in respect of the sale of, or other realization upon, the Intellectual Property
Collateral.

(b) If (i) an Event of Default shall have occurred and, by reason of waiver,
modification, amendment or otherwise, shall no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to Agent of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, then upon
the written request of any Grantor, Agent shall promptly execute and deliver to
such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Agent as
aforesaid, subject to any disposition thereof that may have been made by Agent;
provided, after giving effect to such reassignment, Agent’s security interest
granted pursuant hereto, as well as all other rights and remedies of Agent
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of all Liens other than Liens (if any) encumbering such rights, title and
interest at the time of their assignment to Agent and Permitted Liens.

 

23



--------------------------------------------------------------------------------

SECTION 17. Application of Proceeds.

Upon the occurrence and during the continuation of an Event of Default, if so
determined by Agent, in its sole discretion, or upon any Application Event or
acceleration of the Obligations pursuant to Article VII of the Credit Agreement,
Agent shall apply the proceeds of any collection, sale, foreclosure or other
realization upon any Collateral (as determined by Agent in its sole discretion)
and the proceeds of any insurance policy in respect of any Collateral in the
order of application set forth in Article II of the Credit Agreement.

SECTION 18. Indemnity and Expenses.

(a) Grantors jointly and severally agree to indemnify Agent and each Secured
Party and their respective Affiliates, directors, officers, employees, counsel,
trustees, advisors, agents and attorneys-in-fact in accordance with Section 10.5
of the Credit Agreement.

(b) Grantors jointly and severally agree to pay to Agent and each Secured Party
upon demand the amount of any and all costs and expenses in accordance with
Section 10.4 and Section 10.5 of the Credit Agreement.

(c) The obligations of Grantors in this Section 18 shall survive the termination
of this Agreement and the discharge of Grantors’ other obligations, including
the obligations under this Agreement, the Credit Agreement and the other Loan
Documents.

SECTION 19. Continuing Security Interest; Transfer of Loans; Termination and
Release.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Termination Date,
(ii) be binding upon Grantors and their respective successors and assigns, and
(iii) inure, together with the rights and remedies of Agent hereunder, to the
benefit of Agent and its successors, transferees and assigns.

(b) On the Termination Date, the security interest granted hereby shall
terminate and all rights to the Collateral not theretofore sold or otherwise
disposed of pursuant to the exercise of rights and remedies of the Agent
hereunder or as otherwise contemplated hereby shall revert to the applicable
Grantors. Upon any such termination Agent will, at Grantors’ expense, execute
and deliver to or at the direction of Grantors such documents as Grantors shall
reasonably request to evidence such termination. In addition, upon the proposed
sale or other disposition of any Collateral by Grantor in accordance with the
Credit Agreement and the DIP Order for which such Grantor desires a security
interest release from Agent, such a release may be obtained pursuant to the
provisions of the Credit Agreement.

SECTION 20. Bayside as Agent.

(a) Bayside has been appointed to act as Agent hereunder by Lenders. Agent shall
be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement and the
Credit Agreement.

 

24



--------------------------------------------------------------------------------

(b) Until the payment in full of all Obligations under the Loan Documents and
the termination of the Term Loan Commitments, Agent shall at all times be the
same Person that is Collateral Agent under the Credit Agreement. Notice of
resignation by Collateral Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as Agent under this Agreement; and appointment
of a successor Collateral Agent pursuant to the Credit Agreement shall also
constitute appointment of a successor Agent under this Agreement. Upon the
acceptance of any appointment as Collateral Agent under the Credit Agreement by
a successor Collateral Agent, that successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent under this Agreement, and the retiring Agent under this Agreement
shall promptly (i) transfer to such successor Agent all sums, securities and
other items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Agent under this Agreement, and (ii) execute (if
necessary) and deliver to such successor Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Agent of the security interests
created hereunder, whereupon such retiring Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Agent hereunder.

SECTION 21. Additional Grantors.

From time to time subsequent to the date hereof, additional Persons may become
Additional Grantors, by executing a Supplement. Upon delivery of any such
Supplement to Agent, notice of which is hereby waived by Grantors, each such
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Agent not to cause any Person to become an Additional Grantor
hereunder. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder from time to time.

SECTION 22. Amendments; Etc.

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Agent
and, in the case of any such amendment or modification, by Grantors; provided
that notwithstanding the foregoing, this Agreement may be modified by the
execution of a Supplement by an Additional Grantor in accordance with Section 21
hereof without signature or any other act by any other Grantor and Grantors
hereby waive any requirement of notice of or consent to any such Supplement. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.

 

25



--------------------------------------------------------------------------------

SECTION 23. Notices.

Any notice or other communication herein required or permitted to be given shall
be given as provided in Section 10.3 of the Credit Agreement.

SECTION 24. Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of Agent in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

SECTION 25. Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

SECTION 26. Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

SECTION 27. Governing Law; Rules of Construction

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, except (i) to the extent the law of any other
jurisdiction applies as to the perfection or enforcement of the any security
interest in any Collateral (if and to the extent collateral security is granted
with respect to the Obligations) and (ii) to the extent applicable, the
Bankruptcy Code.

(b) Agent and each Grantor hereby irrevocably submits to the exclusive
jurisdiction and venue of the Bankruptcy Court and any state or federal court of
the United States sitting in the State of New York, and any appellate court
thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents, and Agent and each Grantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such state or federal court. Agent and each Grantor
hereby irrevocably waives, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. Each Grantor agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law. Nothing in this Section 27(b) shall affect the
right of Agent to serve legal process in any other manner permitted by law or
affect the right of Agent to bring any action or proceeding against any Grantor
or the property of any Grantor (including the Collateral) in the courts of other
jurisdictions.

 

26



--------------------------------------------------------------------------------

(c) The rules of construction set forth in Section 1.1 of the Credit Agreement
shall be applicable to this Agreement mutatis mutandis.

SECTION 28. Waiver of Jury Trial.

AGENT AND EACH GRANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

SECTION 29. Counterparts; Execution.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of an
executed signature page by facsimile, PDF or other electronic format shall be as
effective as delivery of a manually executed original signature page, and each
party hereto delivering an executed signature page hereto in electronic format
agrees to deliver to each other party hereto, on request, a manually executed
signature page, but the failure to deliver such manually executed signature page
shall not affect the validity, effectiveness or enforceability of the signature
page delivered electronically, which shall be effective for all purposes.

SECTION 30. WAIVER OF CLAIMS.

EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE GRANTORS HEREBY WAIVE, TO
THE EXTENT PERMITTED BY APPLICABLE LAW AND THE DIP ORDER, AS APPLICABLE:

(a) EXCEPT AS OTHERWISE PROVIDED IN THE DIP ORDER, NOTICE AND JUDICIAL HEARING
IN CONNECTION WITH THE AGENT’S TAKING POSSESSION OR THE AGENT’S DISPOSITION OF
ANY OF THE COLLATERAL, INCLUDING WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE
BORROWERS OR ANY GUARANTOR WOULD OTHERWISE HAVE UNDER ANY REQUIREMENT OF LAW;

(b) ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY DAMAGES WHICH
ARE THE DIRECT RESULT OF THE AGENT’S OR ANY LENDER’S BAD FAITH, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT;

(c) ALL OTHER REQUIREMENTS TO THE TIME, PLACE AND TERMS OF SALE OR OTHER
REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE AGENT’S RIGHTS HEREUNDER;
AND

 

27



--------------------------------------------------------------------------------

(d) ALL RIGHTS OF REDEMPTION, APPRAISEMENT, STAY, EXTENSION OR MORATORIUM NOW OR
HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN ORDER TO PREVENT OR DELAY THE
ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE OF THE COLLATERAL OR ANY
PORTION THEREOF, AND EACH GRANTOR, FOR ITSELF AND ALL WHO MAY CLAIM UNDER IT,
INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY, HEREBY WAIVES THE BENEFIT
OF ALL SUCH LAWS.

SECTION 31. Payment of Obligations.

Except in accordance with the Bankruptcy Code or by an applicable order of the
Bankruptcy Court, each Grantor will pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, (i) all
its post-petition material taxes and other material obligations of whatever
nature that constitute administrative expenses under Section 503(b) of the
Bankruptcy Code in the Chapter 11 Cases, except, so long as no material property
(other than money for such obligation and the interest or penalty accruing
thereon) of any Grantor is in danger of being lost or forfeited as a result
thereof, no such obligation need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and any
required reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Grantor and (ii) all material obligations
arising from contractual obligations entered into after the Petition Date or
from contractual obligations entered into prior to the Petition Date and assumed
and which are permitted to be paid post-petition by order of the Bankruptcy
Court that has been entered with the consent of (or non-objection by) the Agent.

SECTION 32. Remedies Cumulative.

Each and every right, power and remedy hereby specifically given to the Agent
and the Lenders shall be in addition to every other right, power and remedy
specifically given under this Agreement, the DIP Order or the other Loan
Documents or now or hereafter existing at law or in equity, or by statute and
each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time or simultaneously and as
often and in such order as may be deemed expedient by the Agent or any Lender.
All such rights, powers and remedies shall be cumulative and the exercise or the
beginning of exercise of one shall not be deemed a waiver of the right to
exercise of any other or others. No delay or omission of the Agent or any Lender
in the exercise of any such right, power or remedy and no renewal or extension
of any of the Obligations shall impair any such right, power or remedy or shall
be construed to be a waiver of any Default or an acquiescence therein. In the
event that the Agent shall bring any suit to enforce any of its rights hereunder
and shall be entitled to judgment, then in such suit the Agent may recover
reasonable expenses, including reasonable attorneys’ fees, and the amounts
thereof shall be included in such judgment.

SECTION 33. Discontinuance of Proceedings.

In case the Agent shall have instituted any proceeding to enforce any right,
power or remedy under this Agreement by foreclosure, sale, entry or otherwise,
and such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined

 

28



--------------------------------------------------------------------------------

adversely to the Agent, then and in every such case, but subject to such
determination, the Borrowers, the other Grantors, the Agent and each holder of
any of the Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the Liens granted under this
Agreement and the DIP Order, as applicable, and all rights, remedies and powers
of the Agent and the Lenders shall continue as if no such proceeding had been
instituted.

SECTION 34. Inconsistency.

In the event of any inconsistency between the provisions of this Agreement or
any other Loan Document and the DIP Order, the provisions of the DIP Order shall
govern.

SECTION 35. Definitions.

(a) Each capitalized term utilized in this Agreement that is not defined herein
shall (i) have the meaning given to such term in the Credit Agreement or (ii) if
such term is not defined in the Credit Agreement, shall have the meaning set
forth in Articles 1, 8 or 9 of the UCC.

(b) In addition, the following terms used in this Agreement shall have the
following meanings:

“Additional Grantor” means a Person that becomes a party hereto after the date
hereof as an additional Grantor by executing a Supplement.

“Assigned Agreements” means, with respect to any Grantor, the agreements set
forth on Schedule 15 annexed hereto, as each such agreement may be amended,
restated, supplemented or otherwise modified from time to time, including,
without limitation, (a) all rights of such Grantor to receive moneys due or to
become due under or pursuant to the Assigned Agreements, (b) all rights of such
Grantor to receive proceeds of any Supporting Obligations with respect to the
Assigned Agreements, (c) all claims of such Grantor for damages arising out of
any breach of or default under the Assigned Agreements, and (d) all rights of
such Grantor to terminate, amend, supplement, modify or exercise rights or
options under the Assigned Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder.

“Collateral” has the meaning set forth in Section 1 hereof.

“CFC” means a controlled foreign corporation (as that term is defined in the IR
Code).

“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations set forth on Schedule 10 annexed hereto, as the same may be
amended pursuant hereto from time to time).

“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing

 

29



--------------------------------------------------------------------------------

arrangements), the right (but not the obligation) to renew and extend Copyright
Registrations and any such rights and to register works protectable by copyright
and the right (but not the obligation) to sue in the name of any Grantor or in
the name of Agent or any other Secured Party for past, present and future
infringements of the Copyrights and any such rights.

“Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule 10 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Default” means any Default as defined in the Credit Agreement.

“Event of Default” means any Event of Default as defined in the Credit
Agreement.

“Excluded Accounts” means Deposit Accounts (i) containing solely Excluded
Amounts or (ii) specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for any Grantor’s or its
Subsidiaries’ employees.

“Excluded Amounts” means (i) an aggregate amount of not more than $100,000 at
any one time, credited to the Grantors and their Subsidiaries (other than those
Subsidiaries that are CFCs), (ii) an aggregate amount of not more than $100,000
(calculated at current exchange rates) at any one time, credited to Subsidiaries
of Grantors that are CFCs and (iii) any Permitted LC Collateral.

“General Intangibles” means General Intangibles (as that term is defined in the
UCC) and Intangibles (as that term is defined in the PPSA).

“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.

“Intellectual Property Collateral” means, with respect to any Grantor all right,
title and interest (including rights acquired pursuant to a license or otherwise
but only to the extent permitted by agreements governing such license or other
use) in and to all:

(a) Copyrights, Copyright Registrations and Copyright Rights, including, without
limitation, each of the Copyrights, rights, titles and interests in and to the
Copyrights, all derivative works and other works protectable by copyright, which
are presently, or in the future may be, owned, created (as a work for hire for
the benefit of such Grantor), authored (as a work for hire for the benefit of
such Grantor), or acquired by such Grantor, in whole or in part, and all
Copyright Rights with respect thereto and all Copyright Registrations therefor,
heretofore or hereafter granted or applied for, and all renewals and extensions
thereof, throughout the world;

 

30



--------------------------------------------------------------------------------

(b) Patents;

(c) Trademarks, Trademark Registrations, the Trademark Rights and goodwill of
such Grantor’s business symbolized by the Trademarks and associated therewith;

(d) all trade secrets, trade secret rights, know-how, customer lists, processes
of production, ideas, confidential business information, techniques, processes,
formulas, and all other proprietary information; and

(e) all proceeds thereof (such as, by way of example and not by limitation,
license royalties and proceeds of infringement suits).

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Agent, desirable in order to create
or perfect Liens on, or evidence the interest of Agent and Secured Parties in,
any Intellectual Property Collateral.

“IP Supplement” means an IP Supplement, substantially in the form of Exhibit V
annexed hereto.

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.

“Pledged Debt” means the Debt from time to time owed to a Grantor, including the
Debt set forth on Schedule 7 annexed hereto and issued by the obligors named
therein, the agreements, Instruments and certificates evidencing such Debt or
any guarantee, security or other credit support or Supporting Obligations
therefor, and all interest, fees, cash or other property received, receivable or
otherwise distributed in respect thereof or in exchange therefor.

“Pledged Equity” means all Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 6 annexed hereto, the
certificates or other instruments representing any of the foregoing and any
interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect thereof or in
exchange therefor.

“Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any obligor
that is, or becomes, a direct or indirect Subsidiary of such Grantor, of which
such Grantor is a direct or indirect Subsidiary or that controls, is controlled
by or under common control with such Grantor.

 

31



--------------------------------------------------------------------------------

“Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or
becomes, a direct Subsidiary of a Grantor.

“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.

“PPSA” means the Personal Property Security Act (Nova Scotia) as such
legislation may be amended, renamed or replaced from time to time, and the
regulations thereunder as in effect from time to time.

“Secured Obligations” has the meaning set forth in Section 2 hereof.

“Secured Parties” means the Lenders, the Administrative Agent, the Collateral
Agent, each other Indemnitee and any other holder of any Obligation of any
Obligor.

“Securities Act” means the Security Act of 1933, as amended from time to time,
and any successor statute.

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity,
the Pledged Debt and any other Equity Interests and other Investment Property in
which such Grantor has an interest.

“STA” means the Securities Transfer Act (Nova Scotia) as such legislation may be
amended, renamed or replaced from time to time, and the regulations thereunder
as in effect from time to time.

“Supplement” means a supplement to this Agreement entered into by a Subsidiary
of Company or another Person pursuant to Section 21 hereof and in the form
attached as Exhibit VI.

“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Secured Obligations (other than Unasserted
Obligations) under this Agreement and the other Loan Documents have been
completely discharged and (c) the Term Loan Commitments shall have been
terminated.

“Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 8 annexed hereto).

“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.

“Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 8 annexed hereto).

 

32



--------------------------------------------------------------------------------

“UCC” has the meaning set forth in Section 1 hereof.

“ULC” means a Pledged Company that is an unlimited company, unlimited liability
company or unlimited liability corporation under any ULC Laws.

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future laws governing ULCs.

“ULC Shares” means shares, partnership interests or other Equity Interests in
the capital stock of a ULC.

SECTION 36. Intercreditor Agreement.

The security interest granted pursuant to this Agreement, and the exercise of
remedies, priority of Liens, and application of proceeds, in respect of the ABL
DIP Credit Priority Collateral, are subject to the provisions of the
Intercreditor Agreement, and any provision of this Agreement requiring delivery
of Collateral, or proceeds of Collateral, that is ABL DIP Credit Priority
Collateral, to the Agent, or requiring the execution and delivery of instruments
or taking of other steps to assign moneys due or to become due under contracts
constituting ABL DIP Credit Priority Collateral to Agent, for the benefit of the
Secured Parties, in accordance with the Federal Assignment of Claims Act of 1940
or other similar applicable law, shall, for so long as the Intercreditor
Agreement is in effect, be deemed to require delivery thereof to the ABL Credit
Agent consistent with the Intercreditor Agreement.

SECTION 37. Canadian Interpretation.

Where the context so requires (i) all terms defined in this Agreement by
reference to the “UCC” or the “Uniform Commercial Code” shall also have any
extended, alternative or analogous meaning given to such term in applicable
Canadian personal property security and other laws (including, without
limitation, the PPSA, the STA, the Bills of Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada)), in all cases for the extension,
preservation or betterment of the security and rights of Agent, (ii) all
references in this Agreement to “Article 8 of the Code” or “Article 8 of the
Uniform Commercial Code” shall be deemed to refer also to applicable Canadian
securities transfer laws (including, without limitation, the STA), (iii) all
references in this Agreement to a financing statement, continuation statement,
amendment or termination statement shall be deemed to refer also to the
analogous documents used under applicable Canadian personal property security
laws, (iv) all references to federal or state securities law of the United
States shall be deemed to refer also to analogous federal and provincial
securities laws in Canada; (v) all references to the United States of America,
or to any subdivision, department or agency or instrumentality thereof shall be
deemed to refer also to Canada, or to any subdivision, department, agency or
instrumentality thereof; (vi) all reference in the Agreement to the United
States Copyright Office or the United States Patent and Trademark Office shall
be deemed to refer also to the Canadian Intellectual Property Office; and
(vii) all references to “Insolvency Proceeding” shall be deemed to refer also to
any insolvency proceeding occurring in Canada or under Canadian law.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors and Agent have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

GRANTORS:        

SCHOOL SPECIALTY, INC.

CLASSROOMDIRECT.COM, LLC

DELTA EDUCATION, LLC

SPORTIME, LLC

SELECT AGENDAS, CORP.

CHILDCRAFT EDUCATION CORP.

BIRD-IN-HAND WOODWORKS, INC.

CALIFONE INTERNATIONAL, INC.

PREMIER AGENDAS, INC.

FREY SCIENTIFIC, INC.

SAX ARTS & CRAFTS, INC.

    By: /s/ Michael P. Lavelle                                        
                                       Name: Michael P. Lavelle     Title:

Signature Page to Security and Pledge Agreement



--------------------------------------------------------------------------------

AGENT:

 

BAYSIDE FINANCE, LLC,

as Agent

By: /s/ Richard Siegel                                       
                    

Name: Richard Siegel

Title:   Authorized Signatory

Signature Page to Security and Pledge Agreement



--------------------------------------------------------------------------------

Schedule 1 Commercial Tort Claims

School Specialty, Inc. ("SSI") v. RR Donnelley & Sons Company ("RRD"), U.S.
Dist. Ct. E.D. Wis., Case No.1:12-CV-01034. SSI sued RRD for damages resulting
from a deficient printing job. The claim for direct damages in this matter is
approximately $1 million. RRD counterclaimed against SSI for fraud in the
inducement and breach of contract, claiming SSI concealed known problems with
the inks RRD used for the printing job, and SSI breached its contract with RRD
by cancelling purchase orders for additional work. RRD seeks damages in excess
of $500,000.

 



--------------------------------------------------------------------------------

Schedule 2 Filing Offices

Secretary of State of Delaware – ClassroomDirect.com, LLC, Delta Education, LLC,
Sportime, LLC, Califone International, Inc., Frey Scientific, Inc., Sax Arts &
Crafts, Inc.

Secretary of State of Washington – Premier Agendas, Inc.

Secretary of State of New York – Childcraft Education Corp.

Secretary of State of New Jersey – Bird-In-Hand Woodworks, Inc.

Department of Financial Institutions of Wisconsin – School Specialty, Inc.

Nova Scotia Personal Property Registry - Select Agendas, Ltd.



--------------------------------------------------------------------------------

Schedule 3 Office Locations, Type and Jurisdiction of Organization and
Organizational

Identification Numbers

 

Entity

 

Tax ID

 

State of

Domicile

 

Address*

 

Type

School Specialty, Inc.   39-0971239   Wisconsin   W6316 Design Drive  
Corporation       Greenville, WI 54942   ClassroomDirect.com, LLC   47-0892425  
Delaware   W6316 Design Drive   LLC       Greenville, WI 54942   Childcraft
Education Corp.   13-5619818   New York   W6316 Design Drive   Corporation      
Greenville, WI 54942   Bird-in-Hand Woodworks, Inc.   22-2618811   New Jersey  
3031 Industry Drive   Corporation       Lancaster, PA 17603   Frey Scientific,
Inc.   39-1953771   Delaware   W6316 Design Drive   Corporation      
Greenville, WI 54942   Sportime, LLC   22-3476939   Delaware   W6316 Design
Drive   LLC       Greenville, WI 54942   Sax Arts & Crafts, Inc.   39-1956436  
Delaware   W6316 Design Drive   Corporation       Greenville, WI 54942   Premier
Agendas, Inc.   33-0481380   Washington   2000 Kentucky Street   Corporation    
  Bellingham, WA 98229 Select Agendas, Corp   HFX9927   Canada   Unlimited
Liability Company       3800 Chemin de la Cote-de-Liesse       St-Laurent, QC
H4T 2A7 Califone International, Inc.   56-2003579   Delaware   1145 Arroyo
Avenue   Corporation       San Fernando, CA 91340 Delta Education, LLC  
52-2328764   Delaware   80 Northwest Blvd   LLC       Nashua, NH 03063  

 

* Address is the principal place of business, chief executive office and
location of books and records



--------------------------------------------------------------------------------

Schedule 4 Locations of Inventory and Equipment

3825 S Willow Avenue, Fresno, CA 93722

W6316 Design Drive, Greenville, WI 54942

1156 Four Star Drive, Mount Joy, PA 17552

100 Paragon Parkway, Mansfield, OH 44903

80 Northwest Boulevard, Nashua, NH 03063

3525 South Ninth Street, Salina, KS 67401

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Ave, San Fernando, CA

1845 N. Airport, Fremont, NE 68026

2000 Kentucky St., Bellingham, WA 98226

2007 - 2019 Iowa Street, Bellingham, WA 98226

400 Sequoia Drive, Suite 200, Bellingham, WA 98226

625 Mount Auburn St., Cambridge, MA

109 W. Commercial St., East Rochester, NY 14445 (no inventory at this location)

438 Camino Del Rio South, San Diego, CA 92108

3175 Northwoods Parkway, Norcross, GA 30071 (no inventory at this location)

Bailee Locations

222 Tappan Drive, Mansfield, OH 44906

1000 Stricker Road, Mount Joy, PA 17552

60 Grumbacher Road, York, PA 17406

Archway NM, 1600 First Street NW, Albuquerque, NM 87102

Archway Southwest, 600 Freeport Parkway, Coppell, TX 75019

Educators Book Depository of AR, 6700 Sloane Drive, Little Rock, AR 72206



--------------------------------------------------------------------------------

Florida School Book Depository, 1125 North Ellis Road, Jacksonville, FL 32254

Mountain State Schoolbook Depository, PO Box 160250, Clearfield, UT 84016

Northwest Textbook Depository, PO Box 5608, Portland, OR 97228

Archway Oklahoma, 5600 SW 36th Street, Oklahoma City, OK 73179

Professional Book Distributors, 3280 Summit Ridge, Duluth, GA 30096

RL Bryan Company, 301 Greystone Boulevard, Columbia, SC 29210

School Book Supply Co of LA, 9380 Ashland Road, Gonzales, LA

Tennessee Book Company, 1550 Heil Quaker Boulevard, LaVergne, TN 37086

The James & Law Company, 217 West Main Street, Clarksburg, WV 26302

Smart Warehousing, 9850 Industrial Boulevard, Lexena, KS 66215

Farmington Public Schools, 32789 West Ten Mile Road, Farmington, MI 48336

Royal Seating Corporation, 1110 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, 1201 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, V-Building, 600 South Rusk, Cameron, TX 76520

Royal Seating Corporation, W-Building, 409 South Karnes, Cameron, TX 76520

Royal Seating Corporation, X-Building, 1050 Dossett Street, Cameron, TX 76520

Royal Seating Corporation, Y-Building, 659 South Bowie Ave., Cameron, TX 76520

Royal Seating Corporation, Z-Building, 620 South Bowie Ave., Cameron, TX 76520

Cargo Zone LLC 6200 North 16th Street, Omaha, NE 68110

TAYLOR TEXAS FACILITY:

1103 NW Carlos Parker Blvd.

Taylor, TX 76574

Property Owner:

Taylor CPB Property LLC

3500 W 75th St, Suite 200

Prairie Creek, KS 66208



--------------------------------------------------------------------------------

Lessor:

Pan Pacific Sourcing, LLC

481 Great Plain Ave.

Needham, MA 02492-3728

Print Partner locations

Premier Print Partner Plants

CDS

2661 S. Pacific Hwy.

Medford, OR 97501

And

Dock #3

2603 S. Pacific Hwy

Medford, OR 97501

Heuss Printing, Inc.

903 North 2nd Street

Ames, IA 50010

LewisColor

30 Joe Kennedy Blvd

Statesboro, GA 30458

Pioneer Graphics

PO Box 2516

Waterloo, IA 50704

316 W.5th Street

Waterloo, IA 50701

Premier Impressions

194 Woolverton Rd.

Grimsby ON L3M 4E7

Canada

Premier Printing

One Beghin Ave

Winnipeg, MB R2J 3X5

PrintComm

2929 Davison Rd.

Flint, MI 48506

Printing Enterprises

1411 First Avenue NW

New Brighton, MN 55112



--------------------------------------------------------------------------------

Sentinel Printing

250 North Highway 10

St. Cloud, MN 56304

Spangler Graphics

2930 and 2950 South 44th Street

Kansas City, KS 66106

Walsworth Publishing Co

306 North Kansas Avenue

Marceline, MO 64658



--------------------------------------------------------------------------------

Schedule 4A Locations of Assets; Operation of Business

Domestic and Foreign Entity Filings Jurisdictions:

School Specialty, Inc.

Alabama    Mississippi Arizona    Missouri Arkansas    Montana California   
Nebraska Connecticut    Nevada District of Columbia    New Hampshire Florida   
New Jersey Georgia    New Mexico Hawaii    New York Idaho    North Carolina
Illinois    North Dakota Indiana    Ohio Iowa    Oklahoma Kansas    Oregon
Kentucky    Pennsylvania Louisiana    South Carolina Maryland    Tennessee
Massachusetts    Texas Michigan    Virginia Minnesota    Washington West
Virginia    Wisconsin



--------------------------------------------------------------------------------

Premier Agendas, Inc.

Alabama    Nevada Alaska    New Hampshire Arizona    New Jersey California   
New Mexico Colorado    New York Connecticut    North Carolina Hawaii    North
Dakota Idaho    Ohio Illinois    Oklahoma Indiana    Oregon Iowa    Pennsylvania
Kentucky    Rhode Island Louisiana    South Carolina Maine    Tennessee Maryland
   Texas Massachusetts    Utah Michigan    Vermont Minnesota    Virginia
Mississippi    Washington Missouri    West Virginia Montana    Wisconsin
Nebraska    Wyoming



--------------------------------------------------------------------------------

Delta Education, LLC

Delaware

Alabama

California

Illinois

Indiana

Louisiana

Massachusetts

New Hampshire

New York

Texas

Sportime, LLC

Delaware

California

Colorado

Georgia

Mississippi

New York



--------------------------------------------------------------------------------

Childcraft Education Corp.

Arizona

California

Connecticut

Florida

Massachusetts

New York

Pennsylvania

Tennessee

Wyoming

Sax Arts & Crafts, Inc.

Delaware

Frey Scientific, Inc.

Delaware

ClassroomDirect.com, LLC

Delaware

Alabama

Indiana

Califone International, Inc.

Delaware

California



--------------------------------------------------------------------------------

Bird-in-Hand Woodworks, Inc.

New Jersey

Pennsylvania

Filing Jurisdictions:

Select Agendas, Corp.

Nova Scotia



--------------------------------------------------------------------------------

Schedule 5 Other Names

None



--------------------------------------------------------------------------------

Schedule 6 - Pledged Equity

 

Entity

  

Tax ID

  

Domicile

   Authorized      Pledged  

ClassroomDirect.com, LLC

   47-0892425    Delaware      N/A         1 member share   

Childcraft Education Corp.

   13-5619818    New York      3,000,000         1,000   

Bird-in-Hand Woodworks, Inc.

   22-2618811    New Jersey      2,500         5   

Frey Scientific, Inc.

   39-1953771    Delaware      3,000         100   

Sportime, LLC

   22-3476939    Delaware      N/A         100   

Sax Arts & Crafts, Inc.

   39-1956436    Delaware      100         100   

Premier Agendas, Inc.

   33-0481380    Washington      1,000,000         11,200   

Select Agendas, Corp

   HFX9927    Canada      N/A         1,000   

Califone International, Inc.

   56-2003579    Delaware      1,000         100   

Delta Education, LLC

   52-2328764    Delaware      N/A         100   

Premier School Agendas, Ltd.

   126517564    Canada      100         65   

The outstanding shares or membership interests of all entities are 100% owned by
School Specialty, Inc., with the exception of Bird-in-Hand Woodworks, Inc.,
which is 100% owned by Childcraft Education Corp.

All outstanding shares and interests are pledged with the exception of Premier
School Agendas, Ltd. which is considered a controlled foreign corporation and
therefore only 65% of the outstanding is being pledged.



--------------------------------------------------------------------------------

Schedule 7 Pledged Debt

Promissory Note dated 9/19/11 issued by North Putnam Community Schools to Delta
Education, LLC in the original principal amount of $42,765.27

Intercompany Subordinated Demand Promissory Note by each Grantor in favor of
each other Grantor dated May 22, 2012



--------------------------------------------------------------------------------

SCHEDULE 8

to

SECURITY AND PLEDGE AGREEMENT (BAYSIDE)

United States Trademarks

 

Mark

 

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

1ST & Design   Premier Agendas, Inc.   Registered   1753883     23-Feb-1993  
610   Califone International, Inc.   Registered   4091042   85/354,375  
24-Jan-2012   23-Jun-2011 ABC   Childcraft Education Corp   Registered   3264692
  78/922,715   17-Jul-2007   05-Jul-2006 ABC   School Specialty, Inc.   Pending
    85/739,308     26-Sep-2012 ABC   School Specialty, Inc.   Pending    
85/744,810     03-Oct-2012 ABC   School Specialty, Inc.   Pending     85/752,878
    12-Oct-2012 ABC   School Specialty, Inc.   Pending     85/758,695    
19-Oct-2012 ABC   School Specialty, Inc.   Pending     85/764,916    
26-Oct-2012 ABC SCHOOL SUPPLY   Childcraft Education Corp   Registered   2298368
    07-Dec-1999   ABC WHERE EDUCATION MEETS IMAGINATION and Design   Childcraft
Education Corp   Registered   2338224     04-Apr-2000   ABILITATIONS   Sportime,
LLC   Registered   1741976   74/265,815   22-Dec-1992   15-Apr-1992 ACADEMY OF
MATH   School Specialty, Inc.   Registered   2757555   78/107,494   26-Aug-2003
  07-Feb-2002 ACADEMY OF READING     Registered   2713411   76/433,433  
06-May-2003   23-Jul-2002 AGENDA MATE   Premier Agendas, Inc.   Registered  
2161267     02-Jun-1998   AUTOSKILL   School Specialty, Inc.   Pending    
85/440,105     05-Oct-2011 AUTOSKILL   School Specialty, Inc.   Registered  
2501650   76/018,479   30-Oct-2001   05-Apr-2000



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

AV2    Califone International, Inc.   Registered   4,222,827   85/351,692  
09-Oct-2012   21-Jun-2011 B THE SPEECH BIN & Design    Sportime, LLC  
Registered   1542482     06-Jun-1989   BASE TEN FRIES    Delta Education, LLC  
Registered   2343563     18-Apr-2000   BECAUSE CHILDREN LEARN BY DOING    Delta
Education, LLC   Registered   1907146     25-Jul-1995   BECKLEY CARDY & Design
   School Specialty, Inc.   Registered   3444300   77/262,873   10-Jun-2008  
23-Aug-2007 BIRD-IN-HAND    Childcraft Education Corp   Registered   3954275  
85/115,820   03-May-2011   25-Aug-2010 BIRD-IN-HAND and Design    Childcraft
Education Corp   Registered   3954276   85/115,823   03-May-2011   25-Aug-2010
BRODHEAD GARRETT    School Specialty, Inc.   Registered   2393549   75/843,310  
10-Oct-2000   08-Nov-1999 CALIFONE    Califone International, Inc.   Registered
  4137682   85/254,328   08-May-2012   01-Mar-2011 CALIFONE    Califone
International, Inc.   Registered   2130349     20-Jan-1998   CALIFONE   
Califone International, Inc.   Registered   1186512     19-Jan-1982   CALIFONE &
Design    Califone International, Inc.   Registered   582612     24-Nov-1953  
CATCH BALL and Design    Sportime, LLC   Registered   1836922   74/278,480  
17-May-1994   26-May-1992 CATT    School Specialty, Inc.   Pending    
85/600,067     17-Apr-2012 CELL-U-LAR RUBBER TECHNOLOGY (Stylized)    Sportime,
LLC   Registered   2986067   78/134,349   16-Aug-2005   10-Jun-2002 CHILDCRAFT
   Childcraft Education Corp   Registered   712499   72/091,591   14-Mar-1961  
25-Feb-1960 CHILDCRAFT    Childcraft Education Corp   Registered   2006367  
75/026,995   08-Oct-1996   04-Dec-1995 CHIME TIME    Sportime, LLC   Registered
  1737386   74/265,816   01-Dec-1992   15-Apr-1992 CLAIMS TO FAME    School
Specialty, Inc.   Registered   2434267     06-Mar-2001   CLASSROOM DIRECT   
Classroom Direct.com LLC   Registered   2795089     16-Dec-2003   CLASSROOM
SELECT    School Specialty, Inc.   Registered   3162946   75/811,427  
24-Oct-2006   28-Sep-1999 CLASSROOM SELECT & Design    School Specialty, Inc.  
Registered   3350057   78/846,980   04-Dec-2007   27-Mar-2006



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

CLASSROOM SELECT (stacked)    School Specialty, Inc.   Registered   4091699  
85/033,268   24-Jan-2012   07-May-2010 CLASSROOMDIRECT.COM    Classroom
Direct.com LLC   Registered   3685902   77/686,524   22-Sep-2009   09-Mar-2009
CVB CONTENT - AREA VOCABULARY BUILDER    School Specialty, Inc.   Published    
85/053,659     03-Jun-2010 CVB CONTENT - AREA VOCABULARY BUILDER    School
Specialty, Inc.   Registered   4140407   85/976,429   08-May-2012   13-Feb-2012
DECIMAL DOG    Delta Education, LLC   Registered   2368405     18-Jul-2000  
DECIMAL DOG    Delta Education, LLC   Registered   2837853     04-May-2004  
DELTA CIRCUITWORKS    Delta Education, LLC   Registered   2923833    
01-Feb-2005   DELTA EDUCATION    Delta Education, LLC   Registered   2812356    
10-Feb-2004   DELTA EDUCATION & Design    Delta Education, LLC   Registered  
2374672     08-Aug-2000   DELTA EDUCATION & Design    Delta Education, LLC  
Registered   2343043     18-Apr-2000   DELTA EDUCATION & Design    Delta
Education, LLC   Registered   3797720   78/949,706   01-Jun-2010   10-Aug-2006
DELTA EDUCATION SCIS 3 & Design    Delta Education, LLC   Registered   1783147  
  20-Jul-1993   DELTA SCIENCE CONTENT READERS    Delta Education, LLC  
Registered   3706026   77/374,898   03-Nov-2009   18-Jan-2008 DELTA SCIENCE
FIRST READERS    Delta Education, LLC   Registered   3063278   78/579,490  
28-Feb-2006   03-Mar-2005 DELTA SCIENCE MODULE    Delta Education, LLC  
Registered   2844301     25-May-2004   DELTA SCIENCE READERS    Delta Education,
LLC   Registered   3229760   78/909,268   17-Apr-2007   15-Jun-2006 DELTA
SCIENCE RESOURCE SERVICE    Delta Education, LLC   Registered   3835810  
77/624,467   17-Aug-2010   02-Dec-2008 DIAL-A-DIGIT    Delta Education, LLC  
Registered   2458617     05-Jun-2001   DIAL-A-DOLLAR    Delta Education, LLC  
Registered   2458616     05-Jun-2001   DIAL-A-FRACTION    Delta Education, LLC  
Registered   2462810     19-Jun-2001  



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

DIAL-A-PATTERN    Delta Education, LLC   Registered   2509886     20-Nov-2001  
DIAL-A-TIME    Delta Education, LLC   Registered   2456424     29-May-2001  
DIAL-A-TRIAL    Delta Education, LLC   Registered   2509888     20-Nov-2001  
DIAL-A-VOLUME    Delta Education, LLC   Registered   2509887     20-Nov-2001  
DISCOVER AGENDA    Premier Agendas, Inc.   Registered   2722431     03-Jun-2003
  DISCOVERY    Califone International, Inc.   Registered   4091043   85/354,379
  24-Jan-2012   23-Jun-2011 DOTCAR    Delta Education, LLC   Registered  
3100515   78/628,430   06-Jun-2006   12-May-2005 DSM THIRD EDITION    Delta
Education, LLC   Pending     85/352,961     22-Jun-2011 EDUCATION ESSENTIALS   
School Specialty, Inc.   Registered   3033079   78/402,586   20-Dec-2005  
15-Apr-2004 EDUCATORS PUBLISHING SERVICE    School Specialty, Inc.   Registered
  2988601   76/575,452   30-Aug-2005   17-Feb-2004 EPS    School Specialty, Inc.
  Registered   3813140   77/783,358   06-Jul-2010   17-Jul-2009 EPS    School
Specialty, Inc.   Registered   3798641   77/782,872   08-Jun-2010   16-Jul-2009
EPS    School Specialty, Inc.   Registered   2287995     19-Oct-1999   EPS   
School Specialty, Inc.   Registered   2292730     16-Nov-1999   EPS & Design   
School Specialty, Inc.   Registered   3039679   76/621,988   10-Jan-2006  
22-Nov-2004 EPS & Design    School Specialty, Inc.   Registered   2281714    
28-Sep-1999   EPS -CL16    School Specialty, Inc.   Registered   2279489    
21-Sep-1999   EPS PHONICS PLUS    School Specialty, Inc.   Registered   3218947
  78/722,904   13-Mar-2007   29-Sep-2005 EXPLODE THE CODE    School Specialty,
Inc.   Registered   2276181     07-Sep-1999   EXPLORER    Califone
International, Inc.   Registered   4091044   85/354,386   24-Jan-2012  
23-Jun-2011 FAST FOOD FOR THOUGHT    Delta Education, LLC   Registered   1877608
    07-Feb-1995   FRACTION BURGER    Delta Education, LLC   Registered   2755799
    26-Aug-2003   FRACTIONOES    Delta Education, LLC   Registered   2462811    
19-Jun-2001   FREY CHOICE    School Specialty, Inc.   Registered   3842515  
77/704,182   31-Aug-2010   01-Apr-2009



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

FREY SCIENTIFIC    School Specialty, Inc.   Registered   2393552   75/843,889  
10-Oct-2000   08-Nov-1999 FREY SECURE    School Specialty, Inc.   Registered  
3842513   77/704,177   31-Aug-2010   01-Apr-2009 FREY SELECT    School
Specialty, Inc.   Registered   3842514   77/704,180   31-Aug-2010   01-Apr-2009
GETTING STARTED WITH MANIPULATIVES (Stylized)    Delta Education, LLC  
Registered   3010435   76/613,053   01-Nov-2005   20-Sep-2004 GO WORKBOOK   
Premier Agendas, Inc.   Registered   3117882   78/277,792   18-Jul-2006  
23-Jul-2003 GOT IT!    Califone International, Inc.   Registered   3755877  
77/632,278   02-Mar-2010   12-Dec-2008 HELPING EDUCATORS ENGAGE AND INSPIRE
STUDENTS OF ALL AGES AND ABILITIES TO LEARN    School Specialty, Inc.  
Registered   3652327   77/464,756   07-Jul-2009   02-May-2008 HEXAGONOES   
Delta Education, LLC   Registered   3475563   77/339,063   29-Jul-2008  
28-Nov-2007 HUSH BUDDY    Califone International, Inc.   Published    
85/389,616     04-Aug-2011 IF I PLAN TO LEARN, I MUST LEARN TO PLAN    Premier
Agendas, Inc.   Registered   2120484   75/099,048   09-Dec-1997   06-Mar-1996
INCOMMAND    Premier Agendas, Inc.   Pending     85/627,761     17-May-2012
INCOMMAND PRO    Premier Agendas, Inc.   Pending     85/627,763     17-May-2012
INQUIRY INVESTIGATIONS    Delta Education, LLC   Registered   4109628  
85/078,862   06-Mar-2012   06-Jul-2010 INTEGRATIONS    Sportime, LLC  
Registered   2793125   78/154,693   09-Dec-2003   15-Aug-2002 JOURNEY TO SUCCESS
   Premier Agendas, Inc.   Registered   4094352   85/082,650   31-Jan-2012  
12-Jul-2010 KORNERS FOR KIDS    Childcraft Education Corp   Registered   1933650
    07-Nov-1995   LEARNING OUTLET    School Specialty, Inc.   Registered  
4089263   85/327,528   17-Jan-2012   23-May-2011 LITERACY LEADERS    School
Specialty, Inc.   Registered   3423913   77/191,219   06-May-2008   26-May-2007
MAGNASTIKS (Stylized)    Childcraft Education Corp   Registered   1272927  
73/413,192   03-Apr-1984   18-Jan-1983 MAGTILES    School Specialty, Inc.  
Registered   3550881   77/149,992   23-Dec-2008   05-Apr-2007 MAKE IT A RULE TO
PLAN    Premier Agendas, Inc.   Registered   2118995   75/100,716   09-Dec-1997
  08-May-1996



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

MAKE TODAY COUNT    School Specialty, Inc.   Registered   2279483    
21-Sep-1999   MAKING CONNECTIONS    School Specialty, Inc.   Registered  
3218948   78/722,907   13-Mar-2007   29-Sep-2005 MATH IN A NUTSHELL    Delta
Education, LLC   Registered   2458341     05-Jun-2001   MATH TUNE-UPS    Delta
Education, LLC   Registered   2605461     06-Aug-2002   NATURE'S IMPRESSIONS   
School Specialty, Inc.   Registered   3646434   77/598,303   30-Jun-2009  
22-Oct-2008 NEO/BLOOD    Delta Education, LLC   Registered   2552466    
26-Mar-2002   NEO/LAB    Delta Education, LLC   Registered   2460125    
12-Jun-2001   NEO/RESOURCE    Delta Education, LLC   Registered   2451571    
15-May-2001   NEO/SCI    Delta Education, LLC   Registered   3696397  
77/291,723   13-Oct-2009   28-Sep-2007 NEO/SLIDE    Delta Education, LLC  
Registered   2451570     15-May-2001   ODYSSEY    Califone International, Inc.  
Pending     85/354,383     23-Jun-2011 OLIVIA OWL    Premier Agendas, Inc.  
Registered   2120485   75/099,520   09-Dec-1997   06-May-1996 ONTRAC    Premier
Agendas, Inc.   Registered   3842377   77/648,035   31-Aug-2010   13-Jan-2009
ONTRAC    Premier Agendas, Inc.   Registered   3793647   77/369,947  
25-May-2010   11-Jan-2008 OTMP    Premier Agendas, Inc.   Pending     85/767,880
    31-Oct-2012 PATH DRIVER    School Specialty, Inc.   Pending     85/654,564  
  18-Jun-2012 PATH DRIVER FOR MATH    School Specialty, Inc.   Pending    
85/566,908     12-Mar-2012 PATH DRIVER FOR MATH USE DATA TO DRIVE A PATH TO
SUCCESS Logo    School Specialty, Inc.   Pending     85/655,326     19-Jun-2012
PATH DRIVER FOR READING    School Specialty, Inc.   Pending     85/566,906    
12-Mar-2012 PATH DRIVER FOR READING USE DATA TO DRIVE A PATH TO SUCCESS Logo   
School Specialty, Inc.   Pending     85/655,328     19-Jun-2012 PHYSIO-ROLL and
Design    Sportime, LLC   Registered   1766015   74/306,216   20-Apr-1993  
21-Aug-1992 PORTFOLIO    School Specialty, Inc.   Registered   4016804  
85/036,884   23-Aug-2011   12-May-2010



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

PREMIER GO PROGRAM    Premier Agendas, Inc.   Registered   3117874   78/262,399
  18-Jul-2006   13-Jun-2003 PREMIER OTMP    Premier Agendas, Inc.   Pending    
85/767,883     31-Oct-2012 PREMIER OTMP CURRICULUM    Premier Agendas, Inc.  
Pending     85/767,887     31-Oct-2012 PREMIER OTMP PROGRAM    Premier Agendas,
Inc.   Pending     85/767,886     31-Oct-2012 PREMIER OTMP SKILL-BUILDING
PROGRAM    Premier Agendas, Inc.   Pending     85/767,889     31-Oct-2012
PREMIERCAMPUS    Premier Agendas, Inc.   Registered   3695170   77/663,998  
13-Oct-2009   05-Feb-2009 PRIMARY PHONICS    School Specialty, Inc.   Registered
  2325691     07-Mar-2000   PROJECTS BY DESIGN    School Specialty, Inc.  
Registered   3852130   77/682,097   28-Sep-2010   03-Mar-2009 RAG BALL & Design
   Sportime, LLC   Registered   3548583   76/338,171   23-Dec-2008   15-Nov-2001
RAISING RESPECT: TAKE A STAND AGAINST BULLYING    Premier Agendas, Inc.  
Pending     85/736,959     09-24-2012 RAISING STUDENT ACHIEVEMENT    School
Specialty, Inc.   Registered   4065748   85/152,081   06-Dec-2011   13-Oct-2010
RAISING STUDENT ACHIEVEMENT Logo    School Specialty, Inc.   Registered  
4065749   85/152,082   06-Dec-2011   13-Oct-2010 RE-PRINT    Classroom
Direct.com LLC   Registered   1793996   74/338,876   21-Sep-1993   10-Dec-1992
S.P.I.R.E. (SPIRE)    School Specialty, Inc.   Registered   2048906    
01-Apr-1997   SAX    School Specialty, Inc.   Registered   2257283   75/525,966
  29-Jun-1999   27-Jul-1998 SAX and Design    School Specialty, Inc.  
Registered   3327134   78/795,166   30-Oct-2007   19-Jan-2006 SCHOOL SMART   
School Specialty, Inc.   Registered   3376477   78/630,773   29-Jan-2008  
16-May-2005 SCHOOL SMART & Design    School Specialty, Inc.   Registered  
3735305   78/630,775   05-Jan-2010   16-May-2005 SCHOOL SPECIALTY    School
Specialty, Inc.   Registered   2086842   74/712,553   12-Aug-1997   08-Aug-1995
SCHOOL SPECIALTY LITERACY AND INTERVENTION    School Specialty, Inc.  
Registered   3965024   85/090,230   24-May-2011   22-Jul-2010



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

SCHOOL SPECIALTY ONLINE (Design)    School Specialty, Inc.   Registered  
3437742   78/628,899   27-May-2008   12-May-2005 SCHOOL SPECIALTY THE POWER OF
TEACHING. THE WONDERS OF LEARNING, & Design    School Specialty, Inc.  
Registered   3007875   78/331,687   18-Oct-2005   21-Nov-2003 SCHOOL SPECIALTY
WEXPLORE    School Specialty, Inc.   Registered   3926476   77/787,848  
01-Mar-2011   23-Jul-2009 SCIENCE IN A NUTSHELL    Delta Education, LLC  
Registered   2370886     25-Jul-2000   SCIENCE VIEW    Delta Education, LLC  
Registered   2502701     30-Oct-2001   SITTON SPELLING AND WORD SKILLS    School
Specialty, Inc.   Registered   3617281   77/452,338   05-May-2009   18-Apr-2008
SOUNDS SENSIBLE    School Specialty, Inc.   Registered   2163913     09-Jun-1998
  SOUNDS SENSIBLE    School Specialty, Inc.   Registered   3381536   77/218,893
  12-Feb-2008   29-Jun-2007 SPELL CHECK    School Specialty, Inc.   Registered  
2335381   75/648,445   28-Mar-2000   25-Feb-1999 SPORDAS (STYLIZED)    Sportime,
LLC   Registered   1955231   74/285,191   06-Feb-1996   16-Jun-1992 SPORTIME   
Sportime, LLC   Registered   1665914   74/100,635   26-Nov-1991   26-Sep-1990
SPORTIME    Sportime, LLC   Registered   1085148   73/120,398   07-Feb-1978  
25-Mar-1977 SPORTIME and Design    Sportime, LLC   Registered   2498193  
76/130,890   16-Oct-2001   19-Sep-2000 TEACHERS' DISCOUNT    School Specialty,
Inc.   Registered   4,213,822   85/549,307   25-Sep-2012   22-Feb-2012 THE 101
   Premier Agendas, Inc.   Registered   4126207   85/091,113   10-Apr-2012  
22-Jul-2010 THE SPEECH BIN    Sportime, LLC   Registered   3205537   78/801,406
  06-Feb-2007   27-Jan-2006 TIMETRACKER    Premier Agendas, Inc.   Registered  
3343824   78/682,790   27-Nov-2007   01-Aug-2005 TOUCHPHONICS    School
Specialty, Inc.   Registered   2465862     03-Jul-2001   TOUCH-UNITS    School
Specialty, Inc.   Registered   3446159   77/149,991   10-Jun-2008   05-Apr-2007
TRUE-FLOW    Sax Arts & Crafts, Inc.   Registered   1271755   73/378,143  
27-Mar-1984   04-Aug-1982 TUFF-GLIDE SYSTEM    Childcraft Education Corp  
Registered   2792916   78/103,107   09-Dec-2003   16-Jan-2002 UGO365    Premier
Agendas, Inc.   Registered   3935126   77/791,368   22-Mar-2011   28-Jul-2009



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

UGO365    Premier Agendas, Inc.   Registered   4,176,073   77/954,006  
17-Jul-2012   09-Mar-2010 ULTRA PLUS    School Specialty, Inc.   Registered  
2730228   76/302,139   24-Jun-2003   20-Aug-2001 VB-TRAINER    Sportime, LLC  
Pending     85/663,797     28-Jun-2012 VERSA TEMP    Sax Arts & Crafts, Inc.  
Registered   1746677   74/263,859   19-Jan-1993   08-Apr-1992 VIC (MISCELLANEOUS
DESIGN ONLY)    School Specialty, Inc.   Registered   3024505   78/331,716  
06-Dec-2005   21-Nov-2003 VOCABULARY FROM CLASSICAL ROOTS    School Specialty,
Inc.   Registered   3618327   77/420,054   12-May-2009   12-Mar-2008 VOCABULARY
FROM CLASSICAL ROOTS    School Specialty, Inc.   Registered   3614545  
77/355,324   05-May-2009   19-Dec-2007 WEXPLORE    School Specialty, Inc.  
Registered   3926477   77/787,852   01-Mar-2011   23-Jul-2009 WHERE EDUCATION
MEETS IMAGINATION    Childcraft Education Corp   Registered   2388545    
19-Sep-2000   WHERE THE CHILD COMES FIRST    Childcraft Education Corp  
Registered   4273401   85/555,103   8-Jan-2013   28-Feb-2012 WORDLY WISE   
School Specialty, Inc.   Registered   2278178     14-Sep-1999   WORDLY WISE 3000
   School Specialty, Inc.   Registered   3217686   78/879,989   13-Mar-2007  
09-May-2006 WORDS I USE WHEN I WRITE    School Specialty, Inc.   Registered  
3223075   78/914,544   27-Mar-2007   22-Jun-2006 WRITE ON and Design    Sax Arts
& Crafts, Inc.   Registered   1262365   73/378,144   27-Dec-1983   04-Aug-1982
YOU FOCUS ON ACHIEVEMENT, WE FOCUS ON YOU    School Specialty, Inc.   Registered
  3687338   77/598,309   22-Sep-2009   22-Oct-2008



--------------------------------------------------------------------------------

TRADEMARKS OTHER THAN IN THE UNITED STATES

 

Mark

  

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

ABC    Canada Childcraft Education Corp   Registered   TMA737538   1310677  
03-Apr-2009   26-Jul-2006 ABILITATIONS    Canada Sportime, LLC   Registered  
TMA747940   1331474   17-Sep-2009   16-Jan-2007 ACADEMY OF MATH    Canada School
Specialty, Inc.   Registered   TMA614425   1123254   08-Jul-2004   26-Nov-2001
ACADEMY OF READING    Canada School Specialty, Inc.   Registered   TMA553660  
1049743   13-Nov-2001   08-Mar-2000 AGENDA MATE    Canada Premier Agendas, Inc.
  Registered   TMA405655   689907   27-Nov-1992   19-Sep-1991 AGENDAS DESIGN   
Canada Premier Agendas, Inc.   Registered   TMA651657   1173815   27-Oct-2005  
27-Oct-2005 AUTOSKILL    Canada School Specialty, Inc.   Pending     1568321    
12-Mar-2012 AUTOSKILL    Canada School Specialty, Inc.   Registered   TMA393997
  673829   07-Feb-1992   16-Jan-1991 AUTOSKILL & Design    Canada School
Specialty, Inc.   Registered   TMA415136   673830   06-Aug-1993   16-Jan-1991
BASIC BASICS    Canada Premier Agendas, Inc.   Registered   TMA500824   843311  
17-Sep-1998   17-Sep-1998 BIRD IN HAND WOODWORKS & Design    Canada Childcraft
Education Corp.   Pending   TMA837,636   1513321   04-Dec-2012   31-Jan-2011
BIRD-IN-HAND    Canada Childcraft Education Corp   Pending     1513319    
31-Jan-2011 CALIFONE    Canada Califone International, Inc.   Registered  
TMA153506   297477   06-Oct-1967   02-Jun-1966 CANADIAN TO THE CORE    Canada
Premier Agendas, Inc.   Registered   TMA607353   1166086   08-Apr-2004  
08-Apr-2004



--------------------------------------------------------------------------------

Mark

  

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

CATCHBALL    Germany Select Service & Supply Co, In   Registered   2069111    
27-Jun-1994   31-Oct-1993 CHILDCRAFT    Canada Childcraft Education Corp  
Registered   TMA656137   1242177   06-Jan-2006   29-Dec-2004 CLASSROOM DIRECT &
design    Canada Classroom Direct.com LLC   Registered   TMA790151   1434680  
09-Feb-2011   15-Apr-2009 CLASSROOM SELECT & Design    Canada School Specialty,
Inc.   Pending   TMA835328   1500927   30-Oct-2012   25-Oct-2010 CLASSROOM
SELECT Horizontal Logo    Canada School Specialty, Inc.   Pending   TMA835312  
1500934   30-Oct-2012   25-Oct-2010 COMPASS FOR CAMPUS    Canada Premier
Agendas, Inc.   Registered   TMA579787   1070625   23-Apr-2003   23-Apr-2003 CVB
CONTENT - AREA VOCABULARY BUILDER    Canada School Specialty, Inc.   Registered
  TMA829324   1485406   07-Aug-2012   16-Jun-2010 DELTA EDUCATION & Design   
Canada Delta Education, LLC   Registered   TMA733131   1334846   26-Jan-2009  
02-Jun-2008 DELTA SCIENCE READERS    Canada Delta Education, LLC   Registered  
TMA746955   1319222   03-Sep-2009   06-Oct-2006 DISCOVER AGENDA    Canada
Premier Agendas, Inc.   Registered   TMA585899   1119643   23-Jul-2003  
23-Jul-2003 EARLY CHILDHOOD DIRECT    Canada Bird-In-Hand Woodworks, Inc  
Registered   TMA599487   1050895   15-Jan-2004   15-Mar-2000 EDUCATION
ESSENTIALS    Canada School Specialty, Inc.   Registered   TMA654482   1230486  
06-Dec-2005   16-Sep-2004 EPS    Canada School Specialty, Inc.   Registered  
TMA557,206     31-Jan-2002   31-Jan-2002 EPS    Canada School Specialty, Inc.  
Registered   TMA551,753     28-Sep-2001   EPS    Canada School Specialty, Inc.  
Registered   TMA550,546     10-Sep-2001   10-Sep-2001



--------------------------------------------------------------------------------

Mark

  

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

EPS    Canada School Specialty, Inc.   Registered   TMA790904   1446509  
16-Feb-2011   29-Jul-2009 EPS    Canada School Specialty, Inc.   Registered  
TMA558,743     04-Mar-2002   04-Mar-2002 FREY CHOICE    Canada School Specialty,
Inc.   Registered   TMA796468   1451837   02-May-2011   15-Sep-2009 FREY SECURE
   Canada School Specialty, Inc.   Registered   TMA796480   1451833  
02-May-2011   15-Sep-2009 FREY SELECT    Canada School Specialty, Inc.  
Registered   TMA796481   1451834   02-May-2011   15-Sep-2009 GO WORKBOOK   
Canada Premier Agendas, Inc.   Registered   TMA647913   1209178   13-Sep-2005  
10-Mar-2004 HABITS OF SUCCESS    Canada Premier Agendas, Inc.   Registered  
TMA563006   1070623   04-Jun-2002   04-Jun-2002 HELPING EDUCATORS ENGAGE AND
INSPIRE STUDENTS OF ALL AGES AND ABILITIES TO LEARN    Canada School Specialty,
Inc.   Registered   TMA758568   1403756   02-Feb-2010   17-Jul-2008 IF I PLAN TO
LEARN I MUST LEARN TO PLAN    Canada Premier Agendas, Inc.   Registered  
TMA434047   731407   30-Sep-1994   30-Sep-1994 INCOMMAND PRO    Canada Premier
Agendas, Inc.   Pending     1,600,152     29-Oct-2012 INQUIRY INVESTIGATIONS &
Design    Canada Delta Education, LLC   Registered   TMA826611   1508615  
19-Jun-2012   20-Dec-2010 INTEGRATIONS    Canada Sportime, LLC   Registered  
TMA636598   1167511   01-Apr-2005   14-Feb-2003 INTEGRATIONS    Germany
Sportime, LLC   Registered   30454687   30454687.9   17-Mar-2005   24-Sep-2004
INTEGRATIONS    United Kingdom Sportime, LLC   Registered   2369512   2369512  
08-Apr-2005   30-Jul-2004 LEARNING OUTLET    Canada School Specialty, Inc.  
Pending     1550251     01-Nov-2011 MAKING CONNECTIONS    Canada School
Specialty, Inc.   Registered   TMA748126   1388573   18-Sep-2009   25-Mar-2008



--------------------------------------------------------------------------------

Mark

  

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

MISCELLANEOUS DESIGN    Canada School Specialty, Inc.   Registered   TMA724639  
1218515   26-Sep-2008   28-May-2004 NATURE’S IMPRESSIONS    Canada School
Specialty, Inc.   Registered   TMA785621   1422392   21-Dec-2010   18-Dec-2008
ONTRAC    Canada Premier Agendas, Inc.   Published     1429126     26-Feb-2009
OTMP    Canada Premier Agendas, Inc.   Pending     1,602,421     14-Nov-2012
PATH DRIVER    Canada School Specialty, Inc.   Pending     1,586,716    
18-Jul-2012 PATH DRIVER FOR MATH    Canada School Specialty, Inc.   Pending    
1,586,714     18-Jul-2012 PATH DRIVER FOR READING    Canada School Specialty,
Inc.   Pending     1,586,715     18-Jul-2012 PORTFOLIO    Canada School
Specialty, Inc.   Registered   TMA823596   1483658   08-May-2012   03-Jun-2010
PREMIER COMPASS AGENDA    Canada Premier Agendas, Inc.   Registered   TMA579786
  1070604   23-Apr-2003   23-Apr-2003 PREMIER GO PROGRAM    Canada Premier
Agendas, Inc.   Registered   TMA668315   1184721   20-Jul-2006   30-Jul-2003
PREMIER LOGO DESIGN    Canada Premier Agendas, Inc.   Registered   TMA598636  
1147943   06-Jan-2004   06-Jan-2004 PREMIER OTMP    Canada Premier Agendas, Inc.
  Pending     1,602,437     28-Nov-2012 PREMIER OTMP CURRICULUM    Canada
Premier Agendas, Inc.   Pending     1,602,425     14-Nov-2012 PREMIER OTMP
PROGRAM    Canada Premier Agendas, Inc.   Pending     1,602,423     14-Nov-2012
PREMIER OTMP SKILL-BUILDING PROGRAM    Canada Premier Agendas, Inc.   Pending  
  1,602,435     14-Nov-2012 PREMIERCAMPUS    Canada Premier Agendas, Inc.  
Registered   TMA799733   1433020   10-Jun-2011   31-Mar-2009 PRIMA VUE    Canada
Premier Agendas, Inc.   Registered   TMA569651   1089539   25-Oct-2002  
25-Oct-2002



--------------------------------------------------------------------------------

Mark

  

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

PROJECTS BY DESIGN    Canada School Specialty, Inc.   Registered   TMA805134  
1448868   24-Aug-2011   20-Aug-2009 RAISING RESPECT: TAKE A STAND AGAINST
BULLYING    Canada Premier Agendas, Inc.   Pending     1,600,748     09-Nov-2012
READ AND DISCOVER    Canada Premier Agendas, Inc.   Registered   TMA627127  
1200255   01-Dec-2004   01-Dec-2004 SCHOOL SMART    Canada School Specialty,
Inc.   Registered   TMA734412   1269559   13-Feb-2009   23-Aug-2005 SCHOOL
SMART & Design    Canada School Specialty, Inc.   Registered   TMA739508  
1269561   06-May-2009   23-Aug-2005 SCHOOL SPECIALTY    Canada School Specialty,
Inc.   Registered   TMA715934   1331578   04-Jun-2008   17-Jan-2007 SCHOOL
SPECIALTY LITERACY AND INTERVENTION    Canada School Specialty, Inc.  
Registered   TMA823587   1491322   08-May-2012   05-Aug-2010 SCHOOL SPECIALTY
ONLINE & Design    Canada School Specialty, Inc.   Registered   TMA765953  
1279025   06-May-2010   09-Nov-2005 SCHOOL SPECIALTY WEXPLORE    Canada School
Specialty, Inc.   Registered   TMA805811   1466160   31-Aug-2011   18-Jan-2010
SHOW AND SHARE    Canada Premier Agendas, Inc.   Registered   TMA625684  
1200256   17-Nov-2004   17-Nov-2004 SMART PACK    Canada Premier Agendas, Inc.  
Registered   TMA627128   1200254   01-Dec-2004   01-Dec-2004 SOLUTION SCOLAIRE
   Canada School Specialty, Inc.   Registered   TMA816276   1473175  
26-Jan-2012   15-Mar-2010 SOLUTION SCOLAIRE & Design    Canada School Specialty,
Inc.   Registered   TMA808345   1482471   05-Oct-2011   25-May-2010 SPORDAS   
Finland Select Service & Supply Co, In   Registered   127477     05-Aug-1993  
SPORDAS    France Sportime, LLC   Registered   92/442,446     12-Jun-1992  
SPORDAS    Germany School Specialty, Inc.   Registered   2075525     13-Jun-1992
 



--------------------------------------------------------------------------------

Mark

  

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

SPORDAS    Greece Sportime, LLC   Registered   111602     26-Nov-1992   SPORDAS
   Ireland Sportime, LLC   Registered   149159   149159   16-Jun-1992  
16-Jun-1992 SPORDAS    Norway Select Service & Supply Co, In   Registered  
160551     09-Dec-1993   23-Oct-1992 SPORDAS    Portugal Sportime, LLC  
Registered   284948   284948   24-Mar-1994   30-Jul-1992 SPORDAS    Sweden
Select Service & Supply Co, In   Registered   249418     28-May-1993   SPORDAS
   Switzerland Sportime, LLC   Registered   518250   02804/2003   23-May-2003  
23-May-2003 SPORDAS    United Kingdom Select Service & Supply Co, In  
Registered     1503060   11-Jun-1992   11-Jun-1992 SPORDAS & Design    Benelux
Sportime, LLC   Registered   519716   782031   17-Jun-1992   17-Jun-1982 SPORDAS
(word mark)    Denmark Sportime, LLC   Registered   vr109531992     27-Nov-1992
  SPORDAS (word stylized)    Italy Sportime, LLC   Registered   992210    
17-Jul-1992   17-Jul-1992 SPORTIME    Australia Sportime, LLC   Registered  
A605437     25-Jun-1993   25-Jun-1993 SPORTIME    Brazil Sportime, LLC  
Registered   817409459     01-Mar-1995   SPORTIME    Canada Sportime, LLC  
Registered   TMA365972     23-Feb-1990   SPORTIME    Canada Sportime, LLC  
Registered   TMA565,487   1044355   02-Aug-2002   16-Apr-1998 SPORTIME    Israel
Sportime, LLC   Pending   89910       18-Nov-1993 SPORTIME    Japan Sportime,
LLC   Registered   3141032   5072198   30-Apr-1996  



--------------------------------------------------------------------------------

Mark

  

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

SPORTIME    Korea, Republic of Sportime, LLC   Registered   7726   156466  
03-Jul-2003   SPORTIME    Mexico Sportime, LLC   Registered   493739   493739  
10-Aug-1992   SPORTIME    New Zealand Sportime, LLC   Registered   236174    
20-Apr-1994   20-Apr-1994 SPORTIME    Panama Sportime, LLC   Registered   66973
  66973   16-Mar-1995   16-Mar-1995 SPORTIME    Panama Sportime, LLC  
Registered   66974   66974   16-Mar-1995   16-Mar-1995 SPORTIME    Singapore
Sportime, LLC   Registered   T03/12522D   T03/12522D   15-Aug-2003   15-Aug-2003
SPORTIME    South Africa Sportime, LLC   Registered     93/10983   19-Nov-1993  
SPORTIME & Design    Singapore Sportime, LLC   Registered     T03/12525I  
15-Aug-2003   15-Aug-2003 SPORTIME AND DESIGN    Singapore Sportime, LLC  
Registered   T03/12524J   T03/12524J   15-Aug-2003   15-Aug-2003 SUR LA VOIE   
Canada Premier Agendas, Inc.   Registered   TMA776090   1429044   01-Sep-2010  
26-Feb-2009 THE 101    Canada Premier Agendas, Inc.   Registered   TMA823595  
1498607   08-May-2012   05-Oct-2010 TIMETRACKER    Canada Premier Agendas, Inc.
  Registered   TMA768,035   1167989   28-May-2010   17-Feb-2003 UGO365    Canada
Premier Agendas, Inc.   Registered   TMA823590   1495317   08-May-2012  
09-Sep-2010 UGO365    Canada Premier Agendas, Inc.   Pending     1495318    
09-Sep-2010 VB-TRAINER    Canada Sportime, LLC   Pending     1609766    
14-Jan-2013 WEXPLORE    Canada School Specialty, Inc.   Registered   TMA805814  
1466159   31-Aug-2011   18-Jan-2010 WHERE THE CHILD COMES FIRST    Canada
Childcraft Education Corp.   Pending     1568312     12-Mar-2012



--------------------------------------------------------------------------------

Trademark Registrations and Applications

the Company has already decided to abandon

 

Mark

  

Country /

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

BABY BRIGHTS BOOKS    United States School Specialty, Inc.   Registered  
1918816     12-Sep-1995   SIDEWALK SCIENCE    United States Childcraft Education
Corp.   Registered   3140209     05-Sep-2006   SPORTIME FITNESS & SPORT and
Design    United States Sportime, LLC   Registered   3126350     08-Aug-2006  
CLASSROOM DESIGNER    United States School Specialty, Inc.   Registered  
3103791     13-Jun-2006   EDUCATOR PRICE    United States School Specialty, Inc.
  Pending     85/158,273     21-Oct-2010 JUNEBOX    United States School
Specialty, Inc.   Registered   2589390     02-Jul-2002   JUNEBOX.COM    United
States School Specialty, Inc.   Registered   2589382     02-Jul-2002   PREMIER
SCIENCE    United States School Specialty, Inc.   Registered   2543407    
26-Feb-2002   SUBSTANCE FREE KIDS    United States School Specialty, Inc.  
Registered   3255321     26-Jun-2007   DIAL-A-SHAPE    United States Delta
Education, LLC   Registered   2599179     23-Jul-2002   DIAL-A-VARIABLE   
United States Delta Education, LLC   Registered   2599178     23-Jul-2002  
CALIFONE    Argentina Califone International, Inc.   Registered   2038863    
22-Aug-2005   HUFF AND PUFF    United Kingdom School Specialty, Inc.  
Registered   2049200     20-Sep-1996  



--------------------------------------------------------------------------------

SCHEDULE 9

to

SECURITY AND PLEDGE AGREEMENT (BAYSIDE)

Patents

 

Title

 

Country

 

App. No.

 

Filing Date

 

Pat. No.

 

Issue Date

 

Status

  

Bus. Unit / Owner

BIN AND BAY SHELVING AND STORAGE UNIT   United States       D437,706   02/20/01
  Granted    Childcraft Education Corp DUAL SURFACE BALL   United States  
29/151,190   10/22/01   D478367   08/12/03   Granted    School Specialty, Inc.
ART TABLE   United States   10/068,439   02/05/02   6694893   02/24/04   Granted
   Childcraft Education Corp COAT RACK AND STORAGE UNIT   United States      
D436,263   01/16/01   Granted    Childcraft Education Corp ROLLING BIN   United
States       D423,171   04/18/00   Granted    Childcraft Education Corp ART
TABLE   United States       D423,254   04/25/00   Granted    Childcraft
Education Corp ROOM DIVIDER   United States       D423,825   05/02/00   Granted
   Childcraft Education Corp HANDLES IN A PAIR OF SWINGING DOORS   United States
      D429,097   08/08/00   Granted    Childcraft Education Corp TOY
REFRIGERATOR HAVING AN ACTIVITY SURFACE   United States   09/479,004   01/07/00
  6171173   01/09/01   Granted    Childcraft Education Corp METHOD OF TEACHING
READING (ii)   United States   11/511,473   08/29/06       Published    School
Specialty, Inc. CORNER MOULDING AND IMPROVED CORNER CONSTRUCTION   United States
  09/263,751   03/05/99   6352382   03/05/02   Granted    Childcraft Education
Corp CHAIR   United States       D470,320   02/18/03   Granted    Childcraft
Education Corp CHAIR   United States       D471,730   03/18/03   Granted   
Childcraft Education Corp



--------------------------------------------------------------------------------

Title

 

Country

 

App. No.

 

Filing Date

 

Pat. No.

 

Issue Date

 

Status

  

Bus. Unit / Owner

METHOD OF TEACHING READING   United States   09/726,550   12/01/00   6544039  
04/08/03   Granted    School Specialty, Inc. METHOD OF TEACHING READING   Canada
    12/01/00   2327241   06/10/08   Granted    School Specialty, Inc.
EDUCATIONAL GAME   United States   29/241,872   11/01/05   D538,856   03/20/07  
Granted    School Specialty, Inc. TRAINING DEVICE   United States   29/240,540  
10/14/05   D537,119   02/20/07   Granted    Sportime, LLC TRAINING DEVICE  
United States   11/365,973   03/01/06   7618358   11/17/09   Granted   
Sportime, LLC CORNER MOULDING AND IMPROVED CORNER CONSTRUCTION   United States  
09/263,751   03/05/99   6176637   01/23/01   Granted    Childcraft Education
Corp



--------------------------------------------------------------------------------

SCHEDULE 10

to

SECURITY AND PLEDGE AGREEMENT (BAYSIDE)

Copyrights

ABC SCHOOL SUPPLY, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

A B C School Supply, Inc.   ABC School Supply, Inc. ... catalog   TX0002189648  
11/10/1987 A B C School Supply, Inc.   The Rainbow book of early learning
materials   TX0002282947   2/16/1988 A B C School Supply, Inc.   ABC puts the
whole world in your hands   TX0002189647   11/10/1987 ABC School Supply, Inc.  
Parent lending library master guide   TX0004131135   9/12/1995

AUTOSKILL

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Autoskill, Inc.   Autoskill Autonetwork.   TXu001050042   9/25/2002 Autoskill,
Inc.   Autoskill Autonetwork BV.   TXu001050040   9/25/2002 Autoskill, Inc.  
Autoskill : component reading subskills testing and training program.  
TX0001742632   1/27/1986 Autoskill, Inc.   Autoskill mathematics program (AMP) /
written by Ernest James Foster, 1951-.   TX0003452231   6/30/1992 Autoskill,
Inc.   Incomnet Autonetwork.   TXu001050041   9/25/2002 Autoskill, Inc.   Math
program for ICON / Ernie Foster.   TX0003452232   6/30/1992 AutoSkill
International, Inc.   Academy of reading.   TX0005151672   12/27/1999



--------------------------------------------------------------------------------

BECKLEY CARDY

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Beckley-Cardy Company   Beckley-Cardy. Catalog IV, Early learning   TX0001691988
  11/4/1985 Beckley-Cardy Company   Beckley-Cardy. Catalogs II & III,
Supplies/furniture/equipment/instructional materials   TX0001686703   11/4/1985
Beckley-Cardy Company   Beckley-Cardy. Catalogs II & III,
Supplies/furniture/equipment/instructional materials.   TX0001689863
TX0001689864  

11/4/1985

11/4/1985

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement.   TX0002446722 TX0002446720 TX0002446718  

12/8/1988

12/8/1988

12/8/1988

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement.   TX0003296388 TX0003296387  

4/27/1992

4/27/1992

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement   TX0003032681 TX0003092730 TX0003156360 TX0003233655  

2/20/91;

6/25/91;

10/17/91;

1/29/92

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement   TX0002760468 TX0002803169 TX0002879561 TX0002959914  

3/5/90

4/24/90

8/29/90

12/10/90

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement   TX0002491862 TX0002539669 TX0002654732 TX0002669451  

2/6/89

4/14/89

10/11/89

11/07/89

Beckley-Cardy, a subsidiary of Edgell Communications, Inc   Beckley Cardy :
general catalog   TX0002462688   12/2/1988 Beckley-Cardy Company  
Beckley-Cardy. Catalog I, Computer education   TX0001691678   11/4/1985
Beckley-Cardy Company   Beckley-Cardy. Catalog I, Computer education  
TX0001683069   11/4/1985 Edgell Communications, Inc.   Beckley Cardy : general
catalog   TX0002745207   2/14/1990 Beckley-Cardy, Inc.   Create a classroom 1.0.
  PAu002246021   8/12/1997



--------------------------------------------------------------------------------

BRODHEAD GARRETT

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Brodhead Garrett Company   Brodhead-Garrett : catalog ....   TX0002797439  
2/13/1990 Brodhead Garrett Company   Brodhead-Garrett : catalog ....  
TX0002420750   10/13/1988 Brodhead Garrett Company   Brodhead-Garrett : catalog
....   TX0002159275   10/1/1987 Brodhead Garrett Company   Brodhead-Garrett :
tools for teaching in an ever changing world : [catalog].   TX0001261623  
11/9/1983 Brodhead Garrett Company   Brodhead-Garrett : tools for teaching in an
ever changing world : [catalog].   TX0000872324   3/17/1982 Brodhead Garrett
Company   Brodhead-Garrett : tools for teaching in an ever changing world :
[catalog].   TX0000476250   5/19/1980

CHILDCRAFT

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation.   Childcraft : the growing years : [catalog].
  TX0000677954   5/13/1981 Childcraft Education Corporation   Childcraft : the
growing years : [catalog].   TX0000677953   5/13/1981 Childcraft Education
Corporation   Childcraft : the growing years : [catalog].   TX0000677955  
5/13/1981 Childcraft Education Corporation   Childcraft : the growing years :
[catalog].   TX0000677952   5/13/1981 Childcraft Education Corporation  
Childcraft : the growing years : [catalog].   TX0000677951   5/13/1981 Carol
Mardell & Dorothea S. Goldenberg   Dial-R / [Carol D. Mardell-Czudnowski,
Dorothea S. Goldenberg].   TX0001413417   6/29/1984 Childcraft Education
Corporation   Childcraft : the growing years : [catalog].   TX0001594689  
3/15/1985 Childcraft Education Corporation   Childcraft : the growing years :
[catalog].   TX0001764298   3/26/1986 Childcraft Education Corporation  
Childcraft : the Growing Years, infants, early childhood, special ed school
catalog   TX0002250405   2/1/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation   Childcraft : the Growing Years, infants,
early childhood, special ed school catalog   TX0002486090   2/1/1989 Carol
Mardell-Czudnowski & Dorothea Goldenberg   DIAL-R activity card system :
developmental tasks for school and home   TX0002634186   8/9/1989 Carol
Mardell-Czudnowski and Dorothea S. Goldenberg   Dial-R for parents : activities
for the child at home keyed to the Dial-R assessment kit   TX0002634081  
8/15/1989 Childcraft Education Corporation   Childcraft--building minds and
imaginations for the growing years : 1990   TX0002787251   3/13/1990 Childcraft
Education Corporation   Childcraft : the Growing Years, infants, early
childhood, special ed school catalog   TX0004140775   8/30/1995 Childcraft
Education Corporation   Notice of grant security interest in copyrights  
V3437D211   6/28/1999 Childcraft Education Corp   Earth and Space   SR0000611712
  9/13/2007 Childcraft Education Corp   Inquiry   SR0000611715   9/13/2007
Childcraft Education Corp   Life Science   SR0000611714   9/13/2007 Childcraft
Education Corp   Personal and Social Perspectives   SR0000611711   9/13/2007
Childcraft Education Corp   Physical Science   SR0000611710   9/13/2007
Childcraft Education Corporation   Let’s get cooking! / by Margot Hammond.  
TX0004742730   3/17/1998 Childcraft Education Corporation   Childcraft : toys
that teach : [catalog].   TX0001594688 TX0002239795  

3/15/1985

8/12/1985

Childcraft Education Corporation   Childcraft : toys that teach : [catalog].  
TX0001764297; TX0001889261   2/28/1986; 8/21/1986 Childcraft Education
Corporation   Just for Kids! : America’s favorite children’s catalog.  
TX0002124525   8/3/1987 Childcraft Education Corporation   Childcraft : toys
that teach : [catalog].   TX0002009649; TX0002124526   2/24/1987 & 8/3/1987



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog.   TX0002326459; TX0002404103; TX0002404104; TX0002403577;
TX0002407643; TX0002407644  

2/8/1988;

9/6/1988;

9/6/1988;

10/24/1988;

10/24/1988

Childcraft Education Corporation   Childcraft : toys that teach : [catalog].  
TX0002319535; TX0002402995; TX0002404100; TX0002402994  

2/8/1988;

9/6/1988;

9/6/1988;

9/6/1988

Childcraft Education Corporation   Childcraft west : the Growing Years, infants,
early childhood, special ed. school catalog   TX0002486089   2/1/1989 Childcraft
Education Corporation   Childcraft West--building minds and imaginations for the
growing years : 1990   TX0002787252   3/13/1990 Childcraft Education Corporation
  Childcraft : toys that teach : [catalog].   TX0002537376; TX0002515392;
TX0002714983; TX0002714984; TX0002714985; TX0002714986; TX0002714987  

2/15/1989;

2/15/1989;

12/4/1989;

12/4/1989;

12/4/1989;

12/4/1989;

12/4/1989

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog   TX0002501249; TX0002501669; TX0002501670; TX0002701220;
TX0002701219; TX0002701218; TX0002701216; TX0002701217  

2/2/1989;

2/2/1989;

2/2/1989;

12/1/1989;

12/1/1989;

12/1/1989

;12/1/1989;

12/1/1989

Childcraft, Inc.   Childcraft : toys that teach : [catalog].   TX0002765767;
TX0002765768; TX0002765769; TX0002765770  

3/14/1990;

3/14/1990;

3/14/1990;

3/14/1990

Childcraft, Inc.   Just for Kids! : America’s favorite children’s catalog  
TX0002765891; TX0002765766; TX0002765892; TX0002765893  

3/14/1990;

3/14/1990;

3/14/1990;

3/14/1990

Childcraft Education Corp   Celebrate Science Physical Science Set  
SR0000611710   9/13/2007



--------------------------------------------------------------------------------

CPO SCIENCE

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Air rocket : curriculum
resource guide : force, motion and energy.   TX0005661277   12/19/2002 CPO
Science, a division of Delta Education, LLC   Atom building game : structure of
the atom.   TX0005643457   12/19/2002 CPO Science, a division of Delta
Education, LLC   Bathymetric map with land topography : [World]   VA0001264564  
6/6/2004 CPO Science, a division of Delta Education, LLC   Car and ramp : force
and motion.   TX0005643458   12/19/2002 CPO Science, a division of School
Specialty   CPO Science Earth Science Investigation Manual.   TX0006947238  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Earth
Science Student Text Book.   TX0006939698   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Earth Science Teacher Guide.   TX0006939695  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Electronic Book.   TX0006989877   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Examview Test Bank.   TX0006989236  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Investigation Manual.   TX0006941501   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Life Science Lesson Organizer.   TX0006989223  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Student Text Book.   TX0006940713   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Teacher Guide.   TX0006940703   4/14/2008
CPO Science, a division of School Specialty   CPO Science Life Science Teacher
Resource CD.   TX0006989231   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Teaching Illustrations.   TX0006989228  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Physical
Science Electronic Book.   TX0006989905   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   CPO Science Physical Science
Examview Test Bank.   TX0006989968   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Physical Science Investigation Manual.   TX0006941513  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Physical
Science Lesson Organizer.   TX0006989897   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Physical Science Student Text Book.  
TX0006940658   4/14/2008 CPO Science, a division of School Specialty   CPO
Science Physical Science Teacher Guide.   TX0006940706   4/14/2008 CPO Science,
a division of School Specialty   CPO Science Physical Science Teacher Resource
CD.   TX0006989965   4/14/2008 CPO Science, a division of School Specialty   CPO
Science Physical Science Teaching Illustrations.   TX0006989941   4/14/2008 CPO
Science, a division of Delta Education, LLC   Electric circuits : curriculum
resource guide : electricity and circuits.   TX0005661281   12/19/2002 CPO
Science, a division of Delta Education, LLC   Electric motor : electricity and
magnetism.   TX0005643452   12/19/2002 CPO Science, a division of School
Specialty   Focus on Earth Science Electronic Book.   TX0006933062   4/14/2008
CPO Science, a division of School Specialty   Focus on Earth Science Exam View
Text Bank.   TX0006933640   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Investigation Manual.   TX0006933185  
4/14/2008 CPO Science, a division of School Specialty   Focus on Earth Science
Lesson Organizer.   TX0006933056   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Spanish Components CD.   TX0006933139  
4/14/2008 CPO Science, a division of School Specialty   Focus on Earth Science
Spanish Electronic Book.   TX0006933135   4/14/2008 CPO Science, a division of
School Specialty   Focus on Earth Science Spanish Investigation Manual.  
TX0006933174   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   Focus on Earth Science Spanish
Student Text Book.   TX0006933192   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Student Textbook.   TX0006933199   4/14/2008
CPO Science, a division of School Specialty   Focus on Earth Science Teacher’s
Guide.   TX0006933209   4/14/2008 CPO Science, a division of School Specialty  
Focus on Earth Science Teacher’s Resource CD.   TX0006933072   4/14/2008 CPO
Science, a division of School Specialty   Focus on Earth Science Teaching
Illustrations.   TX0006933084   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Electronic book.   TX0007195180   4/14/2008
CPO Science, a division of School Specialty   Focus on Life Science Exam View
Test Bank.   TX0007127016   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Investigation Manual.   TX0007126275  
4/14/2008 CPO Science, a division of School Specialty   Focus on Life Science
Lesson Organizer.   TX0007194967   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Spanish Components CD.   TX0007194972  
4/14/2008 CPO Science, a division of School Specialty   Focus on Life Science
Spanish Electronic Book.   TX0007194963   4/14/2008 CPO Science, a division of
School Specialty   Focus on Life Science Spanish Investigation Manual.  
TX0007127021   4/14/2008 CPO Science, a division of School Specialty   Focus on
Life Science Spanish Student Text.   TX0007126303   4/14/2008 CPO Science, a
division of School Specialty   Focus on Life Science Student Text.  
TX0007126309   4/14/2008 CPO Science, a division of School Specialty   Focus on
Life Science Teacher Guide.   TX0007126320   4/14/2008 CPO Science, a division
of School Specialty   Focus on Life Science Teacher Resource CD.   TX0007195159
  4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   Focus on Physical Science
Electronic Book.   TX0007132093   4/14/2008 CPO Science   Focus on Physical
Science Teaching Illustrations.   TX0007162140   4/14/2008 CPO Science, a
division of Delta Education, LLC   Foundations of physical science.  
TX0006191850   6/13/2005 CPO Science, a division of School Specialty  
Foundations of Physical Science 3rd Edition Investigation Manual.   TX0007391167
  4/20/2011 CPO Science, a division of School Specialty   Foundations of
Physical Science 3rd Edition Student Text Book.   TX0007391170   4/20/2011 CPO
Science, a division of School Specialty   Foundations of Physical Science 3rd
Edition Teacher Guide.   TX0007391173   4/20/2011 CPO Science, a division of
Delta Education, LLC   Foundations of physical science blackline masters.  
TX0005801990   9/19/2003 CPO Science, a division of Delta Education, LLC  
Foundations of physical science color teaching tools.   TX0005872256   9/19/2003
CPO Science, a division of Delta Education, LLC   Foundations of physical
science : electronic book.   TX0006172818   6/13/2005 CPO Science, a division of
Delta Education, LLC   Foundations of physical science electronic book.  
TX0005872257   9/19/2003 CPO Science, a division of Delta Education, LLC  
Foundations of physical science : ExamView test bank.   TX0005643760  
12/19/2002 CPO Science, a division of Delta Education, LLC   Foundations of
physical science investigations.   TX0006191699   6/13/2005 CPO Science, a
division of Delta Education, LLC   Foundations of physical science :
investigations / Tom Hsu.   TX0005659139   12/19/2002 CPO Science, a division of
Delta Education, LLC   Foundations of physical science : skill and practice
worksheets.   TX0005659137   12/19/2002 CPO Science, a division of Delta
Education, LLC   Foundations of physical science : teacher’s guide.  
TX0005653856   12/19/2002 CPO Science, a division of Delta Education, LLC  
Foundations of physical science / Tom Hsu.   TX0005659140   12/19/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science   Foundations of physical science with earth and space science :
blackline masters.   TX0005817995   9/22/2003 CPO Science, a division of Delta
Education, LLC   Foundations of physical science with earth and space science
color teaching tools.   TX0005872258   9/22/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physical science with earth and space
science electronic book.   TX0005872259   9/22/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physical science with earth and space
science : Exam View Test Bank.   TX0005817988   9/22/2003 CPO Science, a
division of Delta Education, LLC   Foundations of physical science with earth
and space science : skill and practice worksheets.   TX0005817987   9/22/2003
CPO Science, a division of Delta Education, LLC   Foundations of physical
science with earth and space science / Tom Hsu.   TX0005776361   6/6/2003 CPO
Science, a division of Delta Education, LLC   Foundations of physical science
with earth and space studies / Tom Hsu.   TX0005800659   9/22/2003 CPO Science,
a division of Delta Education, LLC   Foundations of physical with earth and
space science / Tom Hsu.   TX0005803829   8/15/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physics.   TX0006001517   6/6/2004 CPO
Science, a division of School Specialty   Foundations of Physics 2nd Edition
Examview Test Bank.   TX0007388448   4/26/2011 CPO Science, a division of School
Specialty   Foundations of Physics 2nd Edition Investigation Manual.  
TX0007388215   4/26/2011 CPO Science, a division of School Specialty  
Foundations of Physics 2nd Edition Student Text Book.   TX0007388362   4/26/2011
CPO Science, a division of School Specialty   Foundations of Physics 2nd Edition
Teacher Guide.   TX0007388274   4/26/2011 CPO Science, a division of School
Specialty   Foundations of Physics 2nd Edition Teacher Resource CD.  
TX0007388430   4/26/2011 CPO Science, a division of Delta Education, LLC  
Foundations of physics : electronic book.   TX0006052070   6/6/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Foundations of physics
ExamView Test Bank.   TX0005993630   6/6/2004 CPO Science, a division of Delta
Education, LLC   Foundations of physics : investigations / Tom Hsu.  
TX0005913042   1/16/2004 CPO Science, a division of Delta Education, LLC  
Foundations of physics : teacher’s guide / Tom Hsu.   TX0005994977   6/6/2004
CPO Science, a division of Delta Education, LLC   Foundations of physics / Tom
Hsu.   TX0005836561   8/19/2003 CPO Science, a division of Delta Education, LLC
  Gears and levers : curriculum resource guide : gears levers and rotating
machines.   TX0005661280   12/19/2002 CPO Science, a division of Delta
Education, LLC   Gravity drop : free fall and the gravity drop.   TX0005643454  
12/19/2002 CPO Science, a division of Delta Education, LLC   Integrated physics
and chemistry ExamView test bank.   TX0005835009   12/20/2002 CPO Science, a
division of Delta Education, LLC   Integrated physics and chemistry
investigations / Tom Hsu.   TX0005803522   12/20/2002 CPO Science, a division of
Delta Education, LLC   Integrated physics and chemistry : skill and practice
worksheets.   TX0005659138   12/20/2002 CPO Science, a division of Delta
Education, LLC   Integrated physics and chemistry : teacher’s guide / Tom Hsu.  
TX0005659141   12/20/2002 CPO Science, a division of Delta Education, LLC  
Integrated physics and chemistry / Tom Hsu.   TX0005803523   12/20/2002 CPO
Science   Integrated science : an investigative approach.   TX0006173600  
6/13/2005 CPO Science, a division of Delta Education, LLC   Integrated science :
an investigative approach : electronic book.   TX0006166497   6/13/2005 CPO
Science, a division of Delta Education, LLC   [Integrated science : an
investigative approach exam view test bank]   TX0006172772   6/13/2005 CPO
Science, a division of Delta Education, LLC   Integrated science : an
investigative approach : Investigations.   TX0006176273   6/13/2005 CPO Science,
a division of Delta Education, LLC   Integrated science : an investigative
approach : teacher’s guide.   TX0006191851   6/13/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Integrated science : an
investigative approach : teachers support CD-ROM.   TX0006166495   6/13/2005 CPO
Science, a division of Delta Education, LLC   Introduction to earth and space
science.   TX0005866196   9/19/2003 CPO Science, a division of Delta Education,
LLC   Introduction to Earth and space science : investigations. / Tom Hsu.  
TX0005817939   8/15/2003 on text; CPO Science, division of Delta Education, LLC
  Introduction to Earth and space science / Tom Hsu.   TX0005776744   6/6/2003
CPO Science, a division of Delta Education, LLC   Introduction to earth and
space science / Tom Hsu.   TX0005786573   9/19/2003 CPO Science, a division of
Delta Education, LLC   Light and optics : properties of light.   TX0005643451  
12/19/2002 CPO Science, a division of Delta Education, LLC   Marble launcher :
curriculum resource guide : projectile motion.   TX0005661278   12/19/2002 CPO
Science, a division of Delta Education, LLC   Pendulum : harmonic motion.  
TX0005643450   12/19/2002 CPO Science, a division of Delta Education, LLC  
Periodic puzzle : chemistry and the elements.   TX0005643453   12/19/2002 CPO
Science, a division of Delta Education, LLC   Periodic table tiles : curriculum
resource guide : chemistry and the elements.   TX0005661279   12/19/2002 CPO
Science, a division of Delta Education, LLC   Physics a first course.  
TX0006141984   2/28/2005 CPO Science, a division of School Specialty.   Physics
A First Course Electronic Book.   TX0007235289   4/16/2008 CPO Science, a
division of Delta Education, LLC   Physics : a first course electronic book.  
TX0006198516   6/13/2005 CPO Science, a division of School Specialty.   Physics
A First Course Examview Test Bank.   TX0007219868   12/16/2008 CPO Science, a
division of Delta Education, LLC   Physics A First Course Exam View Test Bank  
TX0006183169   6/13/2005 CPO Science, a division of School Specialty.   Physics
A First Course Investigation Manual   TX0007219870   12/16/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Physics a first course
investigations.   TX0006125083   2/24/2005 CPO Science, a division of School
Specialty.   Physics A First Course Proplanner.   TX0007235275   4/16/2008 CPO
Science, a division of School Specialty.   Physics A First Course Student Text
Book.   TX0007235140   4/16/2008 CPO Science, a division of School Specialty.  
Physics A First Course Teacher Guide.   TX0007219861   12/16/2008 CPO Science, a
division of Delta Education, LLC   Physics, a first course : teacher's guide /
Tom Hsu.   TX0006208070   6/13/2005 CPO Science, a division of Delta Education,
LLC   Physics : a first course teachers support CD Rom.   TX0006198517  
6/13/2005 CPO Science, a division of Delta Education, LLC   Rollercoaster :
energy and energy conservation.   TX0005643449   12/19/2002 CPO Science, a
division of Delta Education, LLC   Ropes and pulleys : force, work and energy.  
TX0005643456   12/19/2002 CPO Science, a division of Delta Education, LLC  
Sound and waves : music, sound and waves.   TX0005643455   12/19/2002 CPO
Science, a division of Delta Education, LLC   Teaching through investigations
physical science and physics and chemistry DVD series.   TX0005783473  
12/20/2002 CPO Science, a division of Delta Education, LLC   Teaching through
investigations physical science and physics and chemistry video series.  
TX0005783461   12/20/2002 CPO Science, a division of School Specialty.   CPO
Science Earth Science Electronic Book.   TX0006937162   4/14/2008 CPO Science, a
division of School Specialty.   CPO Science Earth Science Examview Test Bank.  
TX0006954526   4/14/2008 CPO Science, a division of School Specialty.   CPO
Science Earth Science Lesson Organizer.   TX0006937093   4/14/2008 CPO Science,
a division of School Specialty.   CPO Science Earth Science Teacher Resource CD.
  TX0006937150   4/14/2008 CPO Science, a division of School Specialty.   CPO
Science Earth Science Teaching Illustrations.   TX0006937146   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty.   Focus on Physical Science Exam
View Test Bank.   TX0007131667   4/14/2008 CPO Science, a division of School
Specialty.   Focus on Physical Science Investigation Manual.   TX0007131982  
4/14/2008 CPO Science, a division of School Specialty.   Focus on Physical
Science Lesson Organizer.   TX0007131502   4/14/2008 CPO Science, a division of
School Specialty.   Focus on Physical Science Spanish Components CD.  
TX0007139267   4/14/2008 CPO Science, a division of School Specialty.   Focus on
Physical Science Spanish Electronic Book.   TX0007137812   4/14/2008 CPO
Science, a division of School Specialty.   Focus on Physical Science Spanish
Investigation Manual.   TX0007356040   4/14/2008 CPO Science, a division of
School Specialty.   Focus on Physical Science Spanish Student Text Book.  
TX0007137830   4/14/2008 CPO Science, a division of School Specialty.   Focus on
Physical Science Student Text Book.   TX0007132216   4/14/2008 CPO Science, a
division of School Specialty.   Focus on Physical Science Teacher Resource CD.  
TX0007137820   4/14/2008 CPO Science, a division of School Specialty.  
Foundations of Physical Science 3rd Edition Multimedia DVD.   TX0007391165  
4/20/2011 CPO Science, a division of School Specialty.   Foundations of Physical
Science 3rd Edition Teacher Resource CD.   TX0007391151   4/20/2011 CPO Science,
a division of School Specialty.   Physical, Earth, and Space Science Examview
Test Bank.   TX0007388979   4/26/2011 CPO Science, a division of School
Specialty.   Physical, Earth, and Space Science Investigation Manual.  
TX0007389189   4/26/2011 CPO Science, a division of School Specialty.  
Physical, Earth, and Space Science Multimedia DVD.   TX0007392672   4/26/2011
CPO Science, a division of School Specialty.   Physical, Earth, and Space
Science Student Text Book.   TX0007389186   4/26/2011 CPO Science, a division of
School Specialty.   Physical, Earth, and Space Science Teacher Resource CD.  
TX0007392673   4/26/2011



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty.   Physical, Earth, and Space
Science Teacher’s Guide.   TX0007388873   4/26/2011 CPO Science, a division of
School Specialty.   Physics A First Course Teacher Resource CD.   TX0007229600  
4/16/2008 COP Science, a division of School Specialty.   Focus on Life Science
Teaching Illustrations.   TX0007195147   4/14/2008

DELTA

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Beginnings: teacher’s guide/Herbert D. Their, Robert C.
Knott   TX0005877113   11/21/2003 Delta Education   Behavior of mealworms:
teacher’s guide   TX0002384470   7/8/1988 Delta Education, LLC   Butterflies and
moths   TX0005914419   2/10/2004 Delta Education   Butterflies and moths:
teacher’s guide   TX0002384468   11/1/1996 Delta Education, Inc.   Charge it!
Static electricity: activity guide/by Delta Education; author, Richard Bollinger
  TX0004406415   11/1/1996 Delta Education, Inc.   Charge it! static electricity
: activity journal / by Delta Education ; author, Richard Bollinger.  
TX0004406422   11/1/1996 Delta Education   Classroom plants : teacher’s guide.  
TX0002384473   7/8/1988 Delta Education, Inc.   Clear view of area and volume
formulas : activities, visuals, masters.   TX0004406667   2/19/1997 Delta
Education, LLC   Color and light.   TX0005914420   2/10/2004 Delta Education,
LLC   Communities : teacher’s guide / Robert C. Knott, Herbert D. Thier.  
TX0005866655   11/21/2003 Delta Education, Inc.   Crystal creations : activity
guide / author, Carol Prekker.   TX0004406777   2/19/1997 Delta Education  
Delta Science First Reader, Science and Literacy program Teacher’s Guide.  
TX0006898348   11/9/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Delta science module, erosion teacher’s guide.   TX0006404994
  6/28/2006 Delta Education   Delta science module, third edition : classroom
plants : teacher’s guide.   TX0006405648   6/28/2006 Delta Education   Delta
science module, third edition : earth, moon, and sun : teacher’s guide.  
TX0006405649   6/28/2006 Delta Education   Delta science module, third edition :
earth processes : teacher’s guide.   TX0006405647   6/28/2006 Delta Education  
Delta science module, third edition : electromagnetism : teacher’s guide.  
TX0006405651   6/28/2006 Delta Education   Delta science module, third edition :
matter and change : teacher’s guide.   TX0006405646   6/28/2006 Delta Education
  Delta science module, third edition : plant and animal populations : teacher’s
guide.   TX0006405650   6/28/2006 Delta Education   Delta Science Modules, Third
Ed., DNA: From Genes to Proteins Teacher’s Guide.   TX0006898345   11/9/2007
Delta Education   Delta Science Modules, Third Ed., Earth Movements, At Home
Folio.   TX0006897073   12/7/2007 Delta Education   Delta Science Modules, Third
Ed., Earth Movements, At Home Folio (Spanish Edition)   TX0006897105   12/7/2007
Delta Education   Delta Science Modules, Third Ed., Earth Movements Science
Notebook.   TX0006898338   11/9/2007 Delta Education   Delta Science Modules,
Third Ed., Earth Movements Science Notebook, Spanish Edition Delta Science
Modules, Third Edition.   TX0006898340   11/9/2007 Delta Education   Delta
Science Modules, Third Ed., Food Chains and Webs, At Home Folio.   TX0006897058
  12/7/2007 Delta Education   Delta Science Modules, Third Ed., Food Chains and
Webs, At Home Folio (Spanish Edition)   TX0006897064   12/7/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Delta Science Modules, Third Ed., Food Chains and Webs Science
Notebook.   TX0006898323   11/9/2007 Delta Education   Delta Science Modules,
Third Ed., Food Chains and Webs Science Notebook, Spanish Edition.  
TX0006898320   11/9/2007 Delta Education   Delta Science Modules, Third Ed.,
Force and Motion, At Home Folio (Spanish Edition)   TX0006897081   12/7/2007
Delta Education   Delta Science Modules, Third Ed., Force and Motion, At Horne
Folio.   TX0006897097   12/7/2007 Delta Education   Delta Science Modules, Third
Ed., Force and Motion Science Notebook.   TX0006898328   11/9/2007 Delta
Education   Delta Science Modules, Third Ed., Force and Motion Science Notebook,
Spanish Edition.   TX0006898339   11/9/2007 Delta Education   Delta Science
Modules, Third Ed., Using Science Notebooks Folio.   TX0006897051   12/7/2007
Delta Education   Delta Science Reader, Astronomy.   TX0006898342   11/9/2007
Delta Education   Delta Science Reader, Earth Movements Reader, Spanish Edition.
  TX0006898332   11/9/2007 Delta Education   Delta Science Reader, Electrical
Connections Delta Science Reader.   TX0006898344   11/9/2007 Delta Education  
Delta Science Reader, Food Chains and Webs Reader, Spanish Edition.  
TX0006898327   11/9/2007 Delta Education   Delta Science Reader, Force and
Motion Reader, Spanish Edition.   TX0006898325   11/9/2007 Delta Education, Inc.
  Detective lab : activity guide / by Delta Education ; author, Richard
Bollinger.   TX0004406417   11/1/1996 Delta Education, Inc.   Detective lab :
activity journal / by Delta Education ; author, Richard Bollinger.  
TX0004406416   11/1/1996 Delta Education, LLC   Dinosaurs and fossils.  
TX0005914416   2/10/2004 Delta Education, LLC   Discovery guide : body and
senses : pre-K.   TX0005699021   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Earth movements.   TX0005913100   2/10/2004 Delta
Education, LLC   Ecosystems : teacher’s guide / Robert C. Knott, Herbert D.
Thier.   TX0005866657   11/21/2003 Delta Education, LLC   Electrical circuits /
[Sarah A. Maineri], senior project editor.   TX0005748056   5/8/2003 Delta
Education   Electrical circuits : teacher’s guide.   TX0002384480   7/8/1988
Delta Education, LLC   Electrical circuits : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747210   5/9/2003 Delta Education, Inc.  
Electromagnetism : activity guide / by Delta Education ; author, Sally Seehafer.
  TX0004406419   11/1/1996 Delta Education   Electromagnetism : teacher’s guide.
  TX0002384461   7/8/1988 Delta Education, Inc.   Energy & motion : activity
guide / author, M. J. Lechner.   TX0004410975   2/18/1997 Delta Education, Inc.
  Energy & motion : activity journal.   TX0004410976   2/18/1997 Delta
Education, LLC   Energy sources : teacher’s guide / Herbert D. Thier, Robert C.
Knott.   TX0005877116   11/21/2003 Delta Education, LLC   Environments :
teacher’s guide / Robert C. Knott, Herbert D. Thier.   TX0005866659   11/21/2003
Delta Education, LLC   Finding the moon.   TX0005748493   5/8/2003 Delta
Education, LLC   Finding the Moon : teacher’s guide.   TX0005792811   8/12/2003
Delta Education   Finding the moon : teacher’s guide / by Gretchen M. Alexander.
  TX0002384476   7/8/1988 Delta Education, LLC   Flight and rocketry reader  
TX0005913098   2/10/2004 Delta Education, Inc.   Flight! gliders to jets :
activity guide / by Delta Education ; author, Richard Bollinger.   TX0004406420
  11/1/1996 Delta Education, LLC   Food chaines and webs : teacher’s guide /
Sarah A. Maineri, senior project editor.   TX0005747206   5/9/2003 Delta
Education, LLC   Food chains and webs / [Sarah A. Maineri], senior project
editor.   TX0005748057   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Force and motion : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747207   5/9/2003 Delta Education   From seed to
plant : teacher’s guide.   TX0002384472   7/8/1988 Delta Education, Inc.   Gears
at work : activity guide / author, Joreen Hendry.   TX0004410977   2/18/1997
Delta Education, Inc.   Gears at work : activity journal / author, Joreen
Hendry.   TX0004410978   2/18/1997 Delta Education, Inc.   Great sensations :
smell, taste, touch : activity guide / author, Katy Z. Allen.   TX0004423398  
3/3/1997 Delta Education, Inc.   Great sensations : smell, taste, touch :
activity journal / author, Katy Z. Allen.   TX0004423399   3/3/1997 Delta
Education, Inc.   Great sensations : vision & hearing : activity guide / author,
Kathy Z. Allen.   TX0004410979   2/18/1997 Delta Education, Inc.   Great
sensations : vision & hearing : activity journal / author, Kathy Z. Allen.  
TX0004410973   2/18/1997 Delta Education, LLC   Hexagonoes exponents : level 1 :
teacher guide.   TX0005853766   11/21/2003 Delta Education, LLC   Hexagonoes
exponents : level 2 : teacher guide.   TX0005853767   11/21/2003 Delta
Education, LLC   Hexagonoes percents : level 2 : teacher guide.   TX0005853768  
11/21/2003 Delta Education, LLC   Investigating water.   TX0005913096  
2/10/2004 Delta Education   Investigating water : teacher’s guide.  
TX0002384457   7/8/1988 Delta Education   Length and capacity : teacher’s guide
/ by D. Louis Finsand.   TX0002384462   7/8/1988 Delta Education   Lenses and
mirrors : teacher’s guide / prepared by the National Learning Center.  
TX0002384463   7/8/1988 Delta Education, LLC   Life cycles : teacher’s guide /
Herbert D. Thier, Robert C. Knott.   TX0005877115   11/21/2003 Delta Education  
Looking at liquids : teacher’s guide.   TX0002384458   7/8/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Magnetic magic : activity journal / by Delta Education ;
author, Richard Bollinger.   TX0004406421   11/1/1996 Delta Education, LLC  
Magnets.   TX0005913097   2/10/2004 Delta Education, LLC   Material objects :
teacher’s guide / Herbert D. Thier, Robert C. Knott.   TX0005877114   11/21/2003
Delta Education   Measuring : teacher’s guide.   TX0002384465   7/8/1988 Delta
Education   Newton’s toy box : teacher’s guide.   TX0006403251   6/28/2006 Delta
Education, LLC   Observing an aquarium.   TX0005914421   2/10/2004 Delta
Education, LLC   Observing an aquarium : teacher’s guide.   TX0005914412  
2/10/2004 Delta Education   Observing an aquarium : teacher’s guide / by
Deighton K. Emmons, Jr.   TX0002384471   7/8/1988 Delta Education, LLC   Oceans.
  TX0005913099   2/10/2004 Delta Education, LLC   Oceans : teacher’s guide.  
TX0005914414   2/10/2004 Delta Education, LLC   Organisms : teacher’s guide /
Robert C. Knott, Herbert D. Thier.   TX0005866656   11/21/2003 Delta Education,
LLC   Plant and animal life cycles.   TX0005699028   5/8/2003 Delta Education  
Plant and animal life cycles : teacher’s guide.   TX0002384469   7/8/1988 Delta
Education   Plants in our world reader.   TX0006402066   6/26/2006 Delta
Education, LLC   Pollution.   TX0005913095   2/10/2004 Delta Education   Pond
life : teacher’s guide.   TX0002384467   7/8/1988 Delta Education   Powders and
crystals : teacher’s guide.   TX0002384459   7/8/1988 Delta Education  
Properties : teacher’s guide.   TX0002384460   7/8/1988 Delta Education, LLC  
Relative position and motion : teacher’s guide / Robert C. Knott, Herbert D.
Thier.   TX0005866658   11/21/2003 Delta Education, Inc.   Rock origins :
activity guide / author, Richard Bollinger.   TX0004406776   2/19/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Rocks and minerals : teacher’s guide / by Ben Werner.  
TX0002384479   7/8/1988 Delta Education, Inc.   Seed mysteries : activity guide
/ author, Mary Jo Lechner.   TX0004410972   2/18/1997 Delta Education, Inc.  
Seed mysteries : activity journal / author, Mary Jo Lechner.   TX0004410974  
2/18/1997 Delta Education, LLC   Simple machines.   TX0005699027   5/8/2003
Delta Education   Simple machines : teacher’s guide / by Elizabeth Fox.  
TX0002384481   7/8/1988 Delta Education   Sink or float? : teacher’s guide.  
TX0006403250   6/28/2006 Delta Education   Sink or float : teacher’s guide.  
TX0002384482   7/8/1988 Delta Education, LLC   Soil science.   TX0005914417  
2/10/2004 Delta Education, LLC   Solar system / [Sarah A. Maineri], senior
project editor.   TX0005748058   5/8/2003 Delta Education, LLC   Solar system :
teacher’s guide / Sarah A. Maineri, senior project editor.   TX0005747208  
5/9/2003 Delta Education, LLC   Sound.   TX0005913094   2/10/2004 Delta
Education, LLC   Sound : teacher’s guide.   TX0005914413   2/10/2004 Delta
Education   Sound : teacher’s guide.   TX0002384456   7/8/1988 Delta Education,
LLC   Stages of matter : teacher’s guide.   TX0005792812   8/12/2003 Delta
Education, LLC   States of matter / [Sarah A. Maineri], senior project editor.  
TX0005748054   5/8/2003 Delta Education   States of matter : teacher’s guide /
by Michael Worosz.   TX0002384464   7/8/1988 Delta Education, LLC   Sunshine and
shadows.   TX0005913093   2/10/2004 Delta Education   Sunshine and shadows :
teacher’s guide.   TX0002384477   7/8/1988 Delta Education, LLC   Using your
senses / [Sarah A. Maineri], senior project editor.   TX0005748059   5/8/2003
Delta Education, LLc   Using your senses : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747205   5/9/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Water cycle.   TX0005914418   2/10/2004 Delta Education,
LLC   Weather forecasting.   TX0005699029   5/8/2003 Delta Education   Weather
forecasting : teacher’s guide / by Deighton K. Emmons, Jr.   TX0002384475  
7/8/1988 Delta Education, LLC   Weather forecasting : teacher’s guide / Sarah A.
Maineri, senior project editor.   TX0005747209   5/9/2003 Delta Education, LLC  
Weather instruments / [Sarah A. Maineri], senior project editor.   TX0005748055
  5/8/2003 Delta Education   Weather instruments : teacher’s guide / by Lester
G. Paldy.   TX0002384478   7/8/1988 Delta Education, LLC   Weather watching /
[Sarah A. Maineri], senior project editor.   TX0005748053   5/8/2003 Delta
Education   Weather watching : teacher’s guide / by Lester G. Paldy.  
TX0002384474   7/8/1988 Delta Education, Inc.   Weather wise : activity guide /
author, Ceanne Tzimopoulos.   TX0004410969   2/18/1997 Delta Education, Inc.  
Weather wise : activity journal / author, Ceanne Tzimopoulos.   TX0004410970  
2/18/1997 Delta Education, Inc.   Work : plane & simple : activity guide /
author, Sally Gullatt Seehafer.   TX0004410971   2/18/1997 Delta Education, Inc.
  Work--plane and simple : activity guide / by Delta Education ; author, Sally
Gullatt Seehafer.   TX0004406418   11/1/1996 Delta Education, LLC   You and your
body / [Sarah A. Maineri], senior project editor.   TX0005748052   5/8/2003
Delta Education, LLC   You and your body : teacher’s guide.   TX0005815686  
8/12/2003 Delta Education   You and your body : teacher’s guide / by David R.
Stronck.   TX0002384466   7/8/1988 Delta Education, Inc.   Amazing air : DSM II
teacher’s guide / National Learning Center.   TX0004441524   1/9/1997 Delta
Education, Inc.   Animal behavior : teacher’s guide.   TX0004440867   1/9/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Aquatic life mini-kit : equipment and guide to assist
children in the exploration of an aquatic environment.   TX0003739371  
12/6/1993 Delta Education, Inc.   Beginnings : teacher’s guide : level K /
Herbert D. Thier, Robert C. Knott.   TX0003363130   6/3/1992 Delta Education,
Inc.   Behavior of mealworms : Delta project cards / William R. Brown, Edwin P.
White.   TX0000957855   8/11/1982 Delta Education, Inc.   Body basics : activity
guide.   TX0004406456   11/1/1996 Delta Education, Inc.   Body basics : activity
journal.   TX0004406458   11/1/1996 Delta Education, Inc.   Brine shrimp : Delta
project cards / William R. Brown, Edwin P. White.   TX0000957849   8/11/1982
Delta Education, Inc.   Bubble science activity guide.   TX0004406454  
11/1/1996 Delta Education, Inc.   Bubble science activity journal.  
TX0004406453   11/1/1996 Delta Education, Inc.   Butterflies and moths : DSM II
teacher’s guide.   TX0004440180   1/9/1997 Delta Education, Inc.   Chemical
interactions : teacher’s guide.   TX0003842875   2/27/1995 Delta Education, Inc.
  Classroom plants : teacher’s guide / editing Jill Farinelli ; ill./art
production Nancy Schoefl.   TX0004442733   1/9/1997 Delta Education, Inc.   Clay
boats : Delta project cards / William R. Brown, Edwin P. White.   TX0000957850  
8/11/1982 Delta Education, Inc.   Clear view of personal checking : simulations,
activities, masters, visuals / author, Vicky L. Kouba.   TX0004406666  
2/19/1997 Delta Education, Inc.   Color and light : teacher’s guide.  
TX0004043757   2/27/1995 Delta Education, Inc.   Communities.   TX0003593416  
6/21/1993 Delta Education, Inc.   Communities : teacher’s guide, level 5 /
Robert C. Knott, Herbert D. Thier.   TX0003690485   9/30/1993 Delta Education,
Inc.   Crystal creations : activity journal.   TX0004406455   11/1/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Delta Education, Inc., presents A feast of fractions / a
menu of activities prepared by Sally Palow, Kathleen Knoblock, Myra Kennedy ...
[et al.] ; cover ill. Rose Lowry.   TX0004406537   11/1/1996 Delta Education,
Inc.   Delta game factory / Vicky L. Kouba.   TX0004406544   2/19/1997 Delta
Education, Inc.   Delta project cards--Colored solutions / William R. Brown,
Edwin P. White.   TX0000842525   10/26/1981 Delta Education, Inc.   Delta Volume
Shake : teacher’s guide.   TX0004409053   11/1/1996 Delta Education, Inc.  
Dinosaur classification : teacher’s guide.   TX0004440862   1/9/1997 Delta
Education, Inc.   DNA--from genes to proteins : teacher’s guide / author, Betty
B. Hoskins.   TX0003845929   6/24/1994 Delta Education, Inc.   Earth, moon, and
sun : teacher’s guide / author[s], John G. Radzilowicz, 1952-, and Jan M. Derby
; ill. Nancy Schoefl.   TX0004442655   1/9/1997 Delta Education, Inc.   Earth
movements : DSM II teacher’s guide.   TX0004441527   1/9/1997 Delta Education,
Inc.   Earth processes : teacher’s guide.   TX0004440864   1/9/1997 Delta
Education, Inc.   Earthworms : Delta project cards / William R. Brown, Edwin P.
White.   TX0000957851   8/11/1982 Delta Education, Inc.   Ecosystems.  
TX0003593418   6/21/1993 Delta Education, Inc.   Ecosystems : SCIS 3, teacher’s
guide, level 6 / Robert C. Knott, Herbert D. Thier.   TX0003690482   9/30/1993
Delta Education, Inc.   Electrical circuits : teacher’s guide / editing
Editorial Services Plus ; ill./art production Nancy Schoefl.   TX0004440927  
1/9/1997 Delta Education, Inc.   Electrical connections : activity guide.  
TX0004406463   11/1/1996 Delta Education, Inc.   Electrical connections :
teacher’s guide / author, Bob Roth.   TX0003830396   3/31/1994 Delta Education,
Inc.   Electromagnetism activity journal.   TX0004409099   11/1/1996 Delta
Education, Inc.   Electromagnetism : teacher’s guide.   TX0004043755   2/27/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Energy sources.   TX0003602059   6/21/1993 Delta
Education, Inc.   Environments.   TX0003593419   6/21/1993 Delta Education, Inc.
  Environments : teacher’s guide, level 4 / Robert C. Knott, Herbert D. Thier.  
TX0003690484   9/30/1993 Delta Education, Inc.   Erosion : teacher’s guide.  
TX0004043756   2/27/1995 Delta Education, Inc.   Exploring geometry :
intermediate.   TX0003423266   11/16/1992 Delta Education, Inc.   Exploring
geometry : primary.   TX0003423267   11/16/1992 Delta Education, Inc.  
Exploring number relationships : intermediate.   TX0003423265   11/16/1992 Delta
Education, Inc.   Exploring probability / Fredda J. Friederwitzer, Barbara
Berman, Beth Forrester.   TX0003423216   11/16/1992 Delta Education, Inc.  
Exploring probability : primary / Vicky L. Kouba.   TX0003423215   11/16/1992
Delta Education, Inc.   Fast food for thought : Delta base 10 fries : teacher’s
guide / Carole Reesink.   TX0003627597   6/25/1993 Delta Education, Inc.   Fast
Food for Thought : Delta Demimal Dog : teacher’s guide.   TX0003485171  
2/16/1993 Delta Education, Inc.   Fast food for thought : Delta fraction burger
: teacher’s guide / Carole Reesink and Linda Frost.   TX0003627596   6/25/1993
Delta Education, Inc.   Finding the moon : teacher’s guide.   TX0004440865  
1/9/1997 Delta Education, Inc.   Food chains and webs : DSM II teacher’s guide.
  TX0004441526   1/9/1997 Delta Education, Inc.   Fossil formations : activity
guide.   TX0004406459   11/1/1996 Delta Education, Inc.   Fossil formations :
activity journal.   TX0004406457   11/1/1996 Delta Education, Inc.   From seed
to plant : teacher’s guide / editing Diana J. Reno ; ill./art production Nancy
Schoefl.   TX0004446637   1/9/1997 Delta Education, Inc.   Fungi--small wonders
: teacher’s guide.   TX0003830394   3/31/1994 Delta Education, Inc.   Gases and
“airs” : Delta project cards / William R. Brown, Edwin P. White.   TX0000957853
  8/11/1982



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   I Can’t Believe It’s Math! : discovering classroom math
in after-school activities / Mary Ann Schroeder, Marcay Burma-Washington  
TX0003567974   5/28/1993 Delta Education, Inc.   If shipwrecks could talk :
teacher’s guide.   TX0004440866   1/9/1997 Delta Education, Inc.   Insect life :
teacher’s guide.   TX0003933407   2/27/1994 Delta Education, Inc.   Interaction
and systems.   TX0003606743   6/21/1993 Delta Education, Inc.   Interaction and
systems : teacher’s guide : level 2 / Herbert D. Thier, Robert C. Knott.  
TX0003363133   6/3/1992 Delta Education, Inc.   Investigating water : teacher’s
guide / editing Elizabeth Foy ; ill./art production Nancy Schoefl.  
TX0004440919   1/9/1997 Delta Education, Inc.   Length and capacity : teacher’s
guide.   TX0004442792   1/9/1997 Delta Education, Inc.   Lenses and mirrors :
teacher’s guide / author, the National Learning Center ; ill./art production
Nancy Schoefl.   TX0004442654   1/9/1997 Delta Education, Inc.   Life cycles.  
TX0003606744   6/21/1993 Delta Education, Inc.   Life cycles : teacher’s guide :
level 2 / Herbert D. Thier, Robert C. Knott.   TX0003363132   6/3/1992 Delta
Education, Inc.   Looking at liquids : teacher’s guide / editing Editorial
Services Plus ; ill./art production Nancy P. Schoefl.   TX0004440926   1/9/1997
Delta Education, Inc.   Magnet magic activity guide.   TX0004409100   11/1/1996
Delta Education, Inc.   Magnets : teacher’s guide / author, Joreen Hendry.  
TX0003830397   3/31/1994 Delta Education, Inc.   Material objects.  
TX0003606739   6/21/1993 Delta Education, Inc.   Material objects : teacher’s
guide : level 1 / Herbert D. Thier, Robert C. Knott.   TX0003363134   6/3/1992
Delta Education, Inc.   Measuring : teacher’s guide / editing Elizabeth Foy ;
ill./art production Nancy Schoefl.   TX0004440922   1/9/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Newtons toy box : teacher’s guide / author, Carolyn
Sumners.   TX0003830398   3/31/1994 Delta Education, Inc.   Observing an
aquarium : DSM II teacher’s guide.   TX0004440179   1/9/1997 Delta Education,
Inc.   Organisms.   TX0003606742   6/21/1993 Delta Education, Inc.   Organisms :
teacher’s guide : level 1 / Herbert D. Thier, Robert C. Knott.   TX0003363131  
6/3/1992 Delta Education, Inc.   Plant and animal life cycles : teacher’s guide
/ editing Kathy Z. Allen and Kathy Talmadge ; ill./art production Nancy P.
Schoefl.   TX0004440925   1/9/1997 Delta Education, Inc.   Plant and animal
populations : teacher’s guide / editing Diana J. Reno ; ill./art production
Nancy Schoefl.   TX0004440924   1/9/1997 Delta Education, Inc.   Pollution :
teacher’s guide.   TX0003845509   6/24/1994 Delta Education, Inc.   Pond life :
teacher’s guide.   TX0003933406   2/27/1994 Delta Education, Inc.   Populations.
  TX0003606741   6/21/1993 Delta Education, Inc.   Populations : teacher’s guide
: level 3 / Herbert D. Thier, Robert C. Knott.   TX0003363136   6/3/1992 Delta
Education, Inc.   Powders and crystals : teacher’s guide / editing Diana J. Reno
; ill./art production Nancy P. Schoefl.   TX0004440921   1/9/1997 Delta
Education, Inc.   Properties : teacher’s guide.   TX0004442793   1/9/1997 Delta
Education, Inc.   Relative position and motion : SCIS 3, teacher’s guide, level
4 / Herbert D. Thier, Robert C. Knott.   TX0003690483   9/30/1993 Delta
Education, Inc.   Rock origins : activity journal.   TX0004411206   11/1/1996
Delta Education, Inc.   Rocks and minerals : teacher’s guide : a Delta science
module / editing Editorial Services Plus, copyediting Jill Farinelli ;
design/production Ann V. Richardson ; ill./art production Nancy P. Schoefl ;
cover design Nancy P. Schoefl.   TX0003784217   3/31/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Science in a Nutshell : flight! gliders to jets,
activity journal.   TX0004414313   11/1/1996 Delta Education, Inc.   Scientific
theories.   TX0003593417   6/21/1993 Delta Education, Inc.   Scientific
theories.   TX0003602057   6/21/1993 Delta Education, Inc.   SCIS 3 energy
sources.   TX0003577675   6/21/1993 Delta Education, Inc.   SCIS 3 relative
position and motion.   TX0003577674   6/21/1993 Delta Education, Inc.   Simple
machines : teacher’s guide / editing Editorial Services Plus ; ill./art
production Nancy P. Schoefl.   TX0004015686   2/27/1995 Delta Education, Inc.  
Sink or float : Delta project cards / William R. Brown, Edwin P. White.  
TX0000957852   8/11/1982 Delta Education, Inc.   Sink or float? : teacher’s
guide.   TX0004446585   1/9/1997 Delta Education, Inc.   Small things and
microscopes : teacher’s guide / author, Eileen Terrill ; contributors, Jeanne
Dietsch, William Kennedy and Bradford Taylor ; ill. Phyllis Pittet and Susan
Dunholter ; photography Paul McGuirk.   TX0003864322   6/24/1994 Delta
Education, Inc.   Soil science : DSM II teacher’s guide.   TX0004441525  
1/9/1997 Delta Education, Inc.   Solar energy : teacher’s guide.   TX0003845510
  6/24/1994 Delta Education, Inc.   Solar system : teacher’s guide / editing
Editorial Services Plus and D. Louis Finsand ; ill./art production Nancy
Schoefl.   TX0004446638   1/9/1997 Delta Education, Inc.   Sound : teacher’s
guide / editing Katy Z. Allen ; ill./art production Nancy Schoefl.  
TX0004440920   1/9/1997 Delta Education, Inc.   Sound vibrations : activity
guide.   TX0004406460   11/1/1996 Delta Education, Inc.   Sound vibrations :
activity guide.   TX0004406461   11/1/1996 Delta Education, Inc.   Sound
vibrations : activity guide.   TX0004406462   11/1/1996 Delta Education, Inc.  
States of matter : teacher’s guide / editing Katy Z. Allen ; ill./art production
Nancy Schoefl.   TX0004446636   1/9/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Strings & musical instruments : Delta project cards /
William R. Brown, Edwin P. White.   TX0000957856   8/11/1982 Delta Education,
Inc.   Subsystems and variables.   TX0003606740   6/21/1993 Delta Education,
Inc.   Subsystems and variables : teacher’s guide : level 3 / Herbert D. Thier,
Robert C. Knott.   TX0003363135   6/3/1992 Delta Education, Inc.   Sunshine and
shadows : teacher’s guide / editing Katy Z. Allen ; ill./art production Nancy
Schoefl.   TX0004446642   1/9/1997 Delta Education, Inc.   Water cycle :
teacher’s guide / editing Kathy Z. Allen ; ill./art production Nancy Schoefl.  
TX0004446639   1/9/1997 Delta Education, Inc.   Weather forecasting : teacher’s
guide / editing Editorial Services Plus ; ill./art production Nancy Schoefl.  
TX0004446640   1/9/1997 Delta Education, Inc.   Weather instruments : teacher’s
guide.   TX0004440861   1/9/1997 Delta Education, Inc.   Weather watching :
teacher’s guide / editing Jill Farinelli ; ill./art production Nancy Schoefl.  
TX0004446641   1/9/1997 Delta Education, Inc.   Whistles : Delta project cards /
William R. Brown, Edwin P. White.   TX0000957854   8/11/1982 Delta Education,
Inc.   You and your body : teacher’s guide.   TX0003830395   3/31/1994 Delta
Education, LLC   About me.   TX0006236193   9/30/2005 Delta Education, LLC  
Addition & subtraction student activity guide : no. 550-3530.   TX0005751741  
5/8/2003 Delta Education, LLC   Addition & subtraction : teacher’s guide.  
TX0005752801   5/8/2003 Delta Education, LLC   Algebra : grades 3-4, student
activity guide.   TX0005698998   5/8/2003 Delta Education, LLC   Algebra :
grades 5-6, student activity guide.   TX0005698994   5/8/2003 Delta Education,
LLC   Algebra teacher’s guide : grades 3-4.   TX0005751730   5/8/2003 Delta
Education, LLC   Algebra teacher’s guide : grades 5-6.   TX0005751729   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Animal observatory : activity guide.   TX0005827574  
8/12/2003 Delta Education, LLC   Animal observatory : activity journal.  
TX0005827531   8/23/2003 Delta Education, LLC   Animals.   TX0006203855  
7/28/2005 Delta Education, LLC   Area and volume formulas teacher’s guide.  
TX0005854001   11/21/2003 Delta Education, LLC   Base Ten Fries : math
activities for Base Ten Fries.   TX0005866681   11/21/2003 Delta Education, LLC
  Body basics : activity journal.   TX0005827635   8/13/2003 Delta Education,
LLC   Breaking earth’s hold : activity guide.   TX0005827561   8/12/2003 Delta
Education, LLC   Breaking earth’s hold : activity journal.   TX0005827540  
8/12/2003 Delta Education, LLC   Bubble science : activity guide.   TX0005827624
  8/12/2003 Delta Education, LLC   Bubble science : activity journal.  
TX0005827633   8/12/2003 Delta Education, LLC   Butterflies and moths :
teacher’s guide.   TX0005914936   2/10/2004 Delta Education, LLC   Charge it!
static electricity : activity guide.   TX0005827625   8/12/2003 Delta Education,
LLC   Charge it! static electricity : activity journal.   TX0005827636  
8/12/2003 Delta Education, LLC   Clear View--graphing : grades 5-8, teacher’s
guide : overhead transparencies, activity masters.   TX0005876336   11/21/2003
Delta Education, LLC   Clear view of decimals : activities, masters, visuals,
applications.   TX0005876337   11/21/2003 Delta Education, LLC   Clear view of
fractions : activities, masters, visuals, applications.   TX0005866615  
11/21/2003 Delta Education, LLC   Clear view of percent : activities, masters,
visuals, applications.   TX0005876334   11/21/2003 Delta Education, LLC   Clear
view of personal checking : simulations, activities, masters, visuals.  
TX0005876338   11/21/2003 Delta Education, LLC   Clear view of tessellations :
activities, masters, visuals.   TX0005866614   11/21/2003 Delta Education, LLC  
Clear view ratio & proportion.   TX0005876330   11/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Clever levers : activity guide.   TX0005827580  
8/12/2003 Delta Education, LLC   Clever levers : activity journal.  
TX0005827583   8/12/2003 Delta Education, LLC   Color and light : teacher’s
guide.   TX0005920199   2/10/2004 Delta Education, LLC   Crystal creations :
activity guide.   TX0005827618   8/12/2003 Delta Education, LLC   Crystal
creations : activity journal.   TX0005827616   8/12/2003 Delta Education, LLC  
Data analysis and probability student activity guide / written by Eve Laubner
Thibodeau ; editor, Kathryn S. Daniel ; graphic artist, Janis Rattet ;
illustrator, Laurel Aiello.   TX0005748234   5/8/2003 Delta Education, LLC  
Data analysis and probablilty teacher’s guide : no. 450-3563.   TX0005751739  
5/8/2003 Delta Education, LLC   Decimal Dog : math activities for the Decimal
Dog.   TX0005866680   11/21/2003 Delta Education, LLC   Delta science module /
by Ana Costa.   TX0005808261   8/12/2003 Delta Education, LLC   Delta science
module : from seed to plant.   TX0005808265   8/12/2003 Delta Education, LLC  
Delta science module : plant and animla life cycles   TX0005808263   8/12/2003
Delta Education, LLC   Delta science module : properties.   TX0005808262  
8/12/2003 Delta Education, LLC   Delta science module : simple machines.  
TX0005808264   8/12/2003 Delta Education, LLC   Delta science module, third
edition : matter and change.   TX0006236223   9/30/2005 Delta Education, LLC  
Destination, moon : activity guide.   TX0005827581   8/12/2003 Delta Education,
LLC   Destination moon : activity journal.   TX0005827524   8/12/2003 Delta
Education, LLC   Detective lab : activity guide.   TX0005827634   8/12/2003
Delta Education, LLC   Detective lab : activity journal.   TX0005827638  
8/12/2003 Delta Education, LLC   Dinosaurs and fossils : teacher’s guide.  
TX0005920198   2/10/2004 Delta Education LLC   Discovery guide dinosaurs :
pre-K.   TX0005752836   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education LLC   Discovery guide : health and nutrition : pre-K.  
TX0005752843   5/8/2003 Delta Education LLC   Discovery guide : insects and
spiders : pre-K.   TX0005752839   5/8/2003 Delta Education LLC   Discovery guide
: oceans : pre-K.   TX0005752838   5/8/2003 Delta Education LLC   Discovery
guide : trees : pre-K.   TX0005752837   5/8/2003 Delta Education LLC   Discovery
guide : weather : pre-K.   TX0005752842   5/8/2003 Delta Education, LLC   Earth.
  TX0006226019   7/28/2005 Delta Education, LLC   Earth & sun : activity guide.
  TX0005827549   8/12/2003 Delta Education, LLC   Earth & sun : activity
journal.   TX0005827550   8/12/2003 Delta Education, LLC   Earth movements :
teacher’s guide.   TX0005914938   2/10/2004 Delta Education, LLC   Earth
processes.   TX0006203858   7/28/2005 Delta Education, LLC   Electrical
connections : activity guide.   TX0005827564   8/12/2003 Delta Education, LLC  
Electrical connections : activity journal.   TX0005827631   8/12/2003 Delta
Education, LLC   Electromagnetism : activity guide.   TX0005827575   8/12/2003
Delta Education, LLC   Electromagnetism : activity journal.   TX0005827614  
8/12/2003 Delta Education, LLC   Energy & motion : activity guide.  
TX0005827563   8/12/2003 Delta Education, LLC   Energy & motion : activity
journal.   TX0005827629   8/12/2003 Delta Education, LLC   Feast of fractions :
math activities for the Fraction Burger.   TX0005866682   11/21/2003 Delta
Education, LLC   Flight and rocketry : teacher’s guide.   TX0005914937  
2/10/2004 Delta Education, LLC   Flight! gliders to jets : activity guide.  
TX0005827578   8/12/2003 Delta Education, LLC   Flight! gliders to jets :
activity journal.   TX0005827615   8/12/2003 Delta Education, LLC   Flowering
plants : activity guide.   TX0005827528   8/12/2003 Delta Education, LLC  
Flowering plants : activity journal.   TX0005827559   8/12/2003 Delta Education,
LLC   Force and motion.   TX0005698992   5/8/2003 Delta Education, LLC   Fossil
formations : activity guide.   TX0005827639   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Fossil formations : activity journal.   TX0005827619  
8/12/2003 Delta Education, LLC   Fraction Burger : math activities for the
Fraction Burger.   TX0005866683   11/21/2003 Delta Education, LLC   Fraction
concepts : student activity guide.   TX0005698997   5/8/2003 Delta Education,
LLC   Fraction concepts teacher’s guide : no. 450-3366.   TX0005751738  
5/8/2003 Delta Education, LLC   Fractions and decimals student activity guide :
no. 550-3541.   TX0005751743   5/8/2003 Delta Education, LLC   Fractions and
decimals teacher’s guide : no. 450-3399.   TX0005751745   5/8/2003 Delta
Education, LLC   From seed to plant.   TX0005752831   5/8/2003 Delta Education,
LLC   Gases : activity journal.   TX0005827530   8/12/2003 Delta Education, LLC
  Gasses : activity guide.   TX0005827573   8/23/2003 Delta Education, LLC  
Gears at work : activity guide.   TX0005827626   8/12/2003 Delta Education, LLC
  Gears at work : activity journal.   TX0005827623   8/12/2003 Delta Education,
LLC   Geometry student activity guide : grades
3-4.   TX0005751725   5/8/2003 Delta Education, LLC   Geometry teacher’s guide :
grades 3-4.   TX0005751726   5/8/2003 Delta Education, LLC   Geometry teacher’s
guide : grades 5-6.   TX0005751734   5/8/2003 Delta Education, LLC   Graphing :
grades 1-3, teacher’s guide.   TX0005876335   11/21/2003 Delta Education, LLC  
Hexagonoes addition and subtraction : level 2, teacher guide.   TX0005867049  
11/21/2003 Delta Education, LLC   Hexagonoes base ten : teacher guide.  
TX0005867050   11/21/2003 Delta Education, LLC   Hexagonoes fractions with
Delta’s Fraction Burger : teacher guide.   TX0005867054   11/21/2003 Delta
Education, LLC   Hexagonoes money : teacher guide.   TX0005867052   11/21/2003
Delta Education, LLC   Hexagonoes multiplication : level 1, teacher guide.  
TX0005867055   11/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Hexagonoes order of operations : teacher guide.  
TX0005867053   11/21/2003 Delta Education, LLC   Hexagonoes patterns : teacher
guide.   TX0005867057   11/21/2003 Delta Education, LLC   Hexagonoes percents :
level 1, teacher guide.   TX0005867048   11/21/2003 Delta Education, LLC  
Hexagonoes ratio & proportion : level 2, teacher guide.   TX0005867056  
11/21/2003 Delta Education, LLC   Hexagonoes scientific notation : teacher
guide.   TX0005867051   11/21/2003 Delta Education, LLC   How do we learn?  
TX0006203857   7/28/2005 Delta Education, LLC   Human machine : activity guide.
  TX0005827572   8/12/2003 Delta Education, LLC   Human machine : activity
journal.   TX0005827558   8/12/2003 Delta Education, LLC   Interaction and
systems : Delta Education SCIS 3+ : level 2 : teacher’s guide / Herbert D.
Thier, Robert C. Knott.   TX0005832399   11/21/2003 Delta Education, LLC  
Investigating water : teacher’s guide.   TX0005914935   2/10/2004 Delta
Education, LLC   Is it alive? : activity guide   TX0005827525   8/12/2003 Delta
Education, LLC   Is it alive? : activity journal.   TX0005827582   8/12/2003
Delta Education, LLC   Liquids : activity guide.   TX0005827584   8/12/2003
Delta Education, LLC   Liquids : activity journal.   TX0005827548   8/12/2003
Delta Education, LLC   Magnet magic : activity guide.   TX0005827576   8/12/2003
Delta Education, LLC   Magnet magic : activity journal.   TX0005827622  
8/13/2003 Delta Education, LLC   Magnets : teacher’s guide.   TX0005914934  
2/10/2004 Delta Education, LLC   Material objects : Delta Education SCIS 3+.  
TX0005867363   11/21/2003 Delta Education, LLC   Math tune-ups : addition and
subtraction : teacher’s guide : games specially created to practice and review
basic facts and skills.   TX0005748060   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Math tune-ups : fractions : teacher’s guide : games
specially created to practice and review basic facts and skills.   TX0005748061
  5/8/2008 Delta Education, LLC   Math Tune-Ups : multiplication and division :
teacher’s guide.   TX0005752847   5/8/2003 Delta Education, LLC   Measurement
student activity guide / Eve Laubner Thibodeau, Lisa Lachance, John Prescott,
and Mathew Bacon ; ill. by Coni Porter, Nancy Schoefl and Cheryl Wolf..  
TX0005748238   5/8/2003 Delta Education, LLC   Measurement student activity
guide / written and edited by Eve Laubner ; graphic artist, J. M. Rattet ;
illustrator, Nancy Schoefl.   TX0005748235   5/8/2003 Delta Education, LLC  
Measurement teacher’s guide : grades 1-3 : transparency teaching system.  
TX0005853992   11/21/2003 Delta Education, LLC   Measurment teacher’s guide :
grades 2-3.   TX0005751727   5/8/2003 Delta Education, LLC   Measurment
teacher’s guide : grades 4-5.   TX0005751728   5/8/2003 Delta Education, LLC  
Metric tools : student activity guide.   TX0005698993   5/8/2003 Delta
Education, LLC   Metric tools teacher’s guide : no. 450-3552.   TX0005751736  
5/8/2003 Delta Education, LLC   Microworlds : activity guide.   TX0005827586  
8/12/2003 Delta Education, LLC   Microworlds : activity journal.   TX0005827539
  8/12/2003 Delta Education, LLC   Money : student activity guide.  
TX0005698996   5/8/2003 Delta Education, LLC   Money teacher’s guide : no.
450-3377.   TX0005751744   5/8/2003 Delta Education, LLC   Multiplication and
division student activity guide : no. 550-3728.   TX0005751742   5/8/2003 Delta
Education, LLC   Multiplication and division teacher’s guide : no. 450-3530.  
TX0005751735   5/8/2003 Delta Education, LLC   Newton’s toy box.   TX0006203859
  7/28/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Oceans alive! : activity guide.   TX0005827543  
8/12/2003 Delta Education, LLC   Oceans alive! : activity journal.  
TX0005827571   8/12/2003 Delta Education, LLC   Oceans in motion : activity
guide.   TX0005827551   8/12/2003 Delta Education, LLC   Oceans in motion :
activity journal.   TX0005827569   8/12/2003 Delta Education, LLC   One & only
you : activity guide.   TX0005827557   8/12/2003 Delta Education, LLC   One &
only you : activity journal.   TX0005827538   8/12/2003 Delta Education, LLC  
Organisms : Delta Education SCIS 3+.   TX0005867362   11/21/2003 Delta
Education, LLC   Our changing earth : activity guide.   TX0005827533   8/12/2003
Delta Education, LLC   Our changing earth : activity journal.   TX0005827545  
8/12/2003 Delta Education, LLC   Peek inside you : activity guide.  
TX0005827587   8/12/2003 Delta Education, LLC   Peek inside you : activity
journal.   TX0005827532   8/12/2003 Delta Education, LLC   Physical and chemical
changes : activity guide.   TX0005827585   8/12/2003 Delta Education, LLC  
Physical and chemical changes : activity journal.   TX0005827526   8/12/2003
Delta Education, LLC   Planets & stars : activity guide.   TX0005827522  
8/12/2003 Delta Education, LLC   Planets & stars : activity journal.  
TX0005827570   8/12/2003 Delta Education, LLC   Plants.   TX0006203856  
7/28/2005 Delta Education, LLC   Pollution : teacher’s guide.   TX0005805185  
2/10/2004 Delta Education, LLC   Ponds & streams : activity guide.  
TX0005827529   8/12/2003 Delta Education, LLC   Ponds & streams : activity
journal.   TX0005827560   8/12/2003 Delta Education, LLC   Populations : level 3
: Delta Education SCIS 3+ teacher’s guide / Robert C. Knott, Herbert D. Thier.  
TX0005876332   11/21/2003 Delta Education, LLC   Pre-algebra teacher’s guide :
grades 5 to 8 : transparency teaching system.   TX0005853991   11/21/2003 Delta
Education, LLC   Probability : student activity guide.   TX0005752846   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Probability teacher’s guide : no. 450-3421.  
TX0005751733   5/8/2003 Delta Education, LLC   Problem solving student activity
guide, grade 3-4 / written by Patti Vyzralek ; ill. by Nancy Schoefl.  
TX0005748233   5/8/2003 Delta Education, LLC   Problem solving teacher’s guide :
grades 3-4.   TX0005751732   5/8/2003 Delta Education, LLC   Problem solving
teacher’s guide : grades 5-6.   TX0005751731   5/8/2003 Delta Education, LLC  
Properties.   TX0005752832   5/8/2003 Delta Education, LLC   Pulley power :
activity guide.   TX0005827562   8/12/2003 Delta Education, LLC   Pulley power :
activity journal.   TX0005827547   8/12/2003 Delta Education, LLC   Ratio,
proportion, and percent student activity guide / editor, Eve Laubner Thibodeau ;
writer, Robert W. Smith ; graphic artist, J. M. Rattet ; illustrator, Nancy
Schoefl.   TX0005748237   5/8/2003 Delta Education, LLC   Ratio, proportion, and
percent student activity guide / editor, Eve Laubner Thibodeau ; writer, Robert
W. Smith ; graphic artist, J. M. Rattet ; illustrator, Nancy Schoefl.  
TX0005748236   5/8/2003 Delta Education, LLC   Ratio, proportion, and percent
teacher’s guide : no. 450-3541.   TX0005751740   5/8/2003 Delta Education, LLC  
Reasoning with patterns teacher’s guide : grades 1-3.   TX0005876333  
11/21/2003 Delta Education, LLC   Rock origins : activity guide.   TX0005827577
  8/12/2003 Delta Education, LLC   Rock origins : activity journal.  
TX0005827568   8/12/2003 Delta Education, LLC   Rocks and minerals.  
TX0005913101   2/10/2004 Delta Education, LLC   Rocks and minerals : teacher’s
guide.   TX0005920197   2/10/2004 Delta Education, LLC   Science in a nutshell :
weather wise activity guide.   TX0005806904   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Scientific theories : Delta Education SCIS 3+ : level 6 :
teacher’s guide / Herbert D. Thier, Robert C. Knott.   TX0005832400   11/21/2003
Delta Education, LLC   SCIS 3+ communites : student journal.   TX0005876161  
11/21/2003 Delta Education, LLC   SCIS 3+ ecosystems : student journal.  
TX0005876166   11/21/2003 Delta Education, LLC   SCIS 3+ energy sources :
student journal.   TX0005876165   11/21/2003 Delta Education, LLC   SCIS 3+
environments : student journal.   TX0005876168   11/21/2003 Delta Education, LLC
  SCIS 3+ interaction and systems : student journal.   TX0005876160   11/21/2003
Delta Education, LLC   SCIS 3+ life cycles : student journal.   TX0005876162  
11/21/2003 Delta Education, LLC   SCIS 3+ populations : student journal.  
TX0005876163   11/21/2003 Delta Education, LLC   SCIS 3+ relative position and
motion : student journal.   TX0005876164   11/21/2003 Delta Education, LLC  
SCIS 3+ scientific theories : student journal.   TX0005876159   11/21/2003 Delta
Education, LLC   SCIS 3+ subsystems and variables : student journal.  
TX0005876167   11/21/2003 Delta Education, LLC   Seed mysteries : activity
guide.   TX0005827627   8/12/2003 Delta Education, LLC   Seed mysteries :
activity journal.   TX0005827617   8/12/2003 Delta Education, LLC   Sky.  
TX0006236194   9/30/2005 Delta Education, LLC   Small wonders : activity guide.
  TX0005827556   8/12/2003 Delta Education, LLC   Small wonders : activity
journal.   TX0005827541   8/12/2003 Delta Education, LLC   Smell, taste, touch :
activity guide.   TX0005827567   8/12/2003 Delta Education, LLC   Smell, taste,
touch : activity journal.   TX0005827579   8/12/2003 Delta Education, LLC   Soil
science : teacher’s guide.   TX0005914933   2/10/2004 Delta Education, LLC  
Soil studies : activity guide.   TX0005827523   8/12/2003 Delta Education, LLC  
Soil studies : activity journal.   TX0005827542   8/12/2003 Delta Education, LLC
  Solids : activity guide.   TX0005827527   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Solids : activity journal.   TX0005827534   8/12/2003
Delta Education, LLC   Sorting.   TX0006203793   7/28/2005 Delta Education, LLC
  Sound vibrations : activity guide.   TX0005827632   8/12/2003 Delta Education,
LLC   Sound vibrations : activity journal.   TX0005827621   8/12/2003 Delta
Education LLC   Student activity guide.   TX0005752834   5/8/2003 Delta
Education, LLC   Subsystems and variables : Delta Education SCIS 3+ : level 3 :
teacher’s guide / Herbert D. Thier, Robert C. Knott.   TX0005832401   11/21/2003
Delta Education, LLC   Sunshine and shadows : teacher’s guide.   TX0005805188  
2/10/2004 Delta Education, LLC   Time : student activity guide.   TX0005698995  
5/8/2003 Delta Education, LLC   Time teacher’s guide : no. 450-3355.  
TX0005751737   5/8/2003 Delta Education, LLC   Vision & hearing : activity
guide.   TX0005827566   8/12/2003 Delta Education, LLC   Vision & hearing :
activity journal.   TX0005827637   8/12/2003 Delta Education, LLC   Water cycle
: activity guide.   TX0005827535   8/12/2003 Delta Education, LLC   Water cycle
: activity journal.   TX0005827536   8/12/2003 Delta Education, LLC   Water
cycle : teacher’s guide.   TX0005805186   2/10/2004 Delta Education, LLC   Water
physics : activity guide.   TX0005827537   8/12/2003 Delta Education, LLC  
Water physics : activity journal.   TX0005827620   8/12/2003 Delta Education,
LLC   Weather.   TX0006203792   7/28/2005 Delta Education, LLC   Weather
watching : teacher’s guide.   TX0005810349   8/12/2003 Delta Education, LLC  
Weather wise : activity journal.   TX0005827630   8/12/2003 Delta Education, LLC
  Wheels at work : activity guide.   TX0005827546   8/12/2003 Delta Education,
LLC   Wheels at work : activity journal.   TX0005827544   8/12/2003 Delta
Education, LLC   Where is it? is it moving?   TX0006236195   9/30/2005 Delta
Education, LLC   Work plane & simple : activity guide.   TX0005827565  
8/12/2003 Delta Education, LLC   Work plane & simple : activity journal.  
TX0005827628   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Educaion   Electromagnetism reader   TX0006403153   6/26/2006 Delta
Educaion   Plant and animal population reader   TX0006403154   6/26/2006 Delta
Educaion   Erosion reader   TX0006403155   6/26/2006 Delta Educaion   Plants
reader   TX0006403156   6/26/2006 Delta Educaion   Matter   TX0006403157  
6/26/2006 Delta Educaion   Sink or float? Reader   TX0006403158   6/26/2006
Delta Educaion   Earth, moon, and sun reader   TX0006403159   6/26/2006 Delta
Educaion   DNA : from genes to protein reader   TX0006403160   6/26/2006 Rand
McNally & Company   Subsystems and variables : (level 3), teacher’s guide  
TX0000277639   7/10/1979 Rand McNally & Company   Ecosystems : (level 6),
teacher’s guide   TX0000277640   7/10/1979 Rand McNally & Company   Communities
: level 5 : teacher’s guide   TX0000279334   7/10/1979 Rand McNally & Company  
Organisms : level 1 : teacher’s guide   TX0000279335   7/10/1979 Rand McNally &
Company   Scientific theories : level 6 : teacher’s guide   TX0000279336  
7/10/1979 Rand McNally & Company   Life cycles : level 2 :teacher’s guide  
TX0000279337   7/10/1979 Rand McNally & Company   Energy sources : level 5 :
teacher’s guide   TX0000285176   7/10/1979 Rand McNally & Company   Populations
: level 3 : teacher’s guide   TX0000285177   7/10/1979 Rand McNally & Company  
Interactions and systems : level 2 : teacher’s guide   TX0000285178   7/10/1979
Rand McNally & Company   Environments : level 4 : teacher’s guide   TX0000285179
  7/10/1979 Rand McNally & Company   Material objects : level 1 : teacher’s
guide   TX0000285180   7/10/1979 Rand McNally & Company   Relative position and
motion : level 4 : teacher’s guide   TX0000285181   7/10/1979 Rand McNally &
Company   Beginnings : kindergarten or preschool : teacher’s guide  
TX0000285182   7/10/1979



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Rand McNally & Company   Energy sources   TX0000334304   9/17/1979 Rand
McNally & Company   Scientific theories   TX0000334305   9/17/1979 Rand
McNally & Company   Materials objects   TX0000334306   9/17/1979 Rand McNally &
Company   Interaction and systems   TX0000334307   9/17/1979 Rand McNally &
Company   Subsystems and variables   TX0000334308   9/17/1979 Rand McNally &
Company   Relative position and motion   TX0000334309   9/17/1979 Rand McNally &
Company   Ecosystems   TX0000334310   9/17/1979 Rand McNally & Company  
Communities   TX0000334311   9/17/1979 Rand McNally & Company   Environments  
TX0000334312   9/17/1979 Rand McNally & Company   Populations   TX0000334313  
9/17/1979 Rand McNally & Company   Life cycles   TX0000334314   9/17/1979 Rand
McNally & Company   Organisms   TX0000336509   9/17/1979

EDUCATORS PUBLISHING SERVICE

 

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Serivice [sic], Inc.   Challenge in phonic skills, Chips, a
developmental phonics bingo game / Lenore Miller and Caroline Peck.  
TX0000500978   6/2/1980 Educators Publishing Service   Activity book for Explode
the code wall chart / Nancy M. Hall.   TX0005637555   10/24/2002 Educators
Publishing Service   Alphabet series : vol. 3.   TX0006402188   6/30/2006
Educators Publishing Service   Alphabet song and dance.   TX0006358160  
5/5/2006 Educators Publishing Service   Analogies 1 : 6 analogy and 6 vocabulary
quizzes / Arthur Liebman.   TX0002771943   3/5/1990 Educators Publishing Service
  Analogies : 2 / Arthur Liebman.   TX0002509439   2/14/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Analogies 3 : problem-solving strategies,
exercises for analysis, vocabulary study / Arthur Liebman.   TX0002250942  
2/9/1988 Educators Publishing Service   Animals in disguise.   TX0006447433  
6/12/2006 Educators Publishing Service   Ant’s mitten.   TX0006358159   5/5/2006
Educators Publishing Service   Attack math : division 3.   TX0001867430  
7/15/1986 Educators Publishing Service   Attack math : division 3 : arithmetic
tasks to advance computational knowledge / Carol Greenes, George Immerzeel,
Linda Schulman, Rika Spungin.   TX0002069178   2/11/1986 Educators Publishing
Service   Attack math : multiplication book 2.   TX0001577746   5/21/1985
Educators Publishing Service   Attack math : subtraction book 2.   TX0001577743
  5/21/1985 Educators Publishing Service   Beginning paragraph meaning / Joanne
Carlisle.   TX0003989436   12/15/1994 Educators Publishing Service   Beginning
reading with sight words / written by Betty Kracht Johnson ; illustrated by
William M. Sheets 2nd   TX0005612967   9/9/2002 Educators Publishing Service  
Beginning sentence meaning / Joanne Carlisle.   TX0003989435   12/15/1994
Educators Publishing Service   Beginning sentence meaning / Joanne Carlisle.  
TX0002052658   4/27/1987 Educators Publishing Service   Beginning word meaning /
Joanne Carlisle.   TX0002052659   4/27/1987 Educators Publishing Service   Big
dreams / by Jackie Weisman ; illustrated by Wednesday Kirwan.   TX0006419315  
8/16/2006 Educators Publishing Service   Bug and I.   TX0006420022   8/16/2006
Educators Publishing Service, Inc.   Capitalization and punctuation : rules and
writing / Kim Anton, Maria Sweeney.   TX0005578774   6/26/2002 Educators
Publishing Service, a division of School Specialty, Inc.   Chief and the Mouse
et al.   TX0007038271   9/3/2009 Educators Publishing Service   Climb aboard! /
by Theresa Trinder ; illustrated by Randy Chewning.   TX0006419313   8/16/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Composition starters.   TX0001501245   1/30/1985
Educators Publishing Service   Cursive writing skills / Diana Hanbury King.  
TX0002250989   2/9/1988 Educators Publishing Service   Cursive writing skills
for left and right-handed students.   TX0006186011   3/14/2005 Educators
Publishing Service   Duplicator masters for learning to use manuscript
handwriting / Beth H. Slingerland, Marty S. Aho.   TX0001577649   5/21/1985
Educators Publishing Service, Inc.   Dyslexia over the lifespan : a
fifty-five-year longitudinal study / Margaret B. Rawson.   TX0004050370  
4/18/1995 Educators Publishing Service   Dyslexia training program / Patricia
Bailey Beckham, Marietta Laing Biddle.   TX0002251474   2/9/1988 Educators
Publishing Service,   Dyslexia training program : schedule IIIB / Patricia
Bailey Beckham, Marietta Laing Biddle.   TX0002704371   12/11/1989 Educators
Publishing Service   Early reading comprehension in varied subject matter : book
D.   TX0001501246   1/30/1985 Educators Publishing Service   Egg.   TX0006402185
  6/30/2006 Educators Publishing Service   Einstein’s who, what, and where : bk.
3 / Carol Einstein.   TX0006083201   12/23/2004 Educators Publishing Service,
Inc.   Elements of clear thinking : critical reading / by William F. McCart.  
TX0004009354   1/26/1995 Educators Publishing Service, a division of School
Specialty, Inc.   EPS Online Test Generator.   TX0007019706   8/31/2009
Educators Publishing Service   Explode the code 2 1/2.   TX0001867184  
7/15/1986 Educators Publishing Service, Inc.   Explode the code : 3 / Nancy
Hall, Rena Price ; [text ill. by Laura Price and Alan Price].   TX0002707533  
10/30/1989 Educators Publishing Service, Inc.   Explode the code : 4 / Nancy
Hall, Rena Price ; [text ill. by Laura Price and Alan Price].   TX0002707532  
10/30/1989 Educators Publishing Service   Explode the code : [bk.] 3 / Nancy
Hall, Rena Price.   TX0005696363   2/24/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Explode the code book 6.   TX0001573686  
5/21/1985 Educators Publishing Service   Explode the code : book 8.  
TX0001501242   1/30/1985 Educators Publishing Service   Explode the code books 1
and 2 : teacher’s guide and key / Nancy M. Hall.   TX0006085243   12/23/2004
Educators Publishing Service   Explode the code, books 5 and 6 : teacher’s guide
and key / Nancy M. Hall.   TX0006083198   12/23/2004 Educators Publishing
Service   Explode the code books 7 and 8 : teacher’s guide and key / Nancy M.
Hall.   TX0006085244   12/23/2004 Educators Publishing Service   Explode the
code for English language learners.   TX0006211703   4/1/2005 Educators
Publishing Service   Explode the code : teacher’s guide for bks. 3 & 4.  
TX0006171190   3/4/2005 Educators Publishing Service   Explode the code :
teacher’s guide for books A, B, and C.   TX0006211705   4/1/2005 Educators
Publishing Service   Explore the code : placement tests for books A-C and 1-8.  
TX0006124499   3/4/2005 Educators Publishing Service   Fossil fun / by Elissa
Gershowitz ; illustrated by James Noel Smith.   TX0006419312   8/16/2006
Educators Publishing Service   Game plan : building language skills with games :
a sourcebook for teaching the sentence / by Joanna W. Kennedy.   TX0005915727  
2/17/2004 Educators Publishing Service   Game plan : building language skills
with games / by Joanna W. Kennedy.   TX0006018543   8/30/2004 Educators
Publishing Service, Inc.   Game plan : building language skills with games / by
Joanna W. Kennedy.   TX0005578778   5/17/2002 Educators Publishing Service  
Gifts for Cecil.   TX0006332452   5/5/2006 Educators Publishing Service   Glen’s
clubhouse.   TX0006409227   6/30/2006 Educators Publishing Service   Grizzlies.
  TX0006332458   5/5/2006 Educators Publishing Service   Gulmamadak the Great.  
TX0006447431   6/30/2006 Educators Publishing Service   Hop for soup.  
TX0006420021   8/16/2006 Educators Publishing Service   Hungry raccoons.  
TX0006358158   5/5/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Hurdles : MTA reader 4 / written and illustrated
by Norma Jackson, Suzanne Brubaker, Joy Crouch.   TX0002725011   1/5/1990
Educators Publishing Service   Jump right into reading : a phonics-based reading
and comprehension program / Jane Ervin ; ill. by Tatjana Mai-Wyss   TX0005989440
  6/4/2004 Educators Publishing Service, Inc.   Just write : an elementary
writing sourcebook : bk. 2 / Alexandra S. Bigelow, Elsie S. Wilmerding.  
TX0005578779   5/17/2002 Educators Publishing Service   Just write : an
elementary writing sourcebook : bk. 2, teacher’s guide / Alexandra S. Bigelow,
Elsie S. Wilmerding.   TX0005659317   12/23/2002 Educators Publishing Service  
Just write : creativity and craft in writing : teacher’s guide / Alexandra S.
Bigelow, Elise S. Wilmerding.   TX0006083199   12/23/2004 Educators Publishing
Service   Keyboarding skills.   TX0006211638   4/1/2005 Educators Publishing
Service   Learning to listen : a program to improve classroom listening skills
in a variety of situations / by William F. McCart.   TX0002680281   10/20/1989
Educators Publishing Service   Letters have fun.   TX0006402186   6/30/2006
Educators Publishing Service   Level 7, blackline master.   TX0006420241  
8/16/2006 Educators Publishing Service   Level 7 workbook.   TX0006420242  
8/16/2006 Educators Publishing Service, a division of School Specialty, Inc.  
Literacy Leaders: 10-Minute Lessons for Phonological Awareness.   TX0007045512  
9/8/2009 Educators Publishing Service   Loch Ness monster : fact or fiction?  
TX0006332453   5/5/2006 Educators Publishing Service   Making connections : bk.
1.   TX0006491878   1/9/2007 Educators Publishing Service   Making connections :
bk. 2.   TX0006420244   8/16/2006 Educators Publishing Service   Making
connections : bk. 5.   TX0006420240   8/16/2006 Educators Publishing Service  
Making connections : bk. 6.   TX0006491877   1/9/2007 Educators Publishing
Service   Making connections : book 3.   TX0006421617   8/16/2006 Educators
Publishing Service   Making connections : book 4.   TX0006421616   8/16/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Making connections : book 5.   TX0006421615  
8/16/2006 Educators Publishing Service   Max’s pigpen.   TX0006358157   5/5/2006
Educators Publishing Service, a division of School Specialty, Inc.   MCI Aqua
Library.   TX0007397294   5/23/2011 Educators Publishing Service, a division of
School Specialty, Inc.   MCI Comprehension Audio Recordings, Level Aqua.  
SR0000654688   4/21/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Comprehension Audio Recordings, Level Crimson.  
SR0000654689   4/21/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Comprehension Audio Recordings, Level Gold.   SR0000654690
  4/21/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Comprehension, Level Aqua.   TX0007170146   5/5/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Comprehension, Level
Crimson.   TX0007170159   5/5/2010 Educators Publishing Service, a division of
School Specialty, Inc.   MCI Comprehension, Level Gold.   TX0007192438  
5/5/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Comprehension Video Introductions, Level Aqua.   PA0001702201   4/21/2010
Educators Publishing Service, a division of School Specialty, Inc.   MCI
Comprehension Video Introductions, Level Crimson.   PA0001702204   4/21/2010
Educators Publishing Service, a division of School Specialty, Inc.   MCI
Comprehension Video Introductions, Level Gold.   PA0001702207   4/21/2010
Educators Publishing Service, a division of School Specialty, Inc.   MCI Crimson
Library.   TX0007397310   5/23/2011 Educators Publishing Service, a division of
School Specialty, Inc.   MCI Gold Library.   TX0007397326   5/23/2011 Educators
Publishing Service, a division of School Specialty, Inc.   MCI Pre- and
Post-Tests.   TX0007177727   5/5/2010 Educators Publishing Service, a division
of School Specialty, Inc.   MCI Program Implementation Guide.   TX0007177724  
5/5/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Word Study, Level Aqua.   TX0007192403   5/5/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, a division of School Specialty, Inc.   MCI Word
Study, Level Crimson.   TX0007170119   5/5/2010 Educators Publishing Service, a
division of School Specialty, Inc.   MCI Word Study, Level Gold.   TX0007192429
  5/5/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Writing, Level Aqua.   TX0007192433   5/5/2010 Educators Publishing Service,
a division of School Specialty, Inc.   MCI Writing, Level Crimson.  
TX0007177723   5/5/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Writing, Level Gold.   TX0007192408   5/5/2010 Educators
Publishing Service   Megawords 1.   TX0001867425   7/15/1986 Educators
Publishing Service   Megawords : 4.   TX0001451006   11/5/1984 Educators
Publishing Service   Megawords 5 : multisyllabic words for reading, spelling,
and vocabulary / Kristin Johnson, Polly Bayrd.   TX0001501256   1/30/1985
Educators Publishing Service   Megawords 7.   TX0001867429   7/15/1986 Educators
Publishing Service   Megawords : assessment of decoding and encoding skills : a
criterion-referenced test : test manual / Kristin Johnson.   TX0005755639  
6/21/2003 Educators Publishing Service   More content words.   TX0006410178  
5/5/2006 Educators Publishing Service   Mountain biking adventure.  
TX0006447430   6/30/2006 Educators Publishing Service   MTA, multisensory
teaching approach / Margaret Taylor Smith.   TX0002256034   2/9/1988 Educators
Publishing Service   Multisensory teaching approach / by Margaret Taylor Smith.
  TX0002258364   2/9/1988 Educators Publishing Service   Multisensory teaching
approach program : 3[-5] / Margaret Taylor Smith.   TX0002622086   2/14/1989
Educators Publishing Service   Music shop bop.   TX0006402187   6/30/2006
Educators Publishing Service   My content words.   TX0006410177   5/5/2006
Educators Publishing Service   My special star.   TX0006332456   5/5/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Paragraph book : bk. 1, Writing the how-to
paragraph : teacher’s guide. / Diane Tucker-LaFlount.   TX0005659316  
12/23/2002 Educators Publishing Service   Paragraph book : bk. 2 : writing the
paragraph that tells a story / Dianne Tucker-LaPlount.   TX0005782787  
6/21/2003 Educators Publishing Service   Paragraph book : bk. 3, writing expo
paragraphs : the paragraph that names things, the example paragraph, the
paragraph that tells why / Dianne Tucker-LaPlount.   TX0005915229   2/10/2004
Educators Publishing Service   Paragraph meaning 1 / Joanne Carlisle.  
TX0003989437   12/15/1994 Educators Publishing Service   Peeramid : examiner’s
manual.   TX0001604650   5/21/1985 Educators Publishing Service   Pen pals.  
TX0006332460   5/5/2006 Educators Publishing Service   Pennies.   TX0006332454  
5/5/2006 Educators Publishing Service   Phonics for thought : bk. A / Lorna C.
Reed with Louise S. O’Rourke ; illustrated by Edith D. Wile.   TX0002509438  
2/14/1989 Educators Publishing Service   Phonics Plus A : English language
learners differentiated instruction guide.   TX0006304351   1/6/2006 Educators
Publishing Service   Phonics plus A : learning differences differentiated
instruction guide / Renee A. Greenfield.   TX0006308053   1/6/2006 Educators
Publishing Service   Phonics Plus A : literature chart.   TX0006323706  
3/23/2006 Educators Publishing Service   Phonics plus A literature chart.  
TX0006355260   2/13/2006 Educators Publishing Service   Phonics plus A : reteach
and practice differentiated instruction guide.   TX0006373495   1/6/2006
Educators Publishing Service   Phonics Plus B : English language learners
differentiated instruction guide.   TX0006304353   1/6/2006 Educators Publishing
Service   Phonics Plus B : learning differences differentiated instruction
guide.   TX0006304350   1/6/2006 Educators Publishing Service   Phonics plus B :
reteach and practice : differentiated instruction guide / Beth G. Davis.  
TX0006308054   1/6/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Phonics plus C.   TX0006420243   8/16/2006
Educators Publishing Service   Phonics Plus C : English language learners
differentiated instruction guide.   TX0006304352   1/6/2006 Educators Publishing
Service   Phonics Plus C : learning differences differentiated instruction
guide.   TX0006299836   1/6/2006 Educators Publishing Service   Phonics plus
decodable readers : level C.   TX0006496458   1/9/2007 Educators Publishing
Service   Phonics Plus K.   TX0006299839   1/6/2006 Educators Publishing Service
  Phonics Plus K.   TX0006299840   1/6/2006 Educators Publishing Service  
Phonics plus picture glossary.   TX0006308264   1/6/2006 Educators Publishing
Service   Piano lessons.   TX0006332455   5/5/2006 Educators Publishing Service
  Pip and the snow cat.   TX0006358161   5/5/2006 Educators Publishing Service,
Inc.   Poetry in three dimensions : reading, writing, and critical thinking
through poetry : bk. 2 / by Carol Clark and Alison Draper.   TX0005578780  
5/17/2002 Educators Publishing Service   Pop and the bug.   TX0006358162  
5/5/2006 Educators Publishing Service   Quit it, Frank! / by John Porell ;
illustrated by Jamie Smith.   TX0006419314   8/16/2006 Educators Publishing
Service   Rainbows.   TX0006421027   8/16/2006 Educators Publishing Service, a
division of School Specialty, Inc.   Rainbows et al.   TX0007038240   9/3/2009
Educators Publishing Service   Rat on the mat.   TX0006409226   1/30/2006
Educators Publishing Service   Reading from scratch : teacher’s manual.  
TX0001867424   7/15/1986 Educators Publishing Service   Reading from scratch :
workbook 2.   TX0001867428   7/15/1986 Educators Publishing Service   Reading :
the right start : a practical guide for teaching reading readiness and reading /
Toni S. Guild.   TX0002250943   2/9/1988 Educators Publishing Service   Ready,
set, go picture-letter cards / Nancy Hall.   TX0003071667   5/17/1991 Educators
Publishing Service   Reasoning and reading : level 2 / Joanne Carlisle.  
TX0002251471   2/9/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Reasoning and reading : level 2 / Joanne
Carlisle.   TX0002509457   2/14/1989 Educators Publishing Service   Reasoning
skills, paragraph meaning, sentence meaning, word meaning : lvl. 1.  
TX0001867423   7/15/1986 Educators Publishing Service   Recipe for reading /
Frances Bloom and Nina Traub.   TX0005601629   9/11/2002 Educators Publishing
Service   Recipe for reading : intervention strategies for struggling readers.  
TX0006173001   3/4/2005 Educators Publishing Service   Recipe for reading
sequence chart and sound cards.   TX0006242894   3/14/2005 Educators Publishing
Service   Recipe for reading : workbook, 1.   TX0006118865   3/4/2005 Educators
Publishing Service   Recipe for reading : workbook 2 / Connie Russo.  
TX0006213853   3/4/2005 Educators Publishing Service   Recipe for reading,
workbook 3 / by Connie Russo.   TX0006124475   3/4/2005 Educators Publishing
Service   Recipe for reading, workbook 4 / Connie Russo.   TX0006124479  
3/4/2005 Educators Publishing Service   Recipe for reading, workbook 5 / by
Connie Russo ; illustrated by Mary M. Geiger.   TX0006124448   3/4/2005
Educators Publishing Service   Recipe for reading, workbook 6 / by Connie Russo
; illustrated by Mary M. Geiger.   TX0006124474   3/4/2005 Educators Publishing
Service   Recipe for reading : workbook 7.   TX0006211637   4/1/2005 Educators
Publishing Service   Recipe for reading : workbook 8.   TX0006211706   4/1/2005
Educators Publishing Service, a division of School Specialty, Inc.   Rescue dogs
et al.   TX0007038300   9/3/2009 Educators Publishing Service   Right into
reading : a phonics-based reading and comprehension program : bk. 3.  
TX0006148033   12/23/2004 Educators Publishing Service   Right into reading : a
phonics-based reading and comprehension program : teacher’s key, bk. 3.  
TX0006211704   4/1/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Roberto Clemente.   TX0006421026   8/16/2006
Educators Publishing Service   Search and sort : discovering patterns in sounds,
letters and words / Katherine Scraper.   TX0005612966   9/9/2002 Educators
Publishing Service   Senior precis practice pad : with examples taken from the
essay type examinations formerly issued by the C. C. C. B., M. I. T., and
Regents English examinations / by Paul W. Lehmann.   TX0002069179   2/11/1986
Educators Publishing Service   Shane.   TX0006332457   5/5/2006 Educators
Publishing Service   Skating day.   TX0006332451   5/5/2006 Educators Publishing
Service   Slingerland screening for identifying children with specific langage
disability : form A, B, C and teacher’s manual.   TX0006173289   3/4/2004
Educators Publishing Service, a division of School Specialty, Inc.   SOME WORDS
Are Often Confused Rebecca Sitton’s Vocabulary Mini-Course Series for Upper
Grade Wordsmiths.   TX0007080673   5/14/2009 Educators Publishing Service, a
division of School Specialty, Inc.   Some Words Have Greek Word Parts Rebecca
Sitton’s Vocabulary Mini-Course Series for Upper Grade Wordsmiths.  
TX0007080649   5/14/2009 Educators Publishing Service, a division of School
Specialty, Inc.   SOME WORDS Have Latin Word Parts Rebecca Sitton’s Vocabulary
Mini-Course Series for Upper Grade Wordsmiths.   TX0007080633   5/14/2009
Educators Publishing Service   Sound workbook : 1.   TX0001501243   1/30/1985
Educators Publishing Service   Specific dyslexia and other development problems
in children : a synopsis / Lucius Waites.   TX0002724883   1/5/1990 Educators
Publishing Service   Specific dyslexia and other developmental problems in
children : a synopsis / Lucius Waites.   TX0002778894   2/22/1990 Educators
Publishing Service, Inc.   Spellbound : phonic reading & spelling / Elsie T.
Rak.   TX0005093910   11/16/1999 Educators Publishing Service   Spelling
dictionary for beginning writers / by Gregory Hurray.   TX0002250994   2/9/1988
Educators Publishing Service, Inc.   Spellwell : book A / Nancy Hall.  
TX0004051343   10/26/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   SPIRE decodable readers : set 1A.   TX0006496459
  1/9/2007 Educators Publishing Service   SPIRE decodable readers : set 2A.  
TX0006496409   1/9/2007 Educators Publishing Service, a division of School
Specialty, Inc.   SPIRE Decodable Readers Set 2B.   TX0007056957   9/3/2009
Educators Publishing Service   SPIRE decodable readers : set 3A.   TX0006496457
  1/9/2007 Educators Publishing Service, a division of School Specialty, Inc.  
SPIRE Decodable Readers Set 3B.   TX0007056302   9/3/2009 Educators Publishing
Service   SPIRE decodable readers : set 4A.   TX0006496411   1/9/2007 Educators
Publishing Service   SPIRE decodable readers : set 5A.   TX0006496412   1/9/2007
Educators Publishing Service   SPIRE decodable readers : set 6A.   TX0006496410
  1/9/2007 Educators Publishing Service   SPIRE initial placement assessment.  
TX0006491884   1/9/2007 Educators Publishing Service   SPIRE initial placement
assessment.   TX0006491885   1/9/2007 Educators Publishing Service  
SPIRE--level 1 blackline master.   TX0006173140   3/4/2005 Educators Publishing
Service   SPIRE level 1 reader / Sheila Clark-Edmands.   TX0006124477   3/4/2005
Educators Publishing Service   SPIRE--level 1 teacher’s guide.   TX0006173141  
3/4/2005 Educators Publishing Service   SPIRE level 2 blackline master.  
TX0006149875   3/4/2005 Educators Publishing Service   SPIRE : level 2 teacher’s
guide / Sheila Clark-Edmands.   TX0006173291   3/4/2005 Educators Publishing
Service   SPIRE : level 2, workbook.   TX0006367773   3/4/2005 Educators
Publishing Service   SPIRE level 3 blackline master. / Sheila Clark-Edmands.  
TX0006124478   3/4/2005 Educators Publishing Service   SPIRE : level 3, reader.
  TX0006118866   3/4/2005 Educators Publishing Service   SPIRE : level 3
teacher’s guide / Sheila Clark-Edmands.   TX0006173292   3/4/2005 Educators
Publishing Service   SPIRE : level 3, workbook.   TX0006118864   3/4/2005
Educators Publishing Service   SPIRE : level 4 blackline master / Sheila
Clark-Edmands.   TX0006173290   3/4/2005 Educators Publishing Service   SPIRE :
level 4 : teacher’s guide.   TX0006118881   3/4/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   SPIRE level 4 workbook / Sheila Clark-Edmands.  
TX0006124476   3/4/2005 Educators Publishing Service   SPIRE : level 5 blackline
master.   TX0006211690   4/1/2005 Educators Publishing Service   SPIRE : level 5
reader.   TX0006211693   4/1/2005 Educators Publishing Service   SPIRE : level 5
teacher’s guide.   TX0006211636   4/1/2005 Educators Publishing Service   SPIRE
: level 5 workbook.   TX0006211691   4/1/2005 Educators Publishing Service  
SPIRE : level 6 blackline master.   TX0006299838   1/6/2006 Educators Publishing
Service   SPIRE : level 6 reader.   TX0006299841   1/6/2006 Educators Publishing
Service   SPIRE : level 6 teacher’s guide.   TX0006299837   1/6/2006 Educators
Publishing Service   SPIRE : level 6 workbook.   TX0006299842   1/6/2006
Educators Publishing Service   SPIRE : level 7 reader.   TX0006493326   1/9/2007
Educators Publishing Service   SPIRE : level 7 teacher’s guide.   TX0006493317  
1/9/2007 Educators Publishing Service   SPIRE level 8 blackline master.  
TX0006491880   1/9/2007 Educators Publishing Service   SPIRE level 8 reader.  
TX0006491883   1/9/2007 Educators Publishing Service   SPIRE level 8 teacher’s
guide.   TX0006491879   1/9/2007 Educators Publishing Service   SPIRE level 8
word cards : SPIRE.   TX0006378753   6/30/2006 Educators Publishing Service  
SPIRE level 8 workbook.   TX0006491882   1/9/2007 Educators Publishing Service  
SPIRE phonogram cards levels 1-5.   TX0006421025   8/16/2006 Educators
Publishing Service   SPIRE : small letter cards : levels 1-5.   TX0006209169  
8/3/2005 Educators Publishing Service   Starting comprehension : stories to
advance reading & thinking / Ann L. Staman.   TX0002250531   2/9/1988 Educators
Publishing Service   Starting comprehension : stories to advance reading &
thinking / Ann L. Staman.   TX0002250532   2/9/1988 Educators Publishing Service
  Starting comprehension--stories to advance reading & thinking : starting
phonetically 4 / Ann L. Staman.   TX0002253169   2/9/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Stepping stones : a path to critical thinking :
bk. 1 / Vera Schneider ; illustrated by Ruth Linstromberg.   TX0005788692  
4/9/2002 Educators Publishing Service   Stepping stones : a path to critical
thinking : bk. 3 / by Vera Schneider ; illustrated by Ruth Linstromberg.  
TX0005637567   10/24/2002 Educators Publishing Service   Stepping stones : a
path to critical thinking : bk. 3 : teacher’s guide / by Vera Schneider ; ill.
by Ruth Linstromberg.   TX0005696362   2/24/2003 Educators Publishing Service,
Inc.   Story of the U. S. A. : book 2, A Young nation solves its problems / by
Franklin Escher, Jr.   TX0000193865   8/31/1978 Educators Publishing Service  
Story of western civilization : bk. IV, the Renaissance / by Alan W. Riese.  
TX0003135672   6/26/1991 Educators Publishing Service   Success stories 2 : 60
phonetically structured stories / by Elizabeth H. Butcher, Nancy A. Simonetti.  
TX0002253171   2/9/1988 Educators Publishing Service   Success stories 2 :
teaching manual / by Elizabeth H. Butcher, Nancy A. Simonetti.   TX0002253170  
2/9/1988 Educators Publishing Service   Supplementary reading practice to
accompany MTA reading and spelling kit 6 / masters by wordcrafters Janna Adair,
Jill Davidson, Beverly Graham ... [et al.] ; teaching instructions Karen Saint
Amour.   TX0003159633   9/10/2001 Educators Publishing Service   Surveys of
problem-solving & educational skills : record form / developed under the
direction of Lynn J. Meltzer.   TX0002052660   4/27/1987 Educators Publishing
Service   Syllable plus : a game to teach syllable types : teacher’s guide and
answer key / Joan Mencke Stoner.   TX0001501982   1/30/1985 Educators Publishing
Service   Teacher’s guide for the paragraph : bk 3, writing expo paragraphs /
Dianne Tucker-LaPlount.   TX0006083200   12/23/2004 Educators Publishing
Service, Inc.   Teacher’s script to accompany Alphabetic phonics 2 : a basic
language curriculum for phonics, reading, writing, and spelling.   TX0000659557
  4/1/1981



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Ten essential vocabulary strategies, answer key
for books 1-5.   TX0006261167   3/4/2005 Educators Publishing Service   Ten
essential vocabulary strategies : bk. 1 : practice for success on standardized
tests / Lee Mountain.   TX0005914660   2/17/2004 Educators Publishing Service  
Ten essential vocabulary strategies : bk. 4 / Lee Mountain.   TX0006018744  
8/30/2004 Educators Publishing Service   Ten essential vocabulary strategies :
bk. 5.   TX0006261168   3/4/2005 Educators Publishing Service   Ten essential
vocabulary strategies : practice for success on standardized tests : bk. 2 / Lee
Mountain.   TX0005989439   6/4/2004 Educator’s Publishing Service   Test book
for Wordly wise 3000 : bk. 1.   TX0005612970   9/9/2002 Educators Publishing
Service   Test book for wordly wise 3000 : bk. 2.   TX0005637568   10/24/2002
Educators Publishing Service   Test book for Wordly wise 3000 : bk. 3.  
TX0005612971   9/9/2002 Educators Publishing Service   Test book for Wordly Wise
3000 : bk. 4.   TX0005560051   9/18/2002 Educators Publishing Service   Test
book for wordly wise 3000 : bk. 5.   TX0005637569   10/24/2002 Educators
Publishing Service   Test book for Wordly wise 3000 : bk. 6.   TX0005700461  
2/24/2003 Educators Publishing Service   Test book for Wordly Wise 3000 : bk. 7.
  TX0005744781   5/14/2003 Educators Publishing Service, Inc.   Test book for
wordly wise 3000 : bk. A.   TX0005578773   6/26/2002 Educators Publishing
Service   Test book for Wordly wise 3000 : book B.   TX0005612973   9/9/2002
Educators Publishing Service   Test book for Wordly wise 3000 : book C.  
TX0005612974   9/9/2002 Educators Publishing Service   Test book for Worldly
Wise 3000, book 8.   TX0005742334   6/21/2003 Educators Publishing Service  
Test book for Worldly wise book 9 / written by Cynthia and Drew Johnson.  
TX0005821902   10/24/2003 Educators Publishing Service   Test booklet for Wordly
wise 3000 : bk. 1 / written by Robin Raymer ; editor, Theresa Trinder, managing
editor, Sheila Neylon.   TX0005915230   2/10/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Test booklet for Wordly wise 3000 : bk. 2 /
written by Lorraine Sintetos ; editor, Theresa Trinder, managing editor, Sheila
Neylon.   TX0005915231   2/10/2004 Educators Publishing Service   Test booklet
for Wordly wise 3000 : bk. 3 / written by Lorraine Sintetos ; editor, Stacy L.
Nichols, managing editor, Sheila Neylon.   TX0005915232   2/10/2004 Educators
Publishing Service   Test booklet for Wordly wise 3000 : bk. 4 / written by
Robin Raymer ; editor, Stacey L. Nichols, managing editor, Sheila Neylon.  
TX0005915227   2/10/2004 Educators Publishing Service   Test booklet for Wordly
wise 3000 : bk. 5 / written by Robin Raymer ; editor, Stacey L. Nichols,
managing editor, Sheila Neylon.   TX0005915228   2/10/2004 Educators Publishing
Service   Test booklet for Wordly wise 3000 : bk. 6 / written by Cynthia and
Drew Johnson ; editor, Jen Noon, managing editor, Sheila Neylon.   TX0005895723
  12/22/2003 Educators Publishing Service   Test booklet for Wordly wise 3000 :
bk. 7 / written by Cynthia and Drew Johnson ; editor, Jen Noon, managing editor,
Sheila Neylon.   TX0005895724   12/22/2003 Educators Publishing Service   Test
booklet for Wordly wise 3000 : bk. A.   TX0005895727   12/22/2003 Educators
Publishing Service   Test booklet for Wordly wise 3000 : bk. B.   TX0005895726  
12/22/2003 Educators Publishing Service   Test booklet for Wordly wise 3000 :
bk. C.   TX0005895725   12/22/2003 Educators Publishing Service   Test booklet
for Wordly Wise 3000 book 8 / written by Cynthia and Drew Johnson.  
TX0005887652   12/22/2003 Educators Publishing Service   Test booklet for Wordly
Wise 3000 book 9 / written by Cynthia and Drew Johnson.   TX0005887651  
12/22/2003 Educators Publishing Service   Uncle Paul’s cane.   TX0006332459  
5/5/2006 Educators Publishing Service   Vocabulary from classical roots : bk. 4.
  TX0006491881   1/9/2007 Educators Publishing Service   Vocabulary from
classical roots : bk. 6 : teacher’s guide and answer key.   TX0006420239  
8/16/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Vocabulary from classical roots : C / Norma
Fifer, Nancy Flowers.   TX0002707174   12/13/1989 Educators Publishing Service  
Wallet in the woods.   TX0006447432   6/12/2006 Educators Publishing Service  
When hens shop.   TX0006358156   5/5/2006 Educators Publishing Service, Inc.  
Wilson expanded syntax program : teacher’s manual / Mary Sweig Wilson.  
TX0000252292   4/16/1979 Educators Publishing Service   Wordly wise 3000 : bk.
1, concept cards and picture cards.   TX0006505577   1/9/2007 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra
Adams.   TX0004504280   3/7/1997 Educators Publishing Service   Wordly Wise 3000
Book 1 and Teacher’s Resource Book.   TX0006829412   9/28/2007 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
10 Audio Recordings.   SR0000645711   1/14/2010 Educators Publishing Service, a
division of School Specialty, Inc.   Wordly Wise 3000 Book 2 Audio Recordings.  
SR0000645710   1/14/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Wordly Wise 3000 Book 3 Audio Recordings.   SR0000645716  
1/14/2010 Educators Publishing Service, a division of School Specialty, Inc.  
Wordly Wise 3000 Book 4 Audio Recordings.   SR0000645714   1/14/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
9 Audio Recordings.   SR0000645709   1/14/2010 Educators Publishing Service  
Wordly Wise 3000 Book K and Teacher’s Resource Book.   TX0006829336   9/28/2007
Educators Publishing Service   Wordly Wise 3000.com.   TX0007128213   8/31/2009
Educators Publishing Service   Wordly Wise 3000 Second Edition Book 10.  
TX0006829337   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 10 Teacher’s Resource Book.   TX0006829505   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 11.   TX0006829341  
9/28/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Wordly Wise 3000 Second Edition Book 11 Teacher’s
Resource Book.   TX0006829491   9/28/2007 Educators Publishing Service   Wordly
Wise 3000 Second Edition Book 12.   TX0006829511   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 12 Teacher’s Resource
Book.   TX0006829499   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 2.   TX0006829353   9/28/2007 Educators Publishing Service  
Wordly Wise 3000 Second Edition Book 2 Teacher’s Resource Book.   TX0006829492  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 3.
  TX0006829327   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 4.   TX0006829352   9/28/2007 Educators Publishing Service  
Wordly Wise 3000 Second Edition Book 4 Teacher’s Resource Book.   TX0006829496  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 5.
  TX0006829334   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 5 Teacher’s Resource Book.   TX0006829503   9/28/2007
Educators Publishing Service   Wordly Wise 3000 Second Edition Book 6.  
TX0006829333   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 6 Teacher’s Resource Book.   TX0006829501   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 7.   TX0006829331  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 7
Teacher’s Resource Book.   TX0006829497   1/3/2007 Educators Publishing Service
  Wordly Wise 3000 Second Edition Book 8.   TX0006829328   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 8 Teacher’s Resource
Book.   TX0006829512   9/28/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Wordly Wise 3000 Second Edition Book 9.  
TX0006829355   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 9 Teacher’s Resource Book.   TX0006829510   9/28/2007 Educators
Publishing Service   Wordly wise quickquiz.   TX0002767827   3/2/1990 Educators
Publishing Service   Wordly wise readers : series A.   TX0001504309   1/25/1985
Educators Publishing Service   Wordly wise reading with writing and
comprehension exercises : bk. 1[-2] / Kenneth Hodkinson.   TX0002526176  
3/15/1989 Educators Publishing Service   Words are wonderful, an interactive
approach to vocabulary : bk. 1 tests / Dorothy Grant Hennings ; lesson test
written by Mark Lyons.   TX0005713988   4/24/2003 Educators Publishing Service  
Words are wonderful : an interactive approach to vocabulary : bk. 2 / Dorothy
Grant Hennings ; ill. by John L. Garcia.   TX0005836551   10/24/2003 Educators
Publishing Service   Words are wonderful : an interactive approach to vocabulary
: bk. 3 / Dorothy Grant Hennings ; ill. by John L. Garcia.   TX0005989443  
6/4/2004 Educators Publishing Service   Words are wonderful : an interactive
approach to vocabulary : bk. 4 : teacher’s guide.   TX0006289616   8/3/2005
Educators Publishing Service   Words are wonderful : an interactive approach to
vocabulary : book 3 tests / Dorothy Grant Hennings.   TX0005989354   6/4/2004
Educators Publishing Service   Words are wonderful : an interactive approach to
vocabulary : book 4.   TX0006289618   8/3/2005 Educators Publishing Service  
Words are wonderful : an interactive approach to vocabulary tests for bk. 2 /
Dorothy Grant Hennings.   TX0005821879   10/24/2003 Educators Publishing Service
  Words are wonderful : an interactive approach to vocabulary tests for book 4.
  TX0006289617   8/3/2005 Educators Publishing Service   Words are wonderful :
bk. 1 : an interactive approach to vocabulary / Dorothy Grant Hennings.  
TX0006211214   3/20/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Words are wonderful : bk. 3 : an interactive
approach to vocabulary / Dorothy Grant Hennings ; ill. by John L. Garcia.  
TX0005914664   2/17/2004 Educators Publishing Service   Words are wonderful :
bk. A and tests for bk. A.   TX0006420245   8/16/2006 Educators Publishing
Service,   Worldly wise 3000 : bk. C / Kenneth Hodkinson & Sandra Adams.  
TX0005578776   5/17/2002 Educators Publishing Service   Worldly Wise 3000 Second
Edition Book 3 Teacher’s Resource Book.   TX0006829490   9/28/2007 Educators
Publishing Service   Worldly wise 3000 teacher’s guide for books 1-5.  
TX0005821878   10/24/2003 Educators Publishing Service   Worldly wise 3000
teacher’s guide for books 6-9.   TX0005821876   10/24/2003 Educators Publishing
Service   Worldly wise 3000 teacher’s guide for books A, B & C.   TX0005821877  
10/24/2003 Educators Publishing Service   Worldy Wise 3000 book K concept cards
and picture cards.   TX0006501087   1/9/2007 Educators Publishing Service  
Write about me / Elsie S. Wilmerding ; ill. by George Ulrich.   TX0005914669  
2/17/2004 Educators Publishing Service   Write about my world / Elsie S.
Wilmerding ; ill. by George Ulrich.   TX0005914661   2/17/2004 Educators
Publishing Service, Inc.   Writing skills : bk. 2 / Diana Hanbury King.  
TX0006083206   12/23/2004 Educators Publishing Service, Inc.   Writing skills :
bk. 3 / Diana Hanbury King.   TX0005578777   5/17/2002 Educators Publishing
Service   Writing skills : teacher’s handbook / Diana Hanbury King.  
TX0005989442   6/4/2004 Educators Publishing Service, a division of School
Specialty, Inc.   A Red Sash, et al.   TX0007035790   9/3/2009 Educators
Publishing Service, a division of School Specialty, Inc.   Handprints Audio
Recordings, Storybook Set A.   SR0000651606   3/25/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Handprints Audio Recordings,
Storybook Set B.   SR0000651605   3/25/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, a division of School Specialty, Inc.   Handprints
Audio Recordings, Storybook Set C.   SR0000651607   3/25/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Handprints Audio
Recordings, Storybook Set D.   SR0000651608   3/25/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Primary Phonics Comprehension
Workbook 6.   TX0007124841   1/11/2010 Educators Publishing Service, a division
of School Specialty, Inc.   Primary Phonics Intervention Guide Levels 1-6
Blackline Masters.   TX0007019620   8/31/2009 Educators Publishing Service, a
division of School Specialty, Inc.   Primary Phonics Set 6 Storybooks.  
TX0007124783   1/11/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Sitton Kindergarten Literacy and Word Skills Practice Book.  
TX0007166870   3/25/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Sitton Kindergarten Literacy and Word Skills Sourcebook for
Teachers.   TX0007166891   3/25/2010 Educators Publishing Service, a division of
School Specialty, Inc.   Storybooks 6.   SR0000647962   1/11/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
11 Audio Recordings.   SR0000648553   1/11/2010 Educators Publishing Service, a
division of School Specialty, Inc.   Wordly Wise 3000 Book 12.   SR0000648555  
1/11/2010 Educators Publishing Service, a division of School Specialty, Inc.  
Wordly Wise 3000 Book 5.   SR0000648554   1/11/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book 6.  
SR0000649243   1/11/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Wordly Wise 3000 Book 7.   SR0000648552   1/11/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
8.   SR0000648556   1/11/2010 Educators Publishing Service   30 roots to grow on
: a teacher’s guide for the development of vocabulary / Carol Murray and Jenny
Munro.   TX0002707275   12/13/1989 Educators Publishing Service, Inc.   Alphabet
series.   SR0000311249   4/9/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Alphabet series / compiled by Frances Bloom
; illustrated by Mary Geiger ; stories by Frances Bloom, Deborah Coates, Mary
Geiger ... [et al.]   TX0005504305   4/9/2002 Educators Publishing Service, Inc.
  Alphabetic phonics : workbook 1.   TX0004446500   12/16/1996 Educators
Publishing Service, Inc.   Alphabetic phonics. Workbook 1. By Georgie Green.  
RE0000701592   4/10/1995 Educators Publishing Service, Inc.   Alphadeck guide :
21 letter-card games in alphabetizing, phonics, and spelling skills / by Karen
Barriere.   TX0001005848   10/15/1982 Educators Publishing Service, Inc.  
America becomes a giant / by Franklin Escher, Jr.   TX0003444588   12/17/1992
Educators Publishing Service   Analogies : 1 / Arthur Liebman.   TX0002759193  
2/23/1990 Educators Publishing Service   Analogies 2 / Arthur Liebman.  
TX0002707212   12/13/1989 Educator’s Publishing Service, Inc.   Analogies 3 : 8
vocabulary and 4 analogy quizzes / Arthur Liebman.   TX0002250609   2/9/1988
Educators Publishing Service, Inc.   Association method drop drill flip book :
nonsense syllable practice based on selected Northampton symbols / contributors,
Daphne Cornett, Maureen K. Martin.   TX0005504384   4/9/2002 Educators
Publishing Service, Inc.   Attack math : addition 1 / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001440549   11/5/1984 Educators
Publishing Service   Attack math : addition 2 / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001510858   1/30/1985 Educators
Publishing Service   Attack math : arithmetic tasks to advance computational
knowledge / Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.  
TX0001681559   10/25/1985 Educators Publishing Service   Attack math :
arithmetic tasks to advance computational knowledge / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001681562   10/25/1985



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Attack math : arithmetic tasks to advance
computational knowledge / Carole Greenes, George Immerzeel, Linda Schulman, Rika
Spungin.   TX0001681563   10/25/1985 Educators Publishing Service   Attack math
: arithmetic tasks to advance computational knowledge : division, [book] 2 /
Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001588498  
5/21/1985 Educators Publishing Service   Attack math : division 1 / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001510860  
1/30/1985 Educators Publishing Service   Attack math : multiplication 1 / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001510859  
1/30/1985 Educators Publishing Service, Inc.   Attack math : subtraction 1 /
Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001440550  
11/5/1984 Educators Publishing Serivice [sic]   Beginning paragraph meaning /
Joanne Carlisle.   TX0002055602   4/27/1987 Educators Publishing Service, Inc.  
Beginning reasoning & reading / Joanne Carlisle.   TX0005563746   6/17/2002
Educators Publishing Service   Beginning reasoning skills / Joanne Carlisle.  
TX0002072302   4/27/1987 Educators Publishing Service, Inc.   Beyond the code :
book 2 / Nancy M. Hall ; illustrated by Hugh Price.   TX0005418389   4/13/2001
Educators Publishing Service, Inc.   Beyond the code : comprehension and
reasoning skills : bk. 3 / Nancy M. Hall ; illustrated by Hugh Pirce and Alan
Price.   TX0005342658   8/2/2001 Educators Publishing Service, Inc.   Bird watch
/ by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005989450   6/21/2004 Educators Publishing Service, Inc.   Bookwise : a
literature guide [by] Barbara Moross, Sonia Landes, Molly Flender, The Phantom
Tollbooth. / written by Norton Juster ; illustrated by Jules Feiffer.  
TX0005091729   11/16/1999



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Building language skills : readiness for
reading : book A / Lida Helson and Ahna Fiske.   TX0000168802   12/26/1978
Educators Publishing Service, Inc.   Building language skills : teacher’s guide
/ by Lida Helson and Ahna Fiske.   TX0000223233   3/16/1979 Educators Publishing
Service, Inc.   Building mathematical thinking : bk. 3 : skinny concepts /
Marsha Stanton.   TX0005505221   4/9/2002 Educators Publishing Service, Inc.  
Building mathematical thinking : skinny concepts : bk. 1 / Marsha Stanton.  
TX0005453838   9/4/2001 Educators Publishing Service, Inc.   Building
mathematical thinking : skinny concepts, bk. 2 / Marsha Stanton.   TX0005204105
  7/27/2000 Educators Publishing Service, Inc.   Charlotte’s web : a literature
guide / Sonia Landes, 1925-, and Molly Flender, 1935-.   TX0005093770  
11/16/1999 Educators Publishing Service, Inc.   Clancy races / by Frances Bloom
and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005994319   6/21/2004
Educators Publishing Service, Inc.   Classroom strategies to aid the disabled
learner : with glossary / Jean Abbott.   TX0000206533   3/16/1979 Educators
Publishing Service, Inc.   Code cards : key word picture and letter cards for
explode the code 1 to 3 1/2 / Nancy Hall, Dawn Towle.   TX0004030257   4/18/1995
Educators Publishing Service, Inc.   Colt for Jenny / by Frances Bloom and Mary
M. Geiger ; illustrated by Mary M. Geiger.   TX0005989448   6/21/2004 Educators
Publishing Service, Inc.   Composition 1 / Sara Hickman.   TX0001104556  
1/13/1983 Educators Publishing Service, Inc.   Composition : book 3.  
TX0001315807   4/4/1984 Educators Publishing Service, Inc.   Composition : book
II / Sara Hickman.   TX0000223235   3/19/1979 Educators Publishing Service, Inc.
  Composition : book III / Sara Hickman.   TX0000223236   3/19/1979 Educators
Publishing Service, Inc.   Computation basics : book 1 / by Janet A. Alford and
Lynda R. Solms.   TX0000584747   11/24/1980 Educators Publishing Service, Inc.  
Computation basics : book 5 / by Janet A. Alford and Lynda R. Solms.  
TX0001220396   10/6/1983



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Daily phonics lessons : folding mini
workbooks / Lori Bloom, Norma Childs, Judith Erickson, Linda Gray.  
TX0005476786   4/9/2002 Educators Publishing Service, Inc.   Daily supplement :
activities for cross-curriculum review, grade 3 / Rob Frieske, Par Healy,
Deborah Howe ... [et al.]   TX0005504336   4/9/2002 Educators Publishing
Service, Inc.   Daily supplement : activities for cross-curriculum review, grade
4 / Rob Frieske, Par Healy, Deborah Howe ... [et al.]   TX0005504338   4/9/2002
Educators Publishing Service, Inc.   Daily supplement : activities for
cross-curriculum review, grade 5 / Rob Frieske, Pat Healy, Deborah Howe, Jan
Oberg, Judy Pavlicek, Pat Rainholt, Mike Smith.   TX0005612972   9/9/2002
Educators Publishing Service   Developmental variation and learning disorders /
Melvin D. Levine ; with an appendix by Betty N. Gordon and Martha S. Reed.  
TX0002249366   2/9/1988 Educators Publishing Service   Dyslexia training program
/ Patricia Bailey Beckham, Marietta Laing Biddle.   TX0002250528   2/9/1988
Educators Publishing Service, Inc.   Dyslexia training program--progress
measurements, schedules I, II, and III : student’s book / Mary Baertch Rumsey.  
TX0003321738   5/20/1992 Educators Publishing Service   Dyslexia training
program : the alphabet, spelling exercises, and review of schedule III /
Patricia Bailey Beckham, Marietta Laing Biddle.   TX0002712008   12/11/1989
Educators Publishing Service, Inc.   Early reading comprehension in varied
subject matter : bk. A / Jane Ervin.   TX0005563743   6/17/2002 Educators
Publishing Service, Inc.   Early reading comprehension in varied subject matter
: bk. B / Jane Ervin.   TX0005563776   6/17/2002 Educators Publishing Service,
Inc.   Early reading comprehension in varied subject matter : bk. D / Jane Ervin
; illustrated by Anne Lord.   TX0005585784   6/17/2002 Educators Publishing
Service, Inc.   Early reading comprehension in varied subject matter : book A /
by Jane Ervin.   TX0000929727   5/13/1982



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Early reading comprehension in varied
subject matter : book B[-C] : literature, the arts, social studies, science,
general topics, logical thinking, mathematics / by Jane Ervin ; [illustrated by
George Phillips]   TX0001004405   10/28/1982 Educators Publishing Service  
Elements of clear thinking : accurate communication / by William F. McCart.  
TX0001503606   1/25/1985 Educators Publishing Service, Inc.   Elements of clear
thinking : critical reading.   TX0001453984   11/5/1984 Educators Publishing
Service, Inc.   Elements of clear thinking : sound reasoning / by William F.
McCart.   TX0001172898   8/8/1983 Educators Publishing Service, Inc.   Ella / by
Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005995356
  6/21/2004 Educators Publishing Service, Inc.   Energy horizons : book 1,
Energy sources / by Christina G. Miller and Louise A. Berry ; [illustrated by
Melinda Vinton].   TX0001063640   1/12/1983 Educators Publishing Service, Inc.  
Energy horizons : book 2, electrical energy / by Christine G. Miller and Louise
A. Berry ; [illustrated by Anne Lord]   TX0001375285   7/6/1984 Educators
Publishing Service, Inc.   Energy horizons : teacher’s guide / by Christina G.
Miller and Louise A. Berry.   TX0001220397   10/6/1983 Educators Publishing
Service, Inc.   English elements : bk. 1 / Arthur Liebman.   TX0004493516  
3/7/1997 Educators Publishing Service, Inc.   English elements : bk. 1, quizzes
/ Arthur Leibman.   TX0004650123   10/17/1997 Educators Publishing Service, Inc.
  English elements : bk. 2 / Arthur Liebman.   TX0005158382   3/9/2000 Educators
Publishing Service   Experimenting with numbers : a guide for preschool,
kindergarten, and first grade teachers / Margaret Stern ; illustrated by John
Roberts.   TX0002277916   2/9/1988 Educators Publishing Service, Inc.   Explode
the code : 1 1/2 / Nancy Hall, Rena Price.   TX0001364683   6/25/1984 Educators
Publishing Service, Inc.   Explode the code 1 / Nancy Hall, Rena Price.  
TX0003551080   5/11/1993



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Explode the code 1 / Nancy Hall, Rena Price
; [text ill. by Alan Price and Laura Price].   TX0001374905   7/6/1984 Educators
Publishing Service, Inc.   Explode the code : 2.   TX0001454067   11/5/1984
Educators Publishing Service, Inc.   Explode the code 2 1/2 / Nancy Hall, Rena
Price.   TX0003918334   10/20/1994 Educators Publishing Service, Inc.   Explode
the code : 2 / Nancy Hall, Rena Price ; text ill. by Laura Price and Alan Price.
  TX0003918305   10/20/1994 Educators Publishing Service, Inc.   Explode the
code : 2 / Nancy Hall, Rena Price ; text ill. by Laura Price and Alan Price.  
TX0002718356   10/30/1989 Educators Publishing Service, Inc.   Explode the code
: 3.   TX0001454068   11/5/1984 Educators Publishing Service, Inc.   Explode the
code 3 1/2 / Nancy Hall, Rena Price.   TX0005585782   6/17/2002 Educators
Publishing Service, Inc.   Explode the code 3 1/2 / Nancy Hall, Rena Price.  
TX0003585124   8/2/1993 Educators Publishing Service, Inc.   Explode the code 3
1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew Mockler]   TX0000835245  
12/7/1981 Educators Publishing Service, Inc.   Explode the code 3 / Nancy Hall,
Rena Price.   TX0003918332   10/20/1994 Educators Publishing Service, Inc.  
Explode the code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew
Mockler].   TX0003345488   6/18/1992 Educators Publishing Service   Explode the
code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew Mockler]  
TX0001009218   11/4/1982 Educators Publishing Service, Inc.   Explode the code :
4 1/2 / Nancy M. Hall, Rena Price.   TX0005563777   6/17/2002 Educators
Publishing Service, Inc.   Explode the code 4 / Nancy Hall, Rena Price.  
TX0003918333   10/20/1994 Educators Publishing Service   Explode the code : 4 /
Nancy Hall, Rena Price.   TX0001503573   1/25/1985 Educators Publishing Service,
Inc.   Explode the code : 4 / Nancy M. Hall, Rena Price.   TX0005563775  
6/17/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Explode the code : 5 1/2 / Nancy M. Hall.  
TX0005563779   6/17/2002 Educators Publishing Service, Inc.   Explode the code :
5 / Nancy Hall, Rena Price.   TX0005565755   6/17/2002 Educators Publishing
Service   Explode the code : 5 / Nancy Hall, Rena Price ; [ill. by Laura Price
and Alan Price]   TX0001503531   1/25/1985 Educators Publishing Service, Inc.  
Explode the code 6 / Nancy Hall, Rena Price.   TX0003918331   10/20/1994
Educators Publishing Service, Inc.   Explode the code : 6 / Nancy M. Hall, Rena
Price.   TX0005563778   6/17/2002 Educators Publishing Service, Inc.   Explode
the code : 7 / Nancy Hall, Rena Price.   TX0005565754   6/17/2002 Educators
Publishing Service, Inc.   Explode the code, 8 / Nancy Hall, Rena Price.  
TX0005599906   6/17/2002 Educators Publishing Service, Inc.   Explode the code :
[book] 5 / Nancy Hall, Rena Price ; [text ill. by Laura Price and Alan Price].  
TX0000196155   8/31/1978 Educators Publishing Service, Inc.   Explode the code :
[book] 6 / Nancy Hall, Rena Price.   TX0000196154   8/31/1978 Educators
Publishing Service, Inc.   Explode the code : [book] 7 / Nancy Hall, Rena Price
; [text ill. by Alan Price, Laura Price, Andrew Mockler, and Meg Rosoff].  
TX0000441345   3/11/1980 Educators Publishing Service, Inc.   Explode the code :
[book] 8 / Nancy Hall, Rena Price.   TX0001364682   6/25/1984 Educators
Publishing Service, Inc.   Fisher-Landau early childhood screening (FLECS)  
TX0004242753   3/15/1996 Educators Publishing Service, Inc.   Fractions 1[-3] /
Dawny Gershkowitz.   TX0001681567   10/25/1985 Educators Publishing Service,
Inc.   Fractions 4 : multiplication and division / Dawny Gershkowitz.  
TX0003069071   5/17/1991 Educators Publishing Service, Inc.   From the mixed-up
files of Mrs. Basil E. Frankweiler, written and illustrated by E. L. Konigsburg
/ Christine Doyle Francis.   TX0005358475   4/13/2001 Educators Publishing
Service, Inc.   Get Dad lost / by Frances Bloom and Mary M. Geiger ; illustrated
by Mary M. Geiger.   TX0005995357   6/21/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Gillingham manual : remedial training for
students with specific disability in reading, spelling, and penmanship / Anna
Gillingham, Bessie W. Stillman.   TX0005370833   4/13/2001 Educators Publishing
Service, Inc.   Guide for teaching poetry in three dimensions : reading, writing
and critical thinking through poetry : bk. 1 / by Carol Clark and Alison Draper.
  TX0005505903   4/9/2002 Educators Publishing Service, Inc.   Hatchet [by] Gary
Paulsen / Jon C. Stott.   TX0005358477   4/13/2001 Educators Publishing Service,
Inc.   Helping kids write : a practical guide for teaching children to express
themselves on paper : for grades 5-8 / by Sarah Bayne.   TX0000460212  
4/10/1980 Educators Publishing Service, Inc.   Improving composition through a
sentence study of grammar and usage : teaching guide and answer key / by Carol
Compton.   TX0000137800   10/30/1978 Educators Publishing Service, Inc.   It’s
elementary! : 230 math word problems : bk. A / M. J. Owen.   TX0005430358  
8/2/2001 Educators Publishing Service, Inc.   It’s elementary! 275 math word
problems : bk. 1 / M. J. Owen.   TX0005158383   3/9/2000 Educators Publishing
Service, Inc.   It’s elementary! : 275 math word problems : bk. 2 / M. J. Owen.
  TX0005370823   4/13/2001 Educators Publishing Service, Inc.   It’s elementary!
: 275 math word problems : bk. 3 / M. J. Owen.   TX0005370822   4/13/2001
Educators Publishing Service, Inc.   It’s elementary! : reasoning, estimating,
and rounding : a companion to It’s elementary! 275 math word problems / M. J.
Owen.   TX0005370831   4/13/2001 Educators Publishing Service, Inc.   Josh, the
collector / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.
  TX0005994320   6/21/2004 Educators Publishing Service, Inc.   Junior English
review exercises. Bk. 1. By Earl F. Wood.   RE0000555486   12/6/1991



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Junior English review exercises. Bk. 1:
teacher’s guide. Text: Earl F. Wood, -1960.   RE0000662207   1/10/1994 Educators
Publishing Service, Inc.   Junior English review exercises. Bk. 2: teacher’s
guide. Text: Earl F. Wood, -1960.   RE0000662206   1/10/1994 Educators
Publishing Service, Inc.   Junior English review exercises : book 1 / by Earl F.
Wood.   TX0000151565   10/30/1978 Educators Publishing Service, Inc.   Junior
English review exercises : book II / by Earl F. Wood.   TX0001446524   11/5/1984
Educators Publishing Service, Inc.   Junior English review exercises : book II /
by Earl F. Wood.   TX0000366871   11/19/1979 Educators Publishing Service, Inc.
  Junior vocabulary builder. By Austin Melvin Works.   RE0000060027   12/5/1979
Educators Publishing Service, Inc.   Just write : an elementary writing
sourcebook : bk. 1 / Elsie S. Wilmerding, Alexandra S. Bigelow ; ill. by George
Ulrich.   TX0005509227   4/9/2002 Educators Publishing Service, Inc.   Just
write : creativity and craft in writing : bk. 3 / Elsie S. Wilmerding, Alexandra
S. Bigelow ; ill. by George Ulrich.   TX0006005940   8/10/2004 Educators
Publishing Service, Inc.   Justin’s house / by Frances Bloom and Mary M. Geiger
; illustrated by Mary M. Geiger.   TX0005989446   6/21/2004 Educators Publishing
Service, Inc.   Key word clues : the riddle deck / by Beverly Graham.  
TX0003849249   9/9/1994 Educators Publishing Service, Inc.   Keyboarding skills
: all grades / Diana Hanbury King.   TX0002072304   4/27/1987 Educators
Publishing Service, Inc.   Kids and critters / written by Barbara Sokolski ;
illustrated by Jeannie Donovan.   TX0003673261   12/3/1993 Educators Publishing
Service, Inc.   King Hank / by Frances Bloom and Mary M. Geiger ; illustrated by
Mary M. Geiger.   TX0005995353   6/21/2004 Educators Publishing Service  
Language activities to accompany A Multi-sensory approach to language arts : bk.
2 / Eldra O’Neal, Beverly Wolf.   TX0002052647   4/27/1987



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Language activities to accompany A Multi-sensory
approach to language arts, book 2 : teaching manual / Eldra O’Neal, Beverly
Wolf.   TX0002052994   5/1/1987 Educators Publishing Service, Inc.   Language
tool kit / by Paula D. Rome and Jean S. Osman.   TX0000752150   8/6/1981
Educators Publishing Service, Inc.   Learning grammar through writing / by
Sandra M. Bell, James I. Wheeler.   TX0001374904   7/6/1984 Educators Publishing
Service, Inc.   Learning to listen.   SR0000310561   4/13/2001 Educators
Publishing Service, Inc.   Legends and other tales / written by Tanya Hayes Lee
; illustrated by Jeannie Donovan.   TX0003673257   12/3/1993 Educators
Publishing Service, Inc.   Literacy program : Texas Scottish Rite Hospital,
Dallas, Texas : student book 3-4, lessons 61-160 / Joan Keagy, Ann Sanders.  
TX0003346422   6/16/1992 Educators Publishing Service, Inc.   Literature guide
to Bridge to Terabithia, written by Katherine Paterson, illustrated by Donna
Diamond / by Sonia Landes and Molly Flender.   TX0005148642   11/16/1999
Educators Publishing Service, Inc.   Looking into math : bk. 3 / Susan Gardner
and Silvia Acosta.   TX0005872761   6/17/2002 Educators Publishing Service, Inc.
  Looking into math / Cathy Feldman and Barbara Peckham.   TX0005563780  
6/17/2002 Educators Publishing Service, Inc.   Looking into math : Ridgewood,
New Jersey public schools : bk. 2 / Cathy Feldman and Barbara Peckham.  
TX0005565757   6/17/2002 Educators Publishing Service, Inc.   Lunch on a raft /
by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005995354   6/21/2004 Educators Publishing Service, Inc.   Mandy / by Frances
Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005995352  
6/21/2004 Educators Publishing Service, Inc.   Manual de ensenanza del lenguaje
/ by Paula D. Rome and Jean S. Osman.   TX0003526550   12/17/1992 Educators
Publishing Service, Inc.   Math & writing : fourteen language arts lessons for
students who like math.   TX0001315809   4/4/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Math and writing 2 : paragraphing skills for
students who like math / Robert A. Pauker.   TX0002250533   2/9/1988 Educators
Publishing Service, Inc.   Math investigations : bk. 1 : Ridgewood, New Jersey,
Public Schools / Cathy Feldman and Barbara Peckham.   TX0004749016   4/10/1998
Educators Publishing Service, Inc.   Math investigations Ridgewood, New Jersey
public schools : bk. 2 / Cathy Feldman and Barbara Peckham.   TX0004771868  
4/10/1998 Educators Publishing Service, Inc.   Megawords 1 : multisyllabic words
for reading, spelling, and vocabulary / Kristin Johnson, Polly Bayrd.  
TX0001063639   1/12/1983 Educators Publishing Service, Inc.   Megawords 2 :
multisyllabic words for reading, spelling, and vocabulary / Kristin Johnson,
Polly Bayrd.   TX0001172899   8/8/1983 Educators Publishing Service, Inc.  
Megawords : 3 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.   TX0001364686   6/25/1984 Educators Publishing
Service, Inc.   Megawords 4.   TX0003853927   12/8/1994 Educators Publishing
Service   Megawords 6 : multisyllabic words for reading, spelling, and
vocabulary / Kristin Johnson, Polly Bayrd.   TX0001588499   5/21/1985 Educators
Publishing Service   Megawords 8 : multisyllabic words for reading, spelling,
and vocabulary / Kristin Johnson, Polly Bayrd.   TX0002250530   2/9/1988
Educators Publishing Service, Inc.   Modern America / by Franklin Escher, Jr.  
TX0003551906   5/11/1993 Educators Publishing Service, Inc.   Modern America /
by Franklin Escher, Jr.   TX0000873198   2/23/1982 Educators Publishing Service,
Inc.   Moon zoo / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.   TX0005995351   6/21/2004 Educators Publishing Service, Inc.   More
reading comprehensive in varied subject matter / Jane Ervin.   TX0005370824  
4/13/2001 Educators Publishing Service, Inc.   More reading comprehensive in
varied subject matter : level 2 / Jane Ervin.   TX0005370825   4/13/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   More reading comprehensive in varied
subject matter : level 3 / Jane Ervin.   TX0005370827   4/13/2001 Educators
Publishing Service, Inc.   More reading comprehensive in varied subject matter :
level 4 / Jane Ervin.   TX0005370826   4/13/2001 Educators Publishing Service,
Inc.   MTA, multisensory teaching approach : 4.   TX0003551957   5/11/1993
Educators Publishing Service, Inc.   MTA : Multisensory teaching approach :
reading and spelling : 6 / Margaret Taylor Smith.   TX0002931492   9/7/1990
Educators Publishing Service, Inc.   MTA program introduction / Margaret Taylor
Smith.   TX0002987791   1/14/1991 Educators Publishing Service, Inc.  
Multi-sensory approach to language arts for specific language disability
children : bk. 1 : a guide for primary teachers / Beth H. Slingerland.  
TX0004675765   10/17/1997 Educators Publsihing [sic] Service   Multisensory
teaching approach : alphabet and dictionary skills guide / by Edith A. Hogan and
Margaret Taylor Smith.   TX0002250529   2/9/1988 Educators Publishing Service,
Inc.   Multisensory teaching approach : kit 7.   TX0003574976   5/11/1993
Educators Publishing Service, Inc.   Multisensory teaching approach / Margaret
Taylor Smith.   TX0002638355   2/14/1989 Educators Publishing Service, Inc.  
Mystery of the missing marble / written by Tanya Auger ; illustrated by Andrew
Kuan.   TX0005285009   1/18/2001 Educators Publishing Service, Inc.   Number the
stars [by] Lois Lowry / Joel D. Chaston.   TX0005358476   4/13/2001 Educators
Publishing Service, Inc.   Pediatric examination of educational readiness at
middle childhood : Peeramid 2 : examiner’s manual / developed under the
direction of Melvin D. Levine.   TX0004191215   1/18/1996 Educators Publishing
Service, Inc.   Peeramid 2, examiner’s manual / Melvin D. Levine.   TX0004491668
  3/5/1997 Educators Publishing Service, Inc.   PEEX 2 (pediatric early
elementary examination) / developed under the direction of Melvin D. Levine.  
TX0004170509   12/13/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   PEEX 2--pediatric early elementary
examination : examiner’s manual / developed under the direction of Melvin D.
Levine, further developed by Melvin D. Levine and Adrian D. Sandler.  
TX0004760199   4/10/1998 Educators Publishing Service, Inc.   PEEX II : the
pediatric early elementary examination : examiner’s guidelines.   TX0003280801  
3/20/1992 Educators Publishing Service, Inc.   Phil the flea / by Frances Bloom
and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005989453   6/21/2004
Educators Publishing Service, Inc.   Phonetic primers / by Carolyn Smith ;
[illustrated by Suzanne Sugar].   TX0000379636   12/6/1979 Educators Publishing
Service, Inc.   Phonics drill cards update deck.   TX0004817023   4/10/1998
Educators Publishing Service, Inc.   Phonics drill cards with pictures for
reading and spelling.   TX0004766616   4/10/1998 Educators Publishing Service,
Inc.   Phonogram, suffix, and prefix strips for classroom use.   TX0003685823  
12/3/1993 Educators Publishing Service, Inc.   Plain talk about KIDS, Kids
inclined toward difficulty in school / Alice P. Thomas, editor.   TX0004193513  
1/18/1996 Educators Publishing Service, Inc.   Poetry in six dimensions :
teacher’s guide / Carol Clark and Norma Fifer.   TX0005204036   3/9/2000
Educators Publishing Service, Inc.   Poetry in six dimentions ; 20th century
voices / Carol Clark and Norma Fifer.   TX0005174978   3/9/2000 Educators
Publishing Service, Inc.   Poetry in three dimensions : reading, writing, and
critical thinking through poetry : bk. 1 / Carol Clark and Alison Draper.  
TX0005430359   8/2/2001 Educators Publishing Service, Inc.   Pragmatic approach
to the evaluation of children’s performances on pre-reading screening procedures
to identify first grade academic needs / Beth H. Slingerland.   TX0000379635  
12/6/1979 Educators Publishing Service, Inc.   Pre-reading screening procedures
and Slingerland screening tests for identifying children with specific language
disability : technical manual / by Susanne P. Fulmer.   TX0000575574  
10/27/1980



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Primary analogies : bk. 2, critical and
creative thinking / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.
  TX0004663192   11/10/1997 Educators Publishing Service, Inc.   Primary
analogies : critical and creative thinking.   TX0004771869   4/10/1998 Educators
Publishing Service, Inc.   Primary analogies : critical and creative thinking :
bk. 1 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.  
TX0004446499   12/16/1996 Educators Publishing Service, Inc.   Primary
analogies--critical and creative thinking : bk. 2 : teacher’s guide and answer
key.   TX0004760200   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension : book 8 : in varied subject matter / by Jane Ervin.  
TX0000537203   8/18/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 1 / by Jane Ervin.   TX0004772040  
4/10/1998 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 1 / Jane Ervin.   TX0005563742   6/17/2002 Educators
Publishing Service, Inc.   Reading comprehension in varied subject matter : bk.
1 / Jane Ervin.   TX0004660250   10/31/1997 Educators Publishing Service, Inc.  
Reading comprehension in varied subject matter : bk. 2 / by Jane Ervin.  
TX0003952637   12/8/1994 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 2 / Jane Ervin.   TX0005563738  
6/17/2002 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 2 : social studies, literature, mathematics et al. / Jane
Ervin.   TX0004752261   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 3 / by Jane Ervin.   TX0004760201  
4/10/1998 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 4 : social studies, literature, mathematics et al. / Jane
Ervin.   TX0004752262   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 9 / by Jane Ervin.   TX0003952635  
12/8/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Reading comprehension in varied subject
matter : book 1 / Jane Ervin.   TX0001503659   1/25/1985 Educators Publishing
Service, Inc.   Reading comprehension in varied subject matter : book 1 / Jane
Ervin.   TX0000486511   6/2/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 10 : literature, combined
subjects, social studies, science, the arts, philosophy, logic and language,
mathematics / by Jane Ervin.   TX0001004406   10/28/1982 Educators Publishing
Service, Inc.   Reading comprehension in varied subject matter : book 4 / Jane
Ervin.   TX0000486512   6/2/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 5 / Jane Ervin.   TX0000486514  
6/2/1980 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : book 6 / by Jane Ervin.   TX0000738155   7/20/1981 Educators
Publishing Service, Inc.   Reading comprehension in varied subject matter : book
6 / Jane Ervin.   TX0004474444   1/2/1997 Educators Publishing Service, Inc.  
Reading comprehension in varied subject matter : book 7 / by Jane Ervin.  
TX0000738153   7/20/1981 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 9 / by Jane Ervin.   TX0000826211
  12/7/1981 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : book[s] 2 [& 3] / Jane Ervin.   TX0000486513   6/2/1980
Educators Publishing Service, Inc.   Reading for content : bk. 2 / Carol
Einstein.   TX0004446347   1/2/1997 Educators Publishing Service, Inc.   Reading
from scratch/R F S phonics.   TX0001449034   11/5/1984 Educators Publishing
Service, Inc.   Reading from scratch/RfS : RfS/workbook 1 / Dorothy
VanDenHonert.   TX0001440547   11/5/1984 Educators Publishing Service, Inc.  
Reading from scratch/RfS : workbook 1.   TX0004084426   8/11/1995 Educators
Publishing Service   Reading from scratch : word lists and sentences for
dictation / Dorothy VanDenHonert.   TX0001503572   1/25/1985 Educators
Publishing Service, Inc.   Reasoning & reading : level 2 / Joanne Carlisle.  
TX0005563744   6/17/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Reasoning and reading : level 1 / by Joanne
Carlisle.   TX0001040488   1/12/1983 Educators Publishing Service, Inc.  
Reasoning and reading : level 1 / Joanne Carlisle.   TX0005585781   6/17/2002
Educators Publishing Service, Inc.   Reasoning and reading : level 1 : teacher’s
guide and answer key / by Joanne Carlisle.   TX0001172897   8/8/1983 Educators
Publishing Service, Inc.   Reasoning and reading : level 2 / by Joanne Carlisle.
  TX0001315796   4/4/1984 Educators Publishing Service, Inc.   Recipe for
reading : bk. 4-6 / Connie Russo, Shirli Kohn.   TX0003453668   12/30/1992
Educators Publishing Service, Inc.   Recipe for reading workbook 2 / Connie
Russo, Shirli Kohn.   TX0005495737   4/13/2001 Educators Publishing Service  
Recipe for reading : workbook 3 / Connie Russo, Shirli Kohn.   TX0003071671  
5/17/1991 Educators Publishing Service, Inc.   Recipe for reading : workbook 7 /
Connie Russo, Shirli Kohn.   TX0003458075   12/30/1992 Educators Publishing
Service   Recipe for reading workbooks : 1 / Connie Russo, Shirli Kohn.  
TX0002817251   5/3/1990 Educators Publishing Service, Inc.   Return to Aztlan :
a history of the Mexican American experience / by Alan Riese and Beverley W.
Rodgers.   TX0000366872   11/19/1979 Educators Publishing Service, Inc.  
Ridgewood analogies : bk. 2 : answer key.   TX0004129993   11/30/1995 Educators
Publishing Service, Inc.   Ridgewood analogies : bk. 2 / by George Libonate,
Jr., with Gae Brunner, Deborah Burde, Marianne Williams, Terri Wiss.  
TX0004048746   5/30/1995 Educators Publishing Service, Inc.   Ridgewood
analogies : critical and creative thinking across the curriculum : bk. 1 /
George Libonate, Jr., with Geraldine Brunner, Deborah Burde, Marianne Williams,
Theresa Wiss.   TX0003873693   8/19/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Ridgewood analogies : critical and creative
thinking across the curriculum : bk. 3 / George Libonate, Jr. with Gae Brunner,
Deborah Burde, Marianne Williams, Terri Wiss.   TX0004303545   5/22/1996
Educators Publishing Service, Inc.   Ridgewood analogies : critical and creative
thinking across the curriculum : bk. 3 / George Libonate, Jr. with Gae Brunner,
Deborah Burde, Marianne Williams, Terri Wiss.   TX0004504568   3/7/1997
Educators Publishing Service, Inc.   Ridgewood analogies : critical and creative
thinking across the curriculum : bk. 4 / Gae Brunner, Jean Schoenlank, Marianne
Williams, Terri Wiss.   TX0005370829   4/13/2001 Educators Publishing Service,
Inc.   Ridgewood analogies : critical and creative thinking across the
curriculum : bk. 5 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri
Wiss.   TX0005370830   4/13/2001 Educators Publishing Service, Inc.   Ridgewood
grammar : the language connection : bk. 1 / Nancy Bison and Terri Wiss.  
TX0005370819   4/13/2000 Educators Publishing Service, Inc.   Ridgewood grammar
: the language connection : bk. 2 / Nancy Bison and Terri Wiss.   TX0005370815  
4/13/2001 Educators Publishing Service, Inc.   Ridgewood grammar : the language
connection : bk. 3 / Nancy Bison and Terri Wiss.   TX0005510275   4/9/2002
Educators Publishing Service, Inc.   Right into reading : bk. 1 : a
phonics-based reading comprehension program / Jane Ervin.   TX0005348540  
2/9/2001 Educators Publishing Service, Inc.   Right into reading : bk. 1 : a
phonics-based reading comprehension program : teacher’s key / Jane Ervin.  
TX0005348541   2/9/2001 Educators Publishing Service, Inc.   Rights of parents
and responsibilities of schools / compiled by James G. Meade.   TX0000223234  
3/16/1979 Educators Publishing Service   Rules of the game : 2 / Mary Page,
Peter Guthrie, Sloan Sable.   TX0002707208   12/13/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Rules of the game, 3 / Mary Page, Peter
Guthrie, Sloan Sable.   TX0003979276   2/23/1995 Educator’s Publishing Service,
Inc.   Rules of the game : bk. 3, taacher’s key / Mary Page, Peter Guthrie,
Sloan Sable.   TX0003069072   5/17/1991 Educators Publishing Service   Rules of
the game : grammar through discovery : 1 / Mary Page, Peter Guthrie, Sloan
Sable.   TX0002709084   12/13/1989 Educators Publishing Service   Rules of the
game : grammar through discovery : 2 : teacher’s key / Mary Page, Peter Guthrie,
Sloan Sable.   TX0002759191   2/23/1990 Educators Publishing Service, Inc.  
Sarah, plain and tall / by Patricia MacLachlan.   TX0005086472   11/16/1999
Educators Publishing Service, Inc.   Senior English review exercises / by Earl
F. Wood.   TX0000538125   8/19/1980 Educators Publishing Service, Inc.   Senior
English review exercises. By Earl F. Wood.   RE0000555487   12/6/1991 Educators
Publishing Service, Inc.   Senior English review exercises; teacher’s guide.
Text: Earl F. Wood, -1960.   RE0000662205   1/10/1994 Educators Publishing
Service, Inc.   Sentence power : an approach to beginning reading / by Francee
R. Sugar, Jeanette Jefferson Jansky, Martin J. Hoffman, Joan Layton, Catherine
Lipkin ; edited by Virginia V. James Hlavsa.   TX0004084033   8/11/1995
Educators Publishing Service, Inc.   Sequential seasonal activities : book 2 /
Eldra O’Neal, Bev Wolf.   TX0001009217   11/4/1982 Educators Publishing Service,
Inc.   Situation learning : schedule I.   TX0001444214   11/5/1984 Educators
Publishing Service, Inc.   Skinny concepts : teacher’s journal, bk. 2 / Marsha
Stanton.   TX0005200138   7/27/2000 Educators Publishing Service   Slingerland
approach : an effective strategy for teaching spelling / Nancy Cushen White.  
TX0002707214   12/13/1989 Educators Publishing Service, Inc.   Snake for Jake /
by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005989452   6/21/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   So many bridges / by Frances Bloom and Mary
M. Geiger ; illustrated by Mary M. Geiger.   TX0005994318   6/21/2004 Educators
Publishing Service, Inc.   Solving language difficulties : remedial routines /
Amey Steere, Caroline Z. Peck, Linda Kahn.   TX0001364687   6/25/1984 Educators
Publishing Service, Inc.   Solving language difficulties, remedial routines :
answer key / Amey Steere, Caroline Z. Peck, Linda Kahn.   TX0004775832  
4/10/1998 Educators Publishing Service, Inc.   Solving language
difficulties--remedial routines. By Amey Steere, Caroline Z. Peck & Linda Kahn.
  RE0000649394   1/10/1994 Educators Publishing Service, Inc.   Spell of words :
teacher’s manual / by Elsie T. Rak.   TX0000513996   7/14/1980 Educators
Publishing Service, Inc.   Spellbinding 1, workbook of spelling exercises ;
Spellbinding 2, workbook of spelling exercises / by Elsie T. Rak.   TX0000151566
  5/23/1978 Educators Publishing Service, Inc.   Spelling dictionary for writers
: a resource for independent writing: bk. 2 / by Gregory Hurray.   TX0005584921
  5/17/2002 Educators Publishing Service, Inc.   Spelling practice guide : 1-2.
  TX0003369705   8/6/1992 Educators Publishing Service, Inc.   Spellwell : bk. A
/ Nancy Hall.   TX0005563745   6/17/2002 Educators Publishing Service, Inc.  
Spellwell : bk. Aa / Nancy Hall.   TX0005563741   6/17/2002 Educators Publishing
Service, Inc.   Spellwell : bk. AA / Nancy Hall.   TX0004191219   1/18/1996
Educators Publishing Service, Inc.   Spellwell : bk. B / Nancy Hall.  
TX0005563763   6/17/2002 Educators Publishing Service, Inc.   Spellwell : bk. B
/ Nancy Hall.   TX0004049471   1/9/1995 Educators Publishing Service, Inc.  
Spellwell : bk. BB / Nancy Hall.   TX0005585780   6/17/2002 Educators Publishing
Service, Inc.   Spellwell : bk. Bb / Nancy Hall.   TX0003974732   1/9/1995
Educators Publishing Service, Inc.   Spellwell : bk. C, CC : teacher’s guide and
answer key / Nancy M. Hall.   TX0004761367   4/10/1998 Educators Publishing
Service, Inc.   Spellwell : bk. C / Nancy Hall.   TX0005563737   6/17/2002
Educators Publishing Service, Inc.   Spellwell : bk. C / Nancy Hall.  
TX0005276407   9/29/2000



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Spellwell : bk. Cc / Nancy Hall.  
TX0005563740   6/17/2002 Educators Publishing Service, Inc.   Spellwell : bk. Cc
/ Nancy M. Hall.   TX0004756099   4/10/1998 Educators Publishing Service, Inc.  
Spellwell : bk. D[-DD] / Nancy Hall.   TX0005370820   4/13/2001 Educators
Publishing Service, Inc.   Spellwell : bks. B Bb : teacher’s guide and answer
key / Nancy Hall.   TX0004048747   5/30/1995 Educators Publishing Service, Inc.
  Spotless house / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.   TX0005995355   6/21/2004 Educators Publishing Service   Starting
over--a literacy program : a combined teaching manual and student textbook for
reading, writing, spelling, vocabulary, and handwriting / Joan Knight.  
TX0002057007   4/27/1987 Educators Publishing Service, Inc.   Stewart English
program : bk. 1, principles plus .... : teacher’s guide / Donald S. Stewart.  
TX0004649165   10/17/1997 Educators Publishing Service, Inc.   Stewart English
program : bk. 2, Grammar plus ... / Donald S. Stewart.   TX0004504195   3/7/1997
Educators Publishing Service, Inc.   Stewart English program : bk. 3, Writing
plus ... / Donald S. Stewart.   TX0004455737   1/2/1997 Educators Publishing
Service, Inc.   Stories, skills & drills in phonetic reading, comprehension, and
pattern spelling : book 1 / Mary Chrismas Writer.   TX0001063642   1/12/1983
Educators Publishing Service, Inc.   Stories, skills & drills : teacher’s
resource manual, book 1 / Mary Chrismas Writer.   TX0001001519   10/15/1982
Educators Publishing Service, Inc.   Story notebook, a writer’s workshop
organizer : bk. 1 / Karen Smith ; ill. by Julia Smith.   TX0005358479  
4/13/2001 Educators Publishing Service, Inc.   Story notebook, a writer’s
workshop organizer : teacher’s guide / Karen Smith ; ill. by Julia Smith.  
TX0005358480   4/13/2001 Educators Publishing Service   Story of the U. S. A.,
book 1, Explorers and settlers / by Franklin Escher, Jr.   TX0001503602  
1/25/1985



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Story of the U. S. A. : book 2, A Young
nation solves its problems / by Franklin Escher, Jr.   TX0001440548   11/5/1994
Educators Publishing Service, Inc.   Story of the U. S. A. : book 3, America
becomes a giant / by Franklin Escher, Jr.   TX0001364684   6/25/1984 Educators
Publishing Service, Inc.   Story of the U. S. A. : book 3, America becomes a
giant / by Franklin Escher, Jr.   TX0000168803   12/26/1978 Educators Publishing
Service, Inc.   Story of the USA : bk. 1, explorers and settlers : teacher’s
guide / Franklin Escher, Jr.   TX0003369702   8/6/1992 Educators Publishing
Service, Inc.   Story of the USA : bk. 2, A young nation solves its problems /
by Franklin Escher, Jr.   TX0003724004   3/21/1994 Educators Publishing Service,
Inc.   Story of the USA : bk. 2, A young nation solves its problems : teacher’s
guide and answer key / by Franklin Escher, Jr.   TX0004026845   1/26/1995
Educators Publishing Service, Inc.   Story of western civilization : bk. 2,
Greece and Rome build great civilizations / Alan W. Riese and Herbert J.
LaSalle.   TX0003993141   1/23/1995 Educators Publishing Service, Inc.   Story
of western civilization : the Middle Ages : bk. 3 / by Alan W. Riese and Herbert
J. LaSalle.   TX0005370817   4/13/2001 Educators Publishing Service, Inc.  
Structural arithmethic III : teacher’s guide and answer key / Margaret Stern,
Toni S. Gould.   TX0003369701   8/6/1992 Educators Publishing Service  
Structural arithmetic II / Margaret Stern, Toni S. Gould.   TX0002707213  
12/13/1989 Educators Publishing Service   Structural arithmetic : II : teacher’s
guide and answer key / Margaret Stern, Toni S. Gould.   TX0002763549   2/22/1990
Educators Publishing Service, Inc.   Success stories 1 / by Elizabeth H.
Butcher, Nancy A. Simonetti.   TX0000826209   12/7/1981 Educators Publishing
Service, Inc.   Success stories : teacher’s manual.   TX0001315808   4/4/1984
Educators Publishing Service, Inc.   Sugar scoring system for the Bender-Gestalt
/ Francee R. Sugar.   TX0004752052   4/10/1998



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Surveys of problem-solving & educational
skills / developed under the direction of Lynn J. Meltzer.   TX0002052648  
4/27/1987 Educators Publishing Service, Inc.   Teacher’s manual, Spellbound :
phonic, reading & spelling / Elsie T. Rak.   TX0000738152   7/20/1981 Educators
Publishing Service, Inc.   Teacher’s manual to accompany Slingerland
college-level screening for the identification of language learning strengths
and weaknesses / Carol Murray.   TX0003121844   7/18/1991 Educators Publishing
Service, Inc.   Teacher’s manual to accompany the Slingerland high school level
screening for the identification of language learning strengths and weaknesses /
Carol Murray and Patricia Beis.   TX0003557278   5/11/1993 Educators Publishing
Service, Inc.   Teaching and assessing phonics : why, what, when, how : a guide
for teachers / Jeanne S. Chall, Helen M. Popp.   TX0004757457   4/10/1998
Educators Publishing Service, Inc.   Teaching and learning at home : a
curriculum resource / Dorothy Burrows Johnson.   TX0004050333   4/18/1995
Educators Publishing Service, Inc.   Teaching language-deficient children :
theory and application of the association method for multisensory teaching / N.
Etoile DuBard, Maureen K. Martin.   TX0004028515   3/31/1995 Educators
Publishing Service, Inc.   Ten essential vocabulary strategies : bk. 3 / Lee
Mountain.   TX0006011205   8/10/2004 Educators Publishing Service Inc.   Test
booklet for vocabulary from classical roots : E : teacher’s guide and answer
key.   TX0006227600   3/14/2005 Educators Publishing Service, Inc.   Tests to
accompany Word attack manual / Josephine Rudd.   TX0003100467   6/28/1991
Educators Publishing Service, Inc.   Texas Scottish Rite Hospital literacy
program / Joan Keagy and Ann Sanders.   TX0003208941   12/9/1991 Educators
Publishing Service, Inc.   Text book for vocabulary from classical roots D.  
TX0006186031   3/14/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Text book for vocabulary from classical
roots E.   TX0006186029   3/14/2005 Educators Publishing Service, Inc.   Text
booklet for vocabulary from classical roots D.   TX0006186028   3/14/2005
Educators Publishing Service, Inc.   Text booklet for vocabulary from classical
roots E.   TX0006186030   3/14/2005 Educators Publishing Service, Inc.  
Thinking about Mac and Tab : primary phonics comprehension : workbook 1.  
TX0005383654   4/13/2001 Educators Publishing Service, Inc.   Thinking about Mac
and Tab : teacher’s guide and answer key / Karen L. Smith.   TX0005358478  
4/13/2001 Educators Publishing Service, Inc.   Thinking about Mac and Tab. /
text by Karen L. Smith ; ill. by Anslie G. Philpot.   TX0005358474   4/13/2001
Educators Publishing Service, Inc.   Thinking about Mac and Tab / text by Karen
L. Smith ; ill. by Anslie G. Philpot.   TX0005358484   4/13/2001 Educators
Publishing Service, Inc.   Thinking about Mac and Tab. / text by Karen L. Smith
; ill. by Anslie G. Philpot.   TX0005358487   4/13/2001 Educators Publishing
Service, Inc.   Up in the clouds / by Frances Bloom and Mary M. Geiger ;
illustrated by Mary M. Geiger.   TX0005989449   6/21/2004 Educators Publishing
Service, Inc.   VAK tasks for vocabulary and spelling / by C. Wilson Anderson,
Jr.   TX0003704764   12/27/1993 Educators Publishing Service, Inc.   VAK tasks
for vocabulary and spelling / by C. Wilson Anderson, Jr.   TX0000738154  
7/20/1981 Educators Publishing Service, Inc.   VAK tasks for vocabulary and
spelling : [visual, auditory, kinesthetic] : teacher’s manual and answer key /
by C. Wilson Anderson.   TX0000928731   5/13/1982 Educators Publishing Service,
Inc.   Vocabulary builder. Bk. 1. By Austin M. Works.   RE0000555488   12/6/1991
Educators Publishing Service, Inc.   Vocabulary builder : bk. 2 / Austin M.
Works.   TX0003895703   9/29/1994 Educators Publishing Service, Inc.  
Vocabulary builder. Bk. 3. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.   RE0000594107   3/23/1992



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary builder. Bk. 4. By Austin M.
Works, author of renewable matter: Educators Publishing Service, Inc.  
RE0000594105   3/23/1992 Educators Publishing Service, Inc.   Vocabulary builder
: bk. 5 / by Austin M. Works.   TX0003895601   9/29/1994 Educators Publishing
Service, Inc.   Vocabulary builder. Bk. 5. By Austin M. Works, author of
renewable matter: Educators Publishing Service, Inc.   RE0000594106   3/23/1992
Educators Publishing Service, Inc.   Vocabulary builder : bk. 5 : teacher’s key
/ Austin M. Works.   TX0004129949   11/30/1995 Educators Publishing Service,
Inc.   Vocabulary builder : bk. 6 / by Austin M. Works.   TX0003895598  
9/29/1994 Educators Publishing Service, Inc.   Vocabulary builder. Bk. 6. By
Austin M. Works, author of renewable matter: Educators Publishing Service, Inc.
  RE0000594108   3/23/1992 Educators Publishing Service, Inc.   Vocabulary
builder : bk. 7.   TX0003945782   11/21/1994 Educators Publishing Service, Inc.
  Vocabulary builder. Bk. 7. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.   RE0000594109   3/23/1992 Educators
Publishing Service, Inc.   Vocabulary builder : book 1.   TX0001449264  
6/25/1984 Educators Publishing Service, Inc.   Vocabulary builder : book 2.  
TX0001375224   7/6/1984 Educators Publishing Service, Inc.   Vocabulary builder
: book 4.   TX0001375223   7/6/1984 Educators Publishing Service, Inc.  
Vocabulary builder ; book five [& six] / by Austin M. Works.   TX0000321073  
8/8/1979 Educators Publishing Service   Vocabulary builder : book five / by
Austin M. Works.   TX0001503599   1/25/1985 Educators Publishing Service, Inc.  
Vocabulary builder : book four / by Austin M. Works.   TX0000406363   2/11/1980
Educators Publishing Service, Inc.   Vocabulary builder ; book one [& three] /
by Austin M. Works.   TX0000321072   8/8/1979 Educators Publishing Service, Inc.
  Vocabulary builder : book seven / by Austin M. Works.   TX0000406364  
2/11/1980



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary builder : book six / by Austin
M. Works.   TX0001440544   11/5/1984 Educators Publishing Service, Inc.  
Vocabulary builder : book three / by Austin M. Works.   TX0001364681   6/25/1984
Educators Publishing Service, Inc.   Vocabulary builder : book two / by Austin
M. Works.   TX0000410503   2/11/1980 Educators Publishing Service, Inc.  
Vocabulary from classical roots : B : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0003091507   6/26/1991 Educators Publishing Service,
Inc.   Vocabulary from classical roots, B : tests / Norma Fifer, Stephen
Weislogel.   TX0005085641   11/16/1999 Educators Publishing Service, Inc.  
Vocabulary from Classical roots : bk. A : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0006180054   3/14/2005 Educators Publishing Service,
Inc.   Vocabulary from classical roots : bk. A : tests / Norma Fifer, Stephen
Weislogel.   TX0005093772   11/16/1999 Educators Publishing Service, Inc.  
Vocabulary from Classical roots : bk. B : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0006180052   3/14/2005 Educators Publishing Service,
Inc.   Vocabulary from Classical roots : bk. C : teacher’s guide and answer key
/ Norma Fifer, Nancy Flowers.   TX0006180055   3/14/2005 Educators Publishing
Service, Inc.   Vocabulary from classical roots : bk. C : tests / Norma Fifer,
Stephen Weislogel.   TX0005093768   11/16/1999 Educators Publishing Service,
Inc.   Vocabulary from Classical roots : bk. D : teacher’s guide and answer key
/ Norma Fifer, Nancy Flowers.   TX0006180053   3/14/2005 Educators Publishing
Service, Inc.   Vocabulary from classical roots : bk. D : tests / Norma Fifer,
Stephen Weislogel.   TX0005093771   11/16/1999 Educators Publishing Service,
Inc.   Vocabulary from classical roots, book A answer key.   TX0006166577  
3/14/2005 Educators Publishing Service, Inc.   Vocabulary from classical roots,
book C answer key.   TX0006166576   3/14/2005 Educators Publishing Service, Inc.
  Vocabulary from classical roots, book E answer key.   TX0006166578   3/4/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary from classical roots : C :
teacher’s guide and answer key / Norma Fifer, Nancy Flowers.   TX0002759192  
2/23/1990 Educators Publishing Service, Inc.   Vocabulary from classical roots,
D / Norma Fifer, Nancy Flowers.   TX0003979275   1/23/1995 Educators Publishing
Service, Inc.   Vocabulary from classical roots : E / Norma Fifer, Nancy
Flowers.   TX0003872481   6/23/1994 Educators Publishing Service, Inc.  
Vocabulary from classical roots : E : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0004048753   5/30/1995 Educators Publishing Service,
Inc.   Vocabulary from classical roots E : tests / Norma Fifer, Stephen
Weislogel.   TX0005089410   11/16/1999 Educators Publishing Service, Inc.  
Vocabulary from classical roots / Norma Fifer, Nancy Flowers.   TX0005563739  
6/17/2002 Educators Publishing Service, Inc.   Vocabulary from classical roots /
Norma Fifer, Nancy Flowers.   TX0003407946   9/18/1992 Educators Publishing
Service, Inc.   Wally Walrus / by Frances Bloom and Mary M. Geiger ; illustrated
by Mary M. Geiger.   TX0005989447   6/21/2004 Educators Publishing Service, Inc.
  Well-told tales : distinguished children’s books with activities for reading
and language development / Carolyn Henderson.   TX0003558440   5/25/1993
Educators Publishing Service, Inc.   Winston grammar program : basic level :
student’s workbook / Paul R. Erwin.   TX0003282007   3/30/1992 Educators
Publishing Service, Inc.   Witty word play / by Frances Bloom and Mary M. Geiger
; illustrated by Mary M. Geiger.   TX0005989451   6/21/2004 Educators Publishing
Service, Inc.   Word elements : how they work together / by Alan W. Riese and
Herbert J. LaSalle.   TX0004084032   8/11/1995 Educators Publishing Service,
Inc.   Word elements--how they work together / by Alan W. Riese and Herbert J.
LaSalle.   TX0000929560   5/13/1982 Educators Publishing Service, Inc.   Word
elements : how they work together : teacher’s manual / by Alan W. Riese and
Herbert J. LaSalle.   TX0001037216   1/12/1983



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Wordly wise 3000 : bk. 1 / Kenneth
Hodkinson, Sandra Adams.   TX0004504193   3/7/1997 Educators Publishing Service,
Inc.   Wordly wise 3000 : bk. 3 / Kenneth Hodkinson, Sandra Adams.  
TX0004236757   3/15/1996 Educators Publishing Service, Inc.   Wordly wise 3000 :
bk. 3 / Kenneth Hodkinson, Sandra Adams.   TX0004504194   3/7/1997 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. 4 / Kenneth Hodkinson, Sandra
Adams.   TX0004217315   3/15/1996 Educators Publishing Service, Inc.   Wordly
wise 3000 : bk. 4 / Kenneth Hodkinson, Sandra Adams.   TX0004493517   3/7/1997
Educators Publishing Service, Inc.   Wordly wise 3000 : bk. 7 / Kenneth
Hodkinson, Sandra Adams.   TX0005364311   4/13/2001 Educators Publishing
Service, Inc.   Wordly wise 3000 : bk. 8 / Kenneth Hodkinson, Sandra Adams.  
TX0005364312   4/13/2001 Educators Publishing Service, Inc.   Wordly wise 3000 :
bk. 9 / Kenneth Hodkinson, Sandra Adams.   TX0005370821   4/13/2001 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. A / by Kenneth Hodkinson and
Sandra Adams.   TX0005370832   4/13/2001 Educators Publishing Service, Inc.  
Wordly wise 3000 : vocabulary workbooks for grades 4-12, sample lessons for
grades 4-8 / Kenneth Hodkinson, Sandra Adams.   TX0004772045   4/10/1998
Educators Publishing Service, Inc.   Wordly wise. Bk. 1-2. By Kenneth Hodkinson
and Joseph Ornato.   RE0000701594   4/10/1995 Educators Publishing Service, Inc.
  Wordly wise : bk. 1 / Kenneth Hodkinson & Joseph G. Ornato.   TX0003952634  
12/8/1994 Educators Publishing Service, Inc.   Wordly wise : book 1 [& 2] :
teacher’s key / by Kenneth Hodkinson & Joseph G. Ornato.   TX0000321074  
8/2/1979 Educators Publishing Service, Inc.   Wordly wise : book 1, [4 & 6] /
Kenneth Hodkinson & Joseph G. Ornato.   TX0001210393   10/6/1983 Educators
Publishing Service, Inc.   Wordly wise : book 2.   TX0001315805   4/4/1984
Educators Publishing Service, Inc.   Wordly wise : book 3.   TX0001315806  
4/4/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Wordly wise : book 5 / Kenneth Hodkinson &
Joseph G. Ornato.   TX0001232317   9/2/1983 Educators Publishing Service  
Wordly wise : book 8 / Kenneth Hodkinson.   TX0001457946   9/2/1983 Educators
Publishing Service, Inc.   Wordly wise : book 8 / Kenneth Hodkinson.  
TX0000250249   4/16/1979 Educators Publishing Service, Inc.   Wordly wise : book
9.   TX0001481826   9/2/1983 Educators Publishing Service, Inc.   Wordly wise :
book 9 / Kenneth Hodkinson.   TX0000379638   12/6/1979 Educators Publishing
Service, Inc.   Wordly wise : book A[-C] : answer key / Kenneth Hodkinson.  
TX0000859475   2/23/1982 Educators Publishing Service, Inc.   Wordly wise : book
A[-C] / Kenneth Hodkinson.   TX0000813520   9/9/1981 Educators Publishing
Service, Inc.   Wordly wise books / [book [1-7] Kenneth Hodkinson & [book 1-4]
Joseph G. Ornato.   TX0000168804   12/26/1978 Educators Publishing Service  
Wordly wise readers : series A, book 1 [-6] / Kenneth Hodkinson ; [ill. and
cover design by Dana Franzen]   TX0001531206   1/25/1985 Educators Publishing
Service   Wordly wise readers : workbook A / Kenneth Hodkinson ; [ill. and cover
design by Dana Franzen].   TX0001503601   1/25/1985 Educators Publishing Service
  Wordly wise reading : bk. 1-2, with writing and comprehension exercises /
Kenneth Hodkinson.   TX0002707215   12/13/1989 Educators Publishing Service,
Inc.   Wordly wise teacher’s key : bk. 5 / Kenneth Hodkinson.   TX0004446503  
12/16/1996 Educators Publishing Service, Inc.   Wordly wise : teacher’s key,
book 3 / Kenneth Hodkinson & Joseph G. Ornato.   TX0000250248   4/16/1979
Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book 4 /
Kenneth Hodkinson & Joseph G. Ornato.   TX0000250247   4/16/1979 Educators
Publishing Service, Inc.   Wordly wise : teacher’s key, book 5 / Kenneth
Hodkinson.   TX0000250246   4/16/1979



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book 6 /
Kenneth Hodkinson.   TX0000231865   4/16/1979 Educators Publishing Service, Inc.
  Wordly wise : teacher’s key, book 7 / Kenneth Hodkinson.   TX0000231864  
4/16/1979 Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book
8 / Kenneth Hodkinson.   TX0000231863   4/16/1979 Educators Publishing Service,
Inc.   Words I use when I write : teacher’s guide / by Alana Trisler and Patrice
Howe Cardiel.   TX0006271527   11/22/2005 Educators Publishing Service, Inc.  
Workbook of resource words for phonetic reading : bk. 3 / by C. Wilson Anderson.
  TX0002077959   4/27/1987 Educators Publishing Service, Inc.   Workbook of
resource words for phonetic reading : book 1[-2] / by C. Wilson Anderson.  
TX0000584746   11/24/1980 Educators Publishing Service, Inc.   Worldly wise 3000
: bk. 1, Kenneth Hodkinson, Sandra Adams.   TX0004303546   5/22/1996 Educators
Publishing Service, Inc.   Worldly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra
Adams.   TX0004565025   4/10/1998 Educators Publishing Service, Inc.   Worldly
wise 3000 / by Kenneth Hodkinson and Sandra Adams ; text ill. by Anne Lord ;
cover art by Carol Maglitta.   TX0005445918   9/24/2001 Educators Publishing
Service, Inc.   Worldly wise : bk. 9 / Kenneth Hodkinson.   TX0003100430  
7/1/1991 Educators Publishing Service, Inc.   Write about me, write about my
world : teacher’s guide / by Elsie S. Wilmerding.   TX0006008035   8/10/2004
Educators Publishing Service   Writing skills 1-2 / Diana Hanbury King.  
TX0002707274   12/13/1989 Educators Publishing Service, Inc.   Writing skills 2
/ Diana Hanbury King.   TX0004084040   8/11/1995 Educators Publishing Service,
Inc.   Writing skills : bk. 1 / Diana Hanbury King.   TX0006011206   8/10/2004
Educators Publishing Service, Inc.   Writing skills for the adolescent / Diana
Hanbury King.   TX0001681558   10/25/1985 Educators Publishing Service, Inc.  
Writing with a point / Ann Harper, Jeanne B. Stephens.   TX0003979277  
1/23/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Writing with a point / Ann Harper, Jeanne B.
Stephens.   TX0002072303   4/27/1987 Educators Publishing Service, Inc.  
Written basic English for dyslexic students : transition to the classroom /
Marietta Laing Biddle.   TX0004748814   4/10/1998 Educators Publishing Services,
Inc.   Attack math teacher’s resource book / Carole Greenes, Linda Schulman,
Rika Spungin, George Immerzeel.   TX0005358305   4/13/2001 Educators Publishing
Services, Inc.   Beyond the code : bk. 1 / Nancy M. Hall.   TX0005358310  
4/13/2001 Educators Publishing Services, Inc.   Beyond the code : comprehension
and reasoning skills : bk. 4 / Nancy M. Hall ; illustrated by Hugh Price an Alan
Price.   TX0005504580   4/9/2002 Educators Publishing Services, Inc.   Bookwise
: a literature guide, roll of thunder, hear my cry / Anita Moss.   TX0005358318
  4/13/2001 Educators Publishing Services, Inc.   Bookwise : a literature guide,
stone fox / Edith Baxter.   TX0005358317   4/13/2001 Educators Publishing
Services, Inc.   Bookwise : a literature guide, the witch of Blackbird Pond /
Molly Flender & Sonia Landes.   TX0005358311   4/13/2001 Educators Publishing
Services, Inc.   Bookwise : a literature guide, tuck everlasting / Molly Flender
& Sonia Landes.   TX0005358314   4/13/2001 Educators Publishing Services, Inc.  
Dyslexia training program : schedule 1 student’s book / Patricia Bailey Beckham,
Marietta Laing Biddle.   TX0005358315   4/13/2001 Educators Publishing Services,
Inc.   Multi-sensory approach to language arts, book 2 : teaching manual  
TX0005358308   4/13/2001 Educators Publishing Services, Inc.   Stepping stones :
a path to critical thinking : bk. 2 / Vera Schneider ; illustrated by Ruth
Linstromberg.   TX0005504581   4/9/2002 Educators Publishing Services, Inc.  
Story notebook : a writer’s workshop organizer, bk. 2 / Karen L. Smith.  
TX0005358316   4/13/2001 Educators Publishing Services, Inc.   Thinking about
Mac and Tab : primary phonics comprehension workbook 5 / by Karen L. Smith.  
TX0005358307   4/13/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Services, Inc.   Voculary builder : bk. 1 / Austin M.
Works.   TX0003895590   9/29/1994 Educators Publishing Services, Inc.   Voculary
builder : bk. 3 / Austin M. Works.   TX0003895591   9/29/1994 Educators
Publishing Services, Inc.   Voculary builder : bk. 4 / Austin M. Works.  
TX0003895589   9/29/1994 Educators Publishing Service, a division of School
Specialty, Inc.   Primary Phonics Intervention Guide Levels 1-6.   TX0007039394
  8/31/2009 Educators Publishing Service, a division of School Specialty, Inc.  
Primary Phonics Teacher’s Guide 1-2-3.   TX0007039363   8/31/2009 Educators
Publishing Service, a division of School Specialty, Inc.   Primary Phonics
Teacher’s Guide 4-5-6.   TX0007039405   8/31/2009 Educators Publishng Services,
Inc.   Explode the code 5   TX0003700928   12/17/1993 Educators Publishing
Service   Screening Tests for identifying Children with Specific Language
Disability: Teacher’s Manual   A 135391   1970 Educators Publishing Service  
Screening Tests for identifying Children with Specific Language Disability (Form
A)   A 146679   1970 Educators Publishing Service   Screening Tests for
identifying Children with Specific Language Disability (Form A, B, C)   A 146681
  1970 Educators Publishing Service   Screening Tests for identifying Children
with Specific Language Disability (Form B and C)   A 176670   1970 Educators
Publishing Service   Screening Tests for identifying Children with Specific
Language Disability: Teacher’s Manual   A 208864   1971 Educators Publishing
Service   A First Course in Phonic Reading Teacher’s Manual   A 221464   1971
Educators Publishing Service   Second English Review   A 288862   1971 Educators
Publishing Service   A Second Course in Phonic Reading Book 1 and Teacher’s
Manual   A 301523   1971 Educators Publishing Service   A First Course in Phonic
Reading   A 301524   1971 Educators Publishing Service   A First Course in
Phonic Reading   A 390375   1972



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   First English Review   A 390378   1972 Educators
Publishing Service   First English Review   A 576535   1962 Educators Publishing
Service   Word Attack Manual and Test Booklet   A 576558   1962 Educators
Publishing Service   Junior English review Exercises Book II   A 576560   1960
Educators Publishing Service   Second English Review   A 592196   1962 Educators
Publishing Service   College Entrance Review in English Aptitude, Supplement   A
593201   1947 Educators Publishing Service   College Entrance Review in English
Aptitude   A 600551   1962 Educators Publishing Service   Composition Book 2   A
624005   1963 Educators Publishing Service   Composition Book 1   A 624007  
1963 Educators Publishing Service   A First Course in Remedial Reading (Student
Workbook and TM)   A 631830   1963 Educators Publishing Service   Junior English
Review Exercises Book I   A 656806   1963 Educators Publishing Service   College
Entrance Review in English Aptitude   A 669316   1975 Educators Publishing
Service   Basic Language Principles with Language Background   A 680788   1964
Educators Publishing Service   First English Review   A 718331   1964 Educators
Publishing Service   Second English Review   A 718332   1964 Educators
Publishing Service   A Second Course in Phonetic Reading Book 1   A 722585  
1964 Educators Publishing Service   A Second Course in Phonetic Reading   A
722586   1964 Educators Publishing Service   A First Course in Phonic Reading
and Teacher’s Manual   A 788984   1965 Educators Publishing Service   A Childs
Spelling System: The Rules   A 792458   1965 Educators Publishing Service  
Structures and Techniques: Remedial Language Training   A 79987   1969



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Screening Tests for Identifying Children with
Specific Language Disability (Form A, B, and C, and Teacher’s Manual)   A 811863
  1966 Educators Publishing Service   Junior English Review   A 823303   1965
Educators Publishing Service   Mac   A 847404   1966 Educators Publishing
Service   Ted   A 847409   1966 Educators Publishing Service   The Wig   A
847410   1966 Educators Publishing Service   Teacher’s guide Senior English
Review Exercises   A 866656   1966 Educators Publishing Service   Solving
Language Difficulties   A 875 259   1966 Educators Publishing Service  
Screening Tests for Identifying Children with Specific Language Disability:
Teacher’s Manual   A 896 250   1967 Educators Publishing Service   Preparing the
Research Paper   A 935 498   1967 Educators Publishing Service   Alphabetic
Phonics: Structures and Procedures, Coding and Terminology, Formulas for Diving
Words into Syllables, Formulas for Spelling Words   A 935500   1967 Educators
Publishing Service   Alphabetic Phonics Workbook1   A 935502   1927 Educators
Publishing Service   Alphabetic Phonics Alphabet Cards   A 942771   1967
Educators Publishing Service   Wordly Wise Book 1 and 2   A 950553   1967 Ann
Staman   Handprints : an early reading program : book C   TX0005320058  
11/7/2000 Barbara W. Maker and Sons, Inc., revisions: Educators Publishing
Service, Inc., employer for hire   More primary phonics storybooks : bk 1-10  
TX0004523410   1/2/1997 Barbara W. Maker and Sons, Inc., rev materials:
Educators Publishing Service, Inc., employer for hire   Primary Phonics Set 4  
TX0004756906   4/10/1998 Educators Publishing Service, Inc.   Vocabulary from
classical roots : bk. 5   TX0006320456   1/6/2006 Educators Publishing Service,
Inc.   Vocabulary from classical roots : bk. 5 : teacher’s guide and answer key
  TX0006320457   1/6/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary from classical roots : bk. 6  
TX0006320458   1/6/2006 Educators Publishing Service, Inc.   Phonics plus C :
reteach and practice differentiated instruction guide   TX0006320459   1/6/2006
Education Publishing Service   SPIRE level 6 word cards   TX0006409208  
6/30/2006 Educators Publishing Service   Phonics plus K   TX0006320455  
1/6/2006 Ann Staman   Handprints teacher’s guide for book A   TX0005144929  
2/14/2000 Ann Staman   Handprints, book A   TX0005144930   2/14/2000 Ann Staman
  Handprints storybook B   TX0005155890   2/14/2000 Ann Staman   Handprints :
bk. B: an early reading program   TX0005169444   3/14/2000 Ann Staman  
Handprints : storybooks C, set 1   TX0005266984   4/20/2000 Ann Staman  
Handprints : an early reading program : teacher’s guide for book C  
TX0005253117   12/26/2000 Ann Staman   Handprints : an early reading program :
teacher’s guide for storybooks B   TX0005266879   4/20/2000 Ann Staman  
Handprints : an early reading program : teacher’s guide for book B  
TX0005266880   4/20/2000 Ann Staman   Handprints : an early reading program, set
2   TX0005375592   4/13/2001 Ann Staman   Handprints: an early reading program,
storybooks D, set 1   TX0005613024   9/9/2002 Ann Staman   Handprints : an early
reading program, teacher’s guide for storybooks C, set .   TX0005309367  
11/7/2000 Ann Staman   Handprints : an early reading program :bk. D.  
TX0005504579   4/9/2002 Ann Staman   Handprints : an early reading program :
storybooks B, set 2   TX0006123207   3/4/2005 Ann Staman   Handprints:
Storybooks A, Set 3   TX0006829408   9/28/2007 Ann Staman   Handprints:
Storybooks B, Sets 3   TX0006829409   9/28/2007 Educators Publishing Service  
Reading Comprehension in Varied Subject Matter, Book 2-3   A 129104   1970



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Reading Comprehension in Varied Subject Matter,
Book 1   A 1355387   1969 Educators Publishing Service   Solving Language
Difficulties: Remedial Routines   A 208863   1971 Educators Publishing Service  
Reading Comprehension in Varied Subject Matter, Book 3   A 288864   1971
Educators Publishing Service   Reading Comprehension in Varied Subject Matter,
Book 4   A 288866   1971 Educators Publishing Service   Spellbound Phonic
Reading and Spelling; Teacher’s Manual   A 384392   1972 Educators Publishing
Service   Language Tool Kit   A 384397   1972 Educators Publishing Service  
Reading Comprehension in Varied Subject Matter, Book 3   A 390376   1971
Educators Publishing Service   Reading Comprehension in Varied Subject Matter,
Book 5-6   A 392763   1971 Educators Publishing Service   Reading Comprehension
in Varied Subject Matter, Book 1-2   A 392765   1971 Educators Publishing
Service   Spellbound Phonic Reading and Spelling   A 400057   1972 Educators
Publishing Service   Recipe for Reading   A 401201   1972 Educators Publishing
Service   Recipe for Reading   A 509655   1973 Educators Publishing Service  
Reading Comprehension in Varied Subject Matter, Book 8   A 516405   1973
Educators Publishing Service   Language Tool Kit; Manual   A 669319   1975
Educators Publishing Service   Reading Comprehension in Varied Subject Matter,
Book 9-10   A 669321   1975 Educators Publishing Service   Reading Comprehension
in Varied Subject Matter, Book 1   A 763989   1975 Educators Publishing Service
  Solving Language Difficulties, Remedial Routines   A 875259   1994



--------------------------------------------------------------------------------

FREY SCIENTIFIC

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Frey Scientific Company   Frey Scientific Company : [catalog] : high school and
college science materials.   TX0000446751   4/4/1980 Frey Scientific Company  
Frey Scientific Company : [catalog] : high school and college science materials.
  TX0000228899   4/16/1979 Frey Scientific Company   Leaves of North America.  
TX0002020336   1/16/1987 Frey Scientific Company   Optical illusion.  
TXu000476194   4/8/1991 Frey Scientific Company   Periodic table and atomic
data.   TX0001410039   7/30/1984 Frey Scientific Company   Periodic table and
atomic data : with illustrated text of nuclear terms.   TX0000685984   5/11/1981
Frey Scientific Company   Profile map showing oceanic features.   TX0003146858  
4/18/1991 Frey Scientific Company, Inc.   Animal tissues : structure of skin,
bone, muscle, and nerve.   TX0000770919   8/31/1981 Frey Scientific Company,
Inc.   Bacteria and virus : structure of bacteria and virus.   TX0000770922  
8/31/1981 Frey Scientific Company, Inc.   DNA--the basis of life : structure and
nature of hereditary material.   TX0000770921   8/31/1981 Frey Scientific
Company, Inc.   Ecology : carbon and nitrogen cycles.   TX0000770923   8/31/1981
Frey Scientific Company, Inc.   Evolution : four elements of modern synthetic
theory.   TX0000770913   8/31/1981 Frey Scientific Company, Inc.   Frey biology
charts : origin, composition, and evolution of living matter : [no.] 1.  
TX0000770912   8/31/1981 Frey Scientific Company, Inc.   Frey Scientific Company
: [catalog] : high school and college science materials.  

TX0001555051

TX0001552319

TX0001555048

 

4/5/1985

4/5/1985

4/5/1985

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.  

TX0001289581

TX0001289583

 

2/24/1984

2/24/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.   TX0001089635 TX0001089718   3/25/1983
3/25/1983 Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] :
high school and college science materials.   TX0000947371 TX0000926359  
3/18/1982 3/18/1982 Frey Scientific Company, Inc.   Frey Scientific Company :
[catalog] : high school and college science materials.   TX0000651650
TX0000657272   3/16/81 3/3/81 Frey Scientific Company   Frey Scientific Company
elementary science : catalog no. 384.   TX0001473941   3/22/1984 Frey Scientific
Company, Inc.   Generalized cell : structure of a typical cell.   TX0000770914  
8/31/1981 Frey Scientific Company, Inc.   Meiosis : sexual reproduction of
cells.   TX0000770916   8/31/1981 Frey Scientific Company, Inc.   Mitosis :
asexual reproduction of cells.   TX0000770915   8/31/1981 Frey Scientific
Company, Inc.   Monohybrid cross : Mendel’s classic pea plant cross.  
TX0000770920   8/31/1981 Frey Scientific Company, Inc.   Photosynthesis : cyclic
and noncyclic light reaction and carbon fixation.   TX0000770917   8/31/1981
Frey Scientific Company, Inc.   Plant tissues : structure of leaf, stem, and
root.   TX0000770918   8/31/1981

HAMMOND & STEPHENS

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company--Agriculture award :
Agriculture award.   VA0000171217   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company--Art award : Art award.   VA0000171239   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company--Athletic award :
Athletic award.   VA0000171232   11/5/1984 Hammond & Stephens Company   Hammond
& Stephens Company--Attendance award : Attendance award.   VA0000171225  
11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company--Band award : Band
award.   VA0000171233   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company--Business award : Business award.   VA0000171224   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company--Cheerleading award :
Cheerleading award.   VA0000171226   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company--Choir award : Choir award.   VA0000171218  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company--Citizenship
award : Citizenship award.   VA0000171240   11/5/1984 Hammond & Stephens Company
  Hammond & Stephens Company--Computer award : Computer award.   VA0000171241  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company--Dance award :
Dance award.   VA0000171242   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company--Debate award : Debate award.   VA0000171219   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company--Drama award : Drama
award.   VA0000171237   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company--Driver education award : Driver education award.  
VA0000171236   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company--Foreign language award : Foreign language award.   VA0000171235  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company--Gymnastics
award : Gymnastics award.   VA0000171234   11/5/1984 Hammond & Stephens Company
  Hammond & Stephens Company--Handwriting award : Handwriting award.  
VA0000171238   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company--Health award : Health award.   VA0000171243   11/5/1984 Hammond &
Stephens Company   Hammond & Stephens Company--Home economics award : Home
economics award.   VA0000171244   11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company--Honor award : Honor
award.   VA0000171245   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company--Honor roll award : Honor roll award.   VA0000171220  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company--Honor Society
award : Honor Society award.   VA0000171221   11/5/1984 Hammond & Stephens
Company   Hammond & Stephens Company--Industrial arts award : Industrial arts
award.   VA0000171246   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company--Journalism award : Journalism award.   VA0000171247  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company--Language arts
award : Language arts award.   VA0000171248   11/5/1984 Hammond & Stephens
Company   Hammond & Stephens Company--Mathematics award : Mathematics award.  
VA0000171249   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company--Outstanding achievement award : Outstanding achievement award.  
VA0000171222   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company--Physical education award : Physical education award.   VA0000171250  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company--Principal
award : Principal award.   VA0000171223   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company--Reading award : Reading award.   VA0000171251  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company--Safety award
: Safety award.   VA0000171227   11/5/1984 Hammond & Stephens Company   Hammond
& Stephens Company--Science award : Science award.   VA0000171228   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company--Social studies award :
Social studies award.   VA0000171229   11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company--Spelling award :
Spelling award.   VA0000171230   11/5/1984 Hammond & Stephens Company   Hammond
& Stephens Company--Student Council award : Student Council award.  
VA0000171231   11/5/1984 Hammond & Stephens Company   S.C.O.B.I. program for
lesson planning : Lesson planning.   TX0001544708   3/15/1985

NEO/SCI

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Neosci Corporation   IntelPlay QX3 computer microscope, school edition :
curriculum guide.   TX0005663722   10/25/2002

PREMIER AGENDAS, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Discover book log.   TX0005691112   2/26/2003 Premier
Agendas, Inc.   2003 family in focus calendar.   TX0005691113   2/26/2003
Premier Agendas, Inc.   94/95.   TX0004485973   8/29/1996 Premier Agendas, Inc.
  Academic 2001/2002 : student planner.   TX0005579875   6/21/2002 Premier
Agendas, Inc.   Agenda 1994/1995.   TX0004485971   8/29/1996 Premier Agendas,
Inc.   Agenda program manual for educators to help maximize school
effectiveness.   TX0004962448   4/12/1999 Premier Agendas, Inc.   American High
School student handbook 2001-2002.   TX0005579851   6/21/2002 Premier Agendas,
Inc.   American middle school student handbook, 2001-2002.   TX0005575743  
6/21/2002 Premier Agendas, Inc.   Building character.   TX0005578425   6/21/2002
Premier Agendas, Inc.   Building Good Character.   TX0007232365   9/24/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Catholic Resource Supplement- Elementary.   TX0007232569
  10/7/2008 Premier Agendas, Inc.   Catholic Resource Supplement- Middle and
High School.   TX0007219036   9/24/2008 Premier Agendas, Inc.   Central High
School school agenda ‘93-94.   TX0004346836   8/29/1996 Premier Agendas, Inc.  
Conflict resolution.   TX0005706279   2/26/2003 Premier Agendas, Inc.   D.
Russell Parks Junior High School : student handbook ‘90-‘91 : sample : Premier
middle school reminder ‘90-‘91.   TX0004485975   8/29/1996 Premier Agendas, Inc.
  Destination--character / material written by Ann C. Dotson & Karen D. Wisont.
  TX0005579855   6/21/2002 Betty Ford Center, Premier Agendas, Inc.   Drug and
Alcohol Prevention.   TX0007232377   9/24/2008 Premier Agendas, Inc.  
Elementary Study Skills and Test Preparation.   TX0007232280   9/24/2008 Premier
Agendas, Inc.   Enter the Premier circle of success and develop a community of
learners : Premier school agenda.   TX0004485974   8/29/1996 Premier Agendas,
Inc.   Eudora Senior High School : Premier School Agendas ‘92-93.   TX0004360229
  8/29/1996 Premier Agendas, Inc.   Fiesta Lincoln-Mercury auto agenda ‘96.  
TX0004482039   8/29/1996 Premier Agendas, Inc.   Financial Planning.  
TX0007232283   9/24/2008 Premier Agendas, Inc.   Franklin collegiate events
planner/agenda.   TX0005123385   1/11/2000 Premier Agendas, Inc.   Franklin
compass agenda : 1998/99.   TX0004962461   4/12/1999 Premier Agendas, Inc.  
George Washington Carver Magnet School : student handbook 93-94.   TX0004485972
  8/29/1996 Premier Agendas, Inc.   Health and Wellness.   TX0007146365  
9/30/2008 Premier Agendas, Inc.   If I plan to learn, I must learn to plan.  
TX0004797072   6/12/1998 Premier Agendas, Inc.   Journeying in our faith.  
TX0005837200   6/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Kaimuki High School student handbook 2001-2002.  
TX0005811847   6/21/2003 Premier Agendas, Inc.   Lincoln Elementary School
student handbook, 2002-2003.   TX0005575742   6/21/2002 Premier Agendas, Inc.  
Loda Grade School student handbook, 2001-2002.   TX0005575747   6/21/2002
Premier Agendas, Inc.   Making Character Count.   TX0007144213   9/30/2008
Premier Agendas, Inc.   My journal.   TX0004791781   6/12/1998 Premier Agendas,
Inc.   My journal.   TX0004346838   8/29/1996 Premier Agendas, Inc.   Online
Safety.   TX0007146220   9/30/2008 Premier Agendas, Inc.   Personal planning &
study resource guide.   TX0004341561   7/15/1996 Premier Agendas, Inc.   Plan
for success 2002-2003 planner.   TX0005579866   6/21/2002 Premier Agendas, Inc.,
The College Board   Premier Agenda for CollegeEd - Freshman Edition 2008-2009.  
TX0007215645   10/24/2008 The College Board, Premier Agendas Inc.   Premier
Agenda for CollegeEd - Middle School Edition 2008-2009.   TX0007224294  
11/3/2008 The College Board, Premier Agendas Inc.,   Premier Agenda for
CollegeEd - Senior Edition 2008-2009.   TX0007201590   10/16/2008 The College
Board, Premier Agendas Inc.   Premier Agenda for CollegeEd Sophomore Edition
2008-2009.   TX0007161603   10/16/2008 Premier Agendas, Inc.   Premier auto
agenda.   TX0004482038   8/29/1996 Premier Agendas, Inc.   Premier Bilingual
Spanish-English Agenda Middle Level Edition 2008-2009.   TX0007190057  
9/12/2008 Premier Agendas, Inc.   Premier binder reminder, 1994-1995.  
TX0004346839   8/29/1996 Premier Agendas, Inc.   Premier binder reminder ‘90-91.
  TX0003745173   6/17/1994 Premier Agendas, Inc.   Premier binder reminder
91/92.   TX0003745067   4/26/1994 Premier Agendas, Inc.   Premier Character
Development Agenda Elementary Edition 2008-2009.   TX0007233192   10/6/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier Character Development Agenda - Primary Edition
2008-2009.   TX0007234888   10/7/2008 Premier Agendas, Inc.   Premier compass
agenda, 2000-2001.   TX0005241010   7/5/2000 Premier Agendas, Inc   Premier
compass agenda : PCA : millennium : agenda 1999-2000.   TX0005126817   1/11/2000
Premier Agendas, Inc.   Premier Compass Planner 2008-2009.   TX0007161589  
10/10/2008 Premier Agendas, Inc.   Premier discover agenda.   TX0005579838  
6/21/2002 Premier Agendas, Inc.   Premier discover agenda, 2002-03.  
TX0005575744   6/21/2002 Premier Agendas, Inc.   Premier discover agenda,
2002-03.   TX0005575746   6/21/2002 Premier Agendas, Inc.   Premier discover
agenda, 2002-03.   TX0005914302   2/13/2004 Premier Agendas, Inc.   Premier
Early Learning Agenda.   TX0007187707   9/30/2008 Premier Agendas, Inc.  
Premier elementary agenda 1996-1997.   TX0004346837   8/29/1996 Premier Agendas,
Inc.   Premier elementary agenda, 1998-1999.   TX0004960012   4/12/1999 Premier
Agendas, Inc.   Premier elementary agenda, 2000-2001.   TX0005241011   7/5/2000
Premier Agendas, Inc.   Premier elementary agenda, 2001-2002.   TX0005420297  
7/27/2001 Premier Agendas, Inc.   Premier Elementary Agenda : class act :
1997-1998.   TX0004791748   6/12/1998 Premier Agendas, Inc.   Premier elementary
level agenda.   TX0005125329   1/11/2000 Premier Agendas, Inc.   Premier Faith
and Life Agenda Elementary Edition 2008-2009.   TX0007252989   10/7/2008 Premier
Agendas, Inc.   Premier Faith and Life Agenda High School Edition, 2008-2009.  
TX0007135172   10/10/2008 Premier Agendas, Inc.   Premier Faith and Life Agenda
Middle Level Edition 2008-2009.   TX0007207637   10/2/2008 Premier Agendas, Inc.
  Premier Foundations Agenda - Elementary Edition 2008-2009.   TX0007189233  
9/30/2008 Premier Agendas, Inc.   Premier Foundations Agenda - High School
Edition, 2008-2009.   TX0007224016   10/7/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier Foundations Agenda Middle School 2008-2009.  
TX0007189266   9/30/2008 Premier Agendas, Inc.   Premier Foundations Agenda -
Primary Edition 2008-2009.   TX0007219308   10/24/2008 Premier Agendas, Inc.  
Premier Health and Wellness Agenda - Elementary Edition 2008-2009.  
TX0007221680   11/28/2008 Premier Agendas, Inc.   Premier Kaplan Test Prep
Agenda 2008-2009.   TX0007261150   11/24/2008 Premier Agendas, Inc.   Premier
Legacy Educator Planner 2008-2009.   TX0007189189   9/30/2008 Premier Agendas,
Inc.   Premier middle level agenda.   TX0005125327   1/11/2000 Premier Agendas,
Inc.   Premier middle level agenda, 1998-1999.   TX0004960011   4/12/1999
Premier Agendas, Inc.   Premier middle level agenda, 2000-2001.   TX0005241013  
7/5/2000 Premier Agendas, Inc.   Premier middle level agenda, 2001-2002.  
TX0005420295   7/27/2001 Premier Agendas, Inc.   Premier middle level plan-it,
2001-2002.   TX0005420296   7/27/2001 Premier Agendas, Inc.   Premier middle
level plan-it, 2002-2003.   TX0005900935   6/21/2002 Premier Agendas, Inc.  
Premier middle school reminder ‘91-92.   TX0003745175   6/17/1994 Premier
Agendas, Inc.   Premier Plan-It.   TX0005575745   6/21/2002 Premier Agendas,
Inc.   Premier Plan-it 1996.   TX0004360227   8/29/1996 Premier Agendas, Inc.  
Premier plan-it : agenda 2001-2002.   TX0005420316   7/27/2001 Premier Agendas,
Inc.   Premier primary agenda, 2000-2001.   TX0005241014   7/5/2000 Premier
Agendas, Inc.   Premier primary journal.   TX0005125328   1/11/2000 Premier
Agendas, Inc.   Premier primary journal, 1998-1999.   TX0004960010   4/12/1999
Premier Agendas, Inc.   Premier primary journal, 2001-2002.   TX0005420294  
7/27/2001 Premier Agendas, Inc.   Premier school agenda 1995/96.   TX0004485977
  8/29/1996 Premier Agendas, Inc.   Premier school agenda 1995/96.  
TX0004486867   8/29/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier School Agenda, 1996/97.   TX0004360228  
8/29/1996 Premier Agendas, Inc.   Premier school agenda 1996/97.   TX0004485978
  8/29/1996 Premier Agendas, Inc.   Premier School Agenda, 1998-1999.  
TX0004962462   4/12/1999 Premier Agendas, Inc.   Premier school agenda,
2000-2001.   TX0005240771   7/5/2000 Premier Agendas, Inc.   Premier school
agenda 88/89.   TX0003745064   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 89/90.   TX0003745065   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 90/91.   TX0003745066   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 92/93.   TX0003745068   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 93/94.   TX0003745069   4/26/1994 Premier Agendas, Inc.   Premier school
agendas.   TX0005123384   1/11/2000 Premier Agendas, Inc.   Premier School
Agendas.   TX0004791749   6/12/1998 Premier Agendas, Inc.   Premier School
Agendas.   TX0004797071   6/12/1998 Premier Agendas, Inc.   Premier School
Agendas 1996-1997.   TX0004485976   8/29/1996 Premier Agendas Inc.   Premier
Spanish/English Bilingual Agenda Elementary Edition 2008-2009.   TX0007189331  
9/30/2008 Premier Agendas Inc.   Premier Spanish/English Bilingual Agenda
Primary Edition 2008-2009.   TX0007189306   9/30/2008 Premier Agendas Inc.  
Premier TimeTracker Agenda - Elementary Edition 2008-2009.   TX0007173009  
10/31/2008 Premier Agendas Inc.   Premier TimeTracker Agenda High School Edition
2008-2009.   TX0007156686   10/8/2008 Premier Agendas Inc.   Premier TimeTracker
Agenda- Middle Level Edition 2008-2009.   TX0007207395   10/9/2008 Premier
Agendas Inc.   Premier TimeTracker Agenda Primary Edition 2008-2009.  
TX0007189874   9/30/2008 Premier Agendas, Inc.   Premiere compass : agenda
2001-2002.   TX0005420318   7/27/2001 Premier Agendas, Inc.   Premiere discover
agenda.   TX0005580041   6/21/2002 Premier Agendas, Inc.   Premiere school
agenda 2001-2002.   TX0005420317   7/27/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   School agenda 85/86.   TX0003745061   4/26/1994 Premier
Agendas, Inc.   School agenda 86/87.   TX0003745062   4/26/1994 Premier Agendas,
Inc.   School Smart Agenda - Middle Level Edition 2008-2009.   TX0007149089  
10/9/2008 Premier Agendas, Inc.   School Smart Agenda Primary Edition 2008 -
2009.   TX0007189829   9/12/2008 Premier Agendas Inc.   Stand Up ... Against
Bullying!   TX0007146378   9/30/2008 Premier Agendas Inc.   Stand Up! Speak Out!
  TX0007144224   9/30/2008 Premier Agendas, Inc.   Student handbook and student
planning calendar 1992-1993.   TX0003745174   6/17/1994 Premier Agendas, Inc.  
Student handbook study guide and assignment calendar, 1987-88.   TX0003745063  
4/26/1994 Premier Agendas Inc.   Study Skills and Test Preparation.  
TX0007139359   10/31/2008 Premier Agendas, Inc.   Summit survival guide.  
TX0005704343   2/26/2003 Premier Agendas, Inc.   Taft Junior High School student
handbook assignment organizer.   TX0003745176   6/17/1994 Premier Agendas Inc.  
Take Action...Against Bullying!   TX0007159107   10/10/2008 Premier Agendas,
Inc.   Tate High School : student handbook 91-92.   TX0004482036   8/29/1996
Premier Agendas, Inc.   Utah Association of Secondary School Principals.  
TX0004094588   9/27/1995 Premier Agendas, Inc.   What is character? / Anne C.
Dotson and Karen D. Wisont, 1963-.   TX0005241012   7/5/2000 Premier Agendas,
Inc.   Premier Smart Pack.   TX0005567371   2/26/2003 Premier School Agendas,
Inc.   Compass for Campus : facilitator guide.   TX0005122076   1/11/2000
Premier School Agendas, Ltd.   Premier elementary reminder 1989-90.  
TX0004334250   7/15/1996 Premier School Agendas, Ltd   Premier elementary
reminder ‘90-91.   TX0004334249   7/15/1996 Premier School Agendas, Ltd  
Premier elementary reminder ‘91-92.   TX0004334248   7/15/1996 Premier School
Agendas, Ltd.   Saltar’s point, Steilacoom, Premier School Agenda ‘92-93.  
TX0004471116   7/15/1996



--------------------------------------------------------------------------------

SAX ARTS & CRAFTS

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Sax Arts and Crafts   Sax Arts and Crafts   TX0000015409   2/13/1978

SCHOOL SPECIALTY, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   Making Connections Audio Recordings Book 1.  
SR0000675433   5/23/2011 School Specialty, Inc.   Making Connections Audio
Recordings Book 2.   SR0000675442   5/23/2011 School Specialty, Inc.   Making
Connections Audio Recordings Book 3.   SR0000675443   5/23/2011 School
Specialty, Inc.   Making Connections Audio Recordings Book 4.   SR0000675444  
5/23/2011 School Specialty, Inc.   Making Connections Audio Recordings Book 5.  
SR0000675445   5/23/2011 School Specialty, Inc.   Making Connections Audio
Recordings Book 6.   SR0000675441   5/23/2011 School Specialty, Inc.   MCI
Progress-Monitoring Assessments: Maze Tests for Comprehension, Level Aqua.  
TX0007262706   8/12/2010 School Specialty, Inc.   MCI Progress-Monitoring
Assessments: Maze Tests for Comprehension, Level Crimson.   TX0007262688  
8/12/2010 School Specialty, Inc.   MCI Progress-Monitoring Assessments: Maze
Tests for Comprehension, Level Gold.   TX0007262704   8/12/2010 School
Specialty, Inc., Transfer: By written agreement   Megawords 1, 2nd edition.  
TX0007246501   8/16/2010 School Specialty, Inc., Transfer: By written agreement
  Megawords 2, 2nd edition.   TX0007246491   8/16/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc., Transfer: By written agreement   Megawords 3, 2nd
edition.   TX0007293223   8/16/2010 School Specialty, Inc., Transfer: By written
agreement   Megawords 4, 2nd edition.   TX0007246289   8/16/2010 School
Specialty, Inc., Transfer: By written agreement   Megawords 5, 2nd edition.  
TX0007246486   8/16/2010 School Specialty, Inc., Transfer: By written agreement
  Megawords 6, 2nd edition.   TX0007246051   8/16/2010 School Specialty, Inc.,
Transfer: By written agreement   Megawords 7, 2nd edition.   TX0007293320  
8/16/2010 School Specialty, Inc., Transfer: By written agreement   Megawords 8,
2nd edition.   TX0007293235   8/16/2010 School Specialty, Inc., Transfer: By
written agreement   Megawords Test Manual, 2nd edition.   TX0007293326  
8/16/2010 School Specialty, Inc.   North Dakota: its place in region & 2 other
titles.   V3418D016   6/23/1998 School Specialty, Inc.   North Dakota: its place
in the region & 1 other title.   V3406D464   10/31/1997 School Specialty Supply,
Inc.   Ad Astra : Kansas capitol dome sculpture 1992.   VA0000486477   11/4/1991
School Specialty Supply, Inc.   AD Astra; poster.   V3078P214   2/13/1995
ClassroomDirect.com, LLC   ClassroomDirect.com Web Site   TX0006125383  
4/14/2005 School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 1    
Pending School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 4     Pending
School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 5     Pending School
Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 6     Pending School
Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 8     Pending School
Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and Assessment
Level 1     Pending School Specialty, Inc.   S.P.I.R.E. Blackline Masters for
Instruction and Assessment Level 5   TX0007545764   4/23/2012



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and
Assessment Level 6     Pending School Specialty, Inc.   S.P.I.R.E. Blackline
Masters for Instruction and Assessment Level 8   TX0007545773   4/23/2012 School
Specialty, Inc.   S.P.I.R.E. Workbook Level 1     Pending School Specialty, Inc.
  S.P.I.R.E. Workbook Level 2     Pending School Specialty, Inc.   S.P.I.R.E.
Workbook Level 3     Pending School Specialty, Inc.   S.P.I.R.E. Workbook Level
4   TX0007545781   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Workbook Level
5   TX0007545782   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Workbook Level
6   TX0007545750   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Workbook Level
8   TX0007545779   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Reader Level 1
    Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 2     Pending
School Specialty, Inc.   S.P.I.R.E. Reader Level 3     Pending School Specialty,
Inc.   S.P.I.R.E. Reader Level 4     Pending School Specialty, Inc.   S.P.I.R.E.
Reader Level 5     Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 6  
  Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 7     Pending School
Specialty, Inc.   S.P.I.R.E. Reader Level 8     Pending School Specialty, Inc.  
S.P.I.R.E. Initial Placement Assessment     Pending School Specialty, Inc.  
S.P.I.R.E. Teacher’s Guide Level 2   TX0007561190   6/13/2012 School Specialty,
Inc.   S.P.I.R.E. Teacher’s Guide Level 3   TX0007561196   6/13/2012 School
Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 7   TX0007561202   6/13/2012
School Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and
Assessment Level 2   TX0007561188   6/13/2012 School Specialty, Inc.  
S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 3  
TX0007561189   6/13/2012



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and
Assessment Level 4   TX0007561187   6/13/2012 School Specialty, Inc.  
S.P.I.R.E. Workbook Level 7   TX0007561206   6/13/2012 School Specialty, Inc.  
S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 7     Pending
School Specialty, Inc.   Content-Area Vocabulary Builder   TX0007561276  
5/23/2011

SPEECH BIN

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Lilac : Lessons for inclusive language activities in the
classroom / Gail Raymond & Aileen C. Lau-Dickinson.   TX0004450525   1/23/1997
Speech Bin, Inc.   Living skills for the brain-injured child & adolescent /
Julie M. Buxton and Kelly B. Godfrey.   TX0005027304   8/9/1999 Speech Bin, Inc.
  Plaid : Practical lessons for apraxia with illustrated drills / Brenda Dell
Lark Whisonant ; Robert Whisonant, illustrator.   TX0004450530   1/23/1997
Speech Bin, Inc.   RAD : Remediation of articulation disorders : a pragmatic
approach / Jan Bieniosek.   TX0004450526   1/23/1997 Speech Bin, Inc.   Sound
connections : emerging rules for the young child : a phonological awareness,
development, and remediation program / Jane C. Webb and Barbara Duckett.  
TX0004450529   1/23/1997 the Speech Bin   Sounds plus s + r : Sounds plus
sibilants.   TX0001895398   8/6/1986 the Speech Bin   Speech beans.  
TX0001879656   8/7/1986 Speech Bin, Inc.   Stuttering : helping the disfluent
preschool child / Julie A. Blonigen.   TX0004292208   5/22/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Tips for teaching infants & toddlers : early intervention
program / Carol Weil, Ellen D’Amato, Dorothy Benson, Fern Cagan.   TX0004730295
  4/7/1998 Speech Bin, Inc.   TRAP : Testing & remediating auditory processing /
Lynn V. Baron Berk.   TX0004693615   12/11/1997 Speech Bin, Inc.   Warmups &
workouts : exercises for learning “r” / Jane Folk ; Sara Folk, illustrator.  
TX0004292198   5/22/1996 the Speech Bin   Who gets on jets?   TX0001884107  
8/7/1986 Speech Bin, Inc.   Workbook for memory skills / Beth M. Kennedy.  
TX0004450527   1/23/1997 Speech Bin, Inc.   Workbook for verbal expression /
Beth M. Kennedy.   TX0004292196   5/22/1996 Speech Bin, Inc.   Artic-pic : a
show ‘n’ tell book about [r] ; Artic-pic : a show ‘n’ tell book about [s] /
Denise Grigas.   TX0005027145   8/9/1999 Speech Bin, Inc.   Blonigen fluency
program / Julie A. Blonigen.   TX0005375899   1/4/2001 Speech Bin, Inc.  
Breakfast club : enhancing the communication ability of Alzheimer’s patients.  
PA0000865729   7/10/1997 Speech Bin, Inc.   Breakfast club : program training
guide / Mary Jo Santo Pietro & Faerella Boczko.   TX0004562853   7/10/1997
Speech Bin, Inc.   COMFI scale : communication outcome measure of functional
independence / Mary Jo Santo Pietro & Faerella Boczko.   TX0004562852  
7/10/1997 Speech Bin, Inc.   Effective conversations--techniques for talking
together / Darlene Lengel.   TX0004294307   5/20/1996 Speech Bin, Inc.  
Effective listening / Darlene Lengel.   TX0005027144   8/9/1999 Speech Bin, Inc.
  I can say R.   TX0005539440   5/21/2002 Speech Bin, Inc.   I can say S.  
TX0005539439   5/21/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Is the child really stuttering? : Questions & answers about
preschool disfluency / Julie A. Blonigen.   TX0005377337   1/4/2001 Speech Bin,
Inc.   MCLA : Measure of cognitive-linguistic abilities / Wendy J. Ellmo, Jill
M. Graser, Elizabeth A. Krchnavek, Deborah B. Calabrese, Kimberly Hauck.  
TX0004314064   5/20/1996 Speech Bin, Inc.   Paths : phonological awareness
training and help for students / Jane Webb.   TX0005375900   1/4/2001 the Speech
Bin, Inc.   Sound advice.   TX0002233302   9/14/1987 Speech-Bin, Inc.   Speech &
language & voice & more / Julie A. Blonigen.   TX0005377149   1/4/2001
Speech-Bin, Inc.   Speechcrafts / Marcia French Gilmore ; Muriel French,
illustrator.   TX0004298536   5/21/1996 Speech Bin, Inc.   Stepping up to
fluency / Janice Pechter Ellis.   TX0005027146   8/9/1999 Speech Bin, Inc.  
Take a chance / Gary J. Cooper.   TX0003740044   2/1/1994 Speech Bin, Inc.  
What is auditory processing? / Susan Bell.   TX0003721616   2/1/1994 Speech Bin,
Inc.   What is dementia? / Mary Jo Santo Pietro.   TX0005027090   8/9/1999

SPORTIME

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Select Service & Supply d.b.a Sportime International   Bean bag bears.  
VAu000425885   3/5/1998 Select Service & Supply d.b.a Sportime International  
Bean bag bunnies.   VA0000884346   10/21/1997 Select Service & Supply d.b.a
Sportime International   Bean bag frogs.   VA0000875777   10/6/1997 Select
Service & Supply d.b.a Sportime International   Bean bag gorillas.  
VA0000875779   10/6/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Select Service & Supply d.b.a Sportime International   Bean bag hippo.  
VA0000875780   10/6/1997 Select Service & Supply d.b.a Sportime International  
Bean bag pig.   VA0000875778   10/6/1997 Select Service & Supply d.b.a Sportime
International   Bean bag triceratops.   VAu000425884   3/5/1998 Select Service &
Supply d.b.a Sportime International   Bean bag turtles.   VA0000908300  
10/24/1997 Select Service & Supply d.b.a Sportime International   Bean bag
tyrannosaurus.   VAu000425886   3/5/1998 Sportime, LLC   Hands-On basketball.  
VA0000932992   6/12/1998



--------------------------------------------------------------------------------

Schedule 11 Deposit Accounts, Securities Accounts and Commodity Accounts

US Accounts

 

Owner

 

Type of Account

 

Bank

    School Specialty, Inc.   Operating   JPMorgan Chase   * School Specialty,
Inc.   SFD Credit Cards   JPMorgan Chase   School Specialty, Inc.  
Disbursement-Payables   JPMorgan Chase   Bird in Hand   Disbursement   JPMorgan
Chase   School Specialty, Inc.   Payroll   JPMorgan Chase   Califone  
Disbursement-Payables   JPMorgan Chase   School Specialty, Inc.  
Disbursement-PPO   JPMorgan Chase   School Specialty, Inc.   Flex Spending  
JPMorgan Chase   School Specialty, Inc. (d/b/a SPARK)         Working Fund  
JPMorgan Chase   Califone   Credit Card Depository   JPMorgan Chase   Delta
Education   Credit Card Depository   JPMorgan Chase   School Specialty, Inc.
(d/b/a Educational Publishing Service)       Credit Card Depository   JPMorgan
Chase   School Specialty, Inc. (d/b/a Educational Publishing Service)      
Disbursement-Payables   JPMorgan Chase   School Specialty, Inc.   School
Specialty/LB Depositary   JPMorgan Chase   * School Specialty, Inc.   Lockbox  
JPMorgan Chase   * School Specialty, Inc.   Lockbox   JPMorgan Chase   * School
Specialty, Inc.   Lockbox   JPMorgan Chase   * Califone International, Inc.  
Lockbox   JPMorgan Chase   * School Specialty, Inc.   Disbursement-Payables  
JPMorgan Chase   School Specialty, Inc.   Credit Card Depository   JPMorgan
Chase   School Specialty, Inc.   E-Tail Depository Account   JPMorgan Chase  
Premier Agendas, Inc.   Depository   JPMorgan Chase   *



--------------------------------------------------------------------------------

Califone International, Inc.   Depository   Wells Fargo Bank   * School
Specialty, Inc.   Depository   JPMorgan Chase   * School Specialty, Inc.  
Concentration   JPMorgan Chase   * School Specialty, Inc.   Depository  
Comerica   ** School Specialty, Inc.   Depository   JPMorgan Chase   ** School
Specialty, Inc.   Depository   Bank of America   **

 

* Control agreements in effect for these accounts

** Accounts which are utilized to collateralize letters of credit. It is assumed
that these will be eventually replaced with a Wells Fargo account and
corresponding letters of credit.

JPMorgan Chase

10 S Dearborn

Chicago, IL 60603

Gina Sorci (312) 732-2029

Bank of America

112 East Holly Street

Bellingham, WA 98225

(360) 676-2816

Wells Fargo Bank

21255 Burbank Blvd., Suite 110

Woodland Hills, CA 91367

Peggy Knox (818) 595-3961



--------------------------------------------------------------------------------

Schedule 11 Deposit Accounts, Securities Accounts and Commodity Accounts

Canadian Accounts

 

Owner

  

Type of Account

   Bank Premier School Agendas, Ltd.    Operating Account    JPMorgan Chase
Premier School Agendas, Ltd.    Lockbox Depository    JPMorgan Chase Premier
School Agendas, Ltd.    Operating Account    JPMorgan Chase Premier School
Agendas, Ltd.    Disbursement-Payables    JPMorgan Chase Premier School Agendas,
Ltd.    Credit Card Depository    JPMorgan Chase Premier School Agendas, Ltd.   
Operating Account    JPMorgan Chase Premier School Agendas, Ltd.    Operating
Account    JPMorgan Chase School Specialty, Inc.    Lockbox and Disbursements   
JPMorgan Chase School Specialty, Inc.    Credit Card Depository    JPMorgan
Chase

JPMorgan Chase

10 S Dearborn

Chicago, IL 60603

Gina Sorci (312) 732-2029



--------------------------------------------------------------------------------

Schedule 12 Chattel Paper

None



--------------------------------------------------------------------------------

Schedule 13 Letter-of-Credit Rights

None



--------------------------------------------------------------------------------

Schedule 14 Documents

None



--------------------------------------------------------------------------------

Schedule 15 Assigned Agreements

See Schedule 7



--------------------------------------------------------------------------------

Schedule 16 Existing Financing Statements

Premier Agendas, Inc.

Washington Department of Licensing

 

DEBTOR NAME

 

FILE NUMBER

 

DATE

FILED

 

SECURED PARTY

 

COLLATERAL

Premier Agendas, Inc.

2000 Kentucky Street

Bellingham WA 98226

  2009-091-5951   4/1/2009  

Fujifilm Graphic

Systems USA, Inc.

350 Central AVE

Hanover Park, IL 60133

  All debtor’s right, title now owned or hereafter acquired in lithographic
plates, film, prepressed proofing materials and miscellaneous lithographic
supplies provided by Enovation Graphic Systems Inc. or credited from Enovation
Graphic Systems, Inc. regardless of the deliver but does not constitute any
security interest in any of the assets of the company listed on this filing.
School Specialty, Inc.  

120007074826

Wisconsin Department of Financial Institutions

  5/24/2012   NMHG Financial Services, Inc.  

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and

substitutions thereto and therefore; and all proceeds including insurance
proceeds thereof.



--------------------------------------------------------------------------------

School Specialty, Inc.   

120004986734

Wisconsin Department of

Financial Institutions

   4/13/2012    IKON Financial SVCS    All equipment now or hereafter leased in
an equipment leasing transaction in connection with that certain Master
Agreement No. see below, Product Schedule No./Agreement No. see below (“Lease”),
as amended from time to time, between IOS Capital, LLC as lessor, and the above
referenced Lessee/Debtor, including, without limit, the equipment listed below,
and all additions, improvements, attachments, accessories, accessions, upgrades
and replacements related thereto, and any and all substitutions or exchanges,
and any and all products, insurance and/or other proceeds (cash and non-cash)
there from: The equipment location is as identified in the Lease. This IS
intended to be a true lease transaction. Neither the execution nor filing of
this financing statement shall in any manner imply that the relationship between
the parties to which this document applies IS other than lessor and lessee,
respectively. This financing statement is filed solely to protect the interests
of the parties In the event of unwarranted assertions by any third party. This
statement is filed in connection with a lease transaction and is filed for
precautionary purposes only. Product Schedule No./Agreement No. 2907845, Master
Agreement/Lease No. CUSTOMER: 1418270 RIPROC901 CI0071478